Exhibit 10.1
 
COLLABORATION AGREEMENT
 
AMONG
 
ARIAD PHARMACEUTICALS, INC.
 
ARIAD GENE THERAPEUTICS, INC.
 
and
 
MERCK & CO., INC.
 
July 11, 2007
 


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 


 
TABLE OF CONTENTS
Page
 
1      DEFINITIONS
5
2     ADMINISTRATION OF THE COLLABORATION
25  
2.1 Joint Steering Committee.
25
 
2.2 Dispute Resolution
26
 
2.3 Joint Commercialization Committee.
29
 
2.4 Joint Manufacturing Committee.
32
 
2.5 Alliance Managers.
34
 
2.6 Appointment of JSC, JDC, JMC and JCC Members and Alliance Managers
35
3     DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS
35  
3.1 Implementation of Development Program.
35
 
3.2 Identification of Back-up Compounds.
39
 
3.3 Supply of Proprietary Materials
39
 
3.4 Opt-Out Right; Limitations on Opt-Out.
40
 
3.5 Product Commercialization.
41
 
3.6 Supply of Products for Development and Commercialization
42
 
3.7 Development and Commercialization Diligence
43
 
3.8 Compliance
44
 
3.9 Cooperation
44
 
3.1 Exchange of Reports; Information; Updates.
44
 
3.11 Product Recalls
47
 
3.12 Reconciliation and Auditing of Development Costs.
47
 
3.13 Co-Promotion Right.
49
 
3.14 Labeling
50
4     PAYMENTS
50   
4.1 Upfront Fee
50
 
4.2 Development Cost Advances
50
 
4.3 Operating Income Payments.
51
 
4.4 Milestone Payments.
52
 
4.5 Payment of Royalties; Royalty Rates; Accounting and Records.
56
5     TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY; NON-SOLICITATION.
61  
5.1 Confidentiality.
61



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

i

--------------------------------------------------------------------------------


 

 
5.2 Publicity
62
 
5.3 Publications and Presentations
62
6     LICENSE GRANTS; EXCLUSIVITY; STANDSTILL AGREEMENT
63  
6.1 Licenses.
63
 
6.2 Right to Sublicense.
66
 
6.3 No Other Rights
67
 
6.4 Exclusivity.
69
 
6.5 Standstill Agreement.
69
7      INTELLECTUAL PROPERTY RIGHTS
69  
7.1 ARIAD Intellectual Property Rights
69
 
7.2 MERCK Intellectual Property Rights
69
 
7.3 Joint Technology Rights.
70
 
7.4 Product Technology and Product Patent Rights
70
 
7.5 Patent Coordinators
70
 
7.6 Inventorship
70
8      FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS
70  
8.1 Patent Filing, Prosecution and Maintenance.
70
 
8.2 Legal Actions.
72
 
8.3 Trademark Prosecution and Registration.
74
9     TERM AND TERMINATION
75  
9.1 Term
75
 
9.2 Termination
75
 
9.3 Consequences of Termination of Agreement
77
 
9.4 Surviving Provisions
79
10     REPRESENTATIONS AND WARRANTIES
79  
10.1 Mutual Representations and Warranties
79
 
10.2 Additional Representations of ARIAD
80
11     INDEMNIFICATION
81  
11.1 Indemnification of MERCK by ARIAD
81
 
11.2 Indemnification of ARIAD by MERCK
81
 
11.3 Conditions to Indemnification
82
 
11.4 Warranty Disclaimer
82
 
11.5 Limited Liability
82



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

ii

--------------------------------------------------------------------------------


 
12     MISCELLANEOUS
83  
12.1 Arbitration
83
 
12.2 Notices
84
 
12.3 Governing Law
85
 
12.4 Binding Effect
85
 
12.5 Headings
85
 
12.6 Counterparts
85
 
12.7 Amendment; Waiver
85
 
12.8 No Third Party Beneficiaries
86
 
12.9 Purposes and Scope
86
 
12.1 Assignment and Successors
86
 
12.11 Force Majeure
86
 
12.12 Interpretation
86
 
12.13 Integration; Severability
87
 
12.14 Further Assurances
87
 
12.15 Authority of ARIAD Pharmaceuticals, Inc
87
 
12.16 HSR Filing
87

 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

iii

--------------------------------------------------------------------------------


 
List of Exhibits and Schedules
 
Exhibit A
Form of Promissory Note
Schedule 1
Description of AP23573
Schedule 2
Licensed Patent Rights
Schedule 3
Calculation of Operating Income (Loss)
Schedule 4
Form of Press Release
Schedule 5
Material Terms to be Included in Form of Co-Promotion Agreement

 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

iv

--------------------------------------------------------------------------------


 
 
COLLABORATION AGREEMENT
 
This COLLABORATION AGREEMENT (this “Agreement”) is entered into as of July 11,
2007 (the “Effective Date”), by and among ARIAD Pharmaceuticals, Inc. and ARIAD
Gene Therapeutics, Inc., both Delaware corporations with offices at 26
Landsdowne Street, Cambridge, Massachusetts 02139 (collectively, “ARIAD”), and
Merck & Co., Inc., a Corporation organized under the laws of New Jersey with
offices at One Merck Drive, Whitehouse Station, NJ 08889-0100 (“MERCK”).  Each
of MERCK and ARIAD is sometimes referred to individually herein as a “Party” and
collectively as the “Parties.”


WHEREAS, ARIAD has developed and controls certain technology and proprietary
materials related to mTOR inhibitor compounds, including its proprietary
compound AP23573; and
 
WHEREAS, MERCK is engaged in the research, development and commercialization of
human therapeutics; and
 
WHEREAS, the Parties desire to enter into a collaboration for the purpose of
developing and commercializing certain products containing or derived from such
mTOR inhibitor compounds for the prevention, delay and treatment of certain
cancer and, upon further agreement, non-cancer indications.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.        DEFINITIONS
 
Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 and in Schedule 3 attached hereto shall have the
meanings specified.
 
1.1  “AAA” means the American Arbitration Association.
 
1.2  “Achievement of Clinical Proof of Concept” means demonstration that a
Collaboration Compound has efficacy in a Phase 1 and/or Phase 2 Clinical Trial,
as evidenced by clinical endpoints and/or by validated Biomarkers(s) that are
jointly agreed-upon by both Parties, and that provide a statistically
significant indication of clinical efficacy.
 
1.3  “Adverse Event” means any unfavorable and unintended change in the
structure (signs), function (symptoms), or chemistry (laboratory data), of the
body temporally associated with the use of a Product, whether or not considered
related to the use of the Product.  Changes resulting from normal growth and
development which do not vary significantly in frequency or severity from
expected levels are not to be considered adverse experiences.  Examples of
changes that are not adverse events may include, but are not limited to,
teething, typical crying in infants and children, and onset of menses or
menopause occurring at a physiologically appropriate time.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-5-

--------------------------------------------------------------------------------


 
1.4  “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, controls, or is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” means (a)
ownership of more than fifty percent (50%) of the shares of stock entitled to
vote for the election of directors in the case of a corporation, or more than
fifty percent (50%) of the equity interests in the case of any other type of
legal entity, (b) status as a general partner in any partnership, or (c) any
other arrangement whereby a Person controls or has the right to control the
board of directors of a corporation or equivalent governing body of an entity
other than a corporation.
 
1.5  “Annual Global Development Plan” means, with respect to each Product and
Calendar Year, the written plan for the Development Program to be conducted for
such Product for such Calendar Year, as such written plan may be amended,
modified or updated in accordance with Section 3.1.2(b); provided, however, that
the initial Annual Global Development Plan shall cover the period from the
Effective Date through December 31, 2008.
 
1.6  “Annual Net Sales” means, with respect to any Calendar Year, the aggregate
amount of the Net Sales for such Calendar Year.
 
1.7  “AP23573” means the compound Controlled by ARIAD and described more fully
on Schedule 1 attached hereto.
 
1.8  “API” means the active pharmaceutical ingredient known as AP23573 or any
other Collaboration Compound being Developed and Commercialized hereunder.
 
1.9  “Applicable Laws” means any Federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidance, guidelines or requirements of Regulatory Authorities,
national securities exchanges or securities listing organizations, that are in
effect from time to time during the Term and applicable to a particular activity
hereunder.
 
1.10  “ARIAD Background Technology” means any Technology that is used by ARIAD,
or provided by ARIAD for use, in the Development Program and that is (a)
Controlled by ARIAD as of the Effective Date, or (b) conceived or first reduced
to practice by employees of, or consultants to, ARIAD after the Effective Date
other than in the conduct of ARIAD Development Activities and without the use,
in any material respect, of any MERCK Technology, MERCK Patent Rights or
MERCK Materials.  For purposes of clarity, ARIAD Background Technology shall not
include ARIAD Program Technology, Program Biomarker Technology or ARIAD’s
interest in Joint Technology.
 
1.11  “ARIAD Co-Development Percentage” means (a) except with respect to any
Cancer Indication for which ARIAD exercises an Opt-Out Right, fifty percent
(50%), and (b) with respect to any Cancer Indication for which ARIAD exercises
an Opt-Out Right, zero percent (0%).
 
1.12  “ARIAD Decision” means any decision with respect to  the Development
and/or Commercialization (other than Manufacturing) of a Product for [***] in
the U.S. Territory other than Pricing, Development and Commercialization budgets
or global Branding, or (iii) the commencement and prosecution of actions to
address [***] in the U.S. Territory unless a U.S. Commercialization Transfer has
occurred.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-6-

--------------------------------------------------------------------------------


 
1.13  “ARIAD Development Activities” means the Development activities specified
to be conducted by ARIAD in any Annual Global Development Plan (or amendment
thereto).
 
1.14  “ARIAD Materials” means any Proprietary Materials that are Controlled by
ARIAD and used by ARIAD, or provided by ARIAD for use, in the Development
Program.
 
1.15  “ARIAD Patent Rights” means any Patent Rights that contain one or more
claims that cover ARIAD Technology.  For purposes of clarity, ARIAD Patent
Rights includes all Licensed Patent Rights and all ARIAD Program Patent Rights.
 
1.16  “ARIAD Program Patent Rights” means any Patent Rights Controlled by ARIAD
that contain one or more claims that cover ARIAD Program Technology.
 
1.17  “ARIAD Program Technology” means (a) any Product Technology, and (b) any
Program Technology other than Product Use Technology that is conceived or first
reduced to practice by employees of, or consultants to, ARIAD, alone or jointly
with any Third Party, without the use, in any material respect, of any MERCK
Technology, MERCK Patent Rights, MERCK Materials or Joint Technology.
 
1.18  “ARIAD Revenue Sharing Percentage” means the percentage obtained by
subtracting MERCK Revenue Sharing Percentage from one hundred percent.
 
1.19  “ARIAD Technology” means, collectively, ARIAD Background Technology and
ARIAD Program Technology.
 
1.20  “Back-Up Compound” means any Rapamycin Derived mTOR Inhibitor within the
claims of [***] or any other Rapamycin Derived mTOR Inhibitor discovered by
ARIAD, or jointly by ARIAD and MERCK, and covered by a patent application filed
by ARIAD and/or MERCK, in either case that is designated by the JSC for further
Development as a Back-Up Compound pursuant to Section 3.2.
 
1.21  “Biomarker” means a specific protein, protein isoform, nucleic acid
sequence, gene expression profile, single nucleotide polymorphism profile,
microRNA profile, genomic alteration  profile, metabolite,  metabolic profile
and/or other molecular feature, alone or in combination, the presence or level
of which correlates with and/or predicts (a) the inhibition or activation of
mTOR or the mTOR pathway, (b) the performance characteristics (including,
without limitation, safety, efficacy and tolerability) of a Collaboration
Compound, alone or in combination with other treatments, (c) the severity,
characteristics or prognosis of a human condition or disease, or (d) the
responsiveness of patients to a treatment or combination of treatments.
 
1.22  “Biomarker Information” means any data, information or know-how that
pertains to Biomarkers and that is discovered, created, or developed (i) in the
Development Program, including as a result of any pre-clinical, non-clinical or
clinical testing of a Collaboration Compound in cells, animals or humans,
including testing of a biological material (such as fluid,  tissue or tumor
samples, (ii) with the use of any biological materials, data or information
developed in or resulting from the Development Program or otherwise funded by
the Parties in the Collaboration, or (iii) with the use of any Biomarker
Information described in the preceding clauses (i) or (ii).
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-7-

--------------------------------------------------------------------------------


 
1.23  “Branding” means determining all matters relating to branding of any
Product, including without limitation, brand names, product logos, branding
colors, positioning and key messages to be incorporated in promotional
materials.
 
1.24  “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31.
 
1.25  “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
 
1.26  “Cancer Indication” means any Sarcoma Indication, Major Cancer Indication,
or Other Cancer Indication.
 
1.27  “Challenge” means any challenge to the validity or enforceability of any
of the ARIAD Patent Rights, including without limitation by (a) filing a
declaratory judgment action in which any of the ARIAD Patent Rights is alleged
to be invalid or unenforceable; (b) citing prior art pursuant to 35 U.S.C. §301,
filing a request for re-examination of any of the ARIAD Patent Rights pursuant
to 35 U.S.C. §302 and/or §311, or provoking or becoming a party to an
interference with an application for any of the ARIAD Patent Rights pursuant to
35 U.S.C. §135; or (c) filing or commencing any re-examination, opposition,
cancellation, nullity or similar proceedings against any of the ARIAD Patent
Rights in any country.
 
1.28  “Clinical Product” means Product, in the form appropriate for a particular
use, for use by MERCK and ARIAD and their Affiliates and sublicensees in
Clinical Trials, the Development Program or for other non-commercial purposes.
 
1.29  “Clinical Product Transfer” shall have the meaning set forth in the Supply
Agreement.
 
1.30  “Clinical Trial” means a clinical study of a Product involving the
administration of Product to patients for any Indication, and includes any Phase
1 Clinical Trial, Phase 2 Clinical Trial, Phase 3 Clinical Trial, Phase 4
Clinical Trial and Phase 5 Clinical Trial as applicable.
 
1.31  “Clinical Trial Proposal” means a proposal submitted by either Party at
any time on and after the date of Completion of a Phase 1 Clinical Trial and
after Achievement of Clinical Proof of Concept  involving a Product that
describes in reasonable detail the proposed Late Stage Clinical Trial to be
incorporated into the Development Program and which includes a final protocol,
analysis plan and detailed synopsis for such Late Stage Clinical Trial and is
designed to obtain Commercialization Regulatory Approval for such Product for a
Major Cancer Indication or Other Cancer Indication (including, without
limitation, an estimated budget and timeline with respect thereto).
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-8-

--------------------------------------------------------------------------------


 
1.32  “Collaboration” means the alliance of ARIAD and MERCK established pursuant
to this Agreement for the purposes of Developing Products and Commercializing
Products in the Field in the Territory.
 
1.33  “Collaboration Compounds” means, collectively, (a) AP23573, and (b) any
Back-Up Compounds.
 
1.34   “Commercially Reasonable Efforts” means, with respect to activities of  a
Party in the Development or the Commercialization of a particular Product, the
efforts and resources typically used by that Party (or if the Party does not
engage in that activity for other products or compounds, by  biotechnology
and/or pharmaceutical companies that are similar in size) in the development of
product candidates or the commercialization of products of comparable market
potential, taking into account all relevant factors including, as applicable and
without limitation, stage of development, mechanism of action, efficacy and
safety relative to competitive products in the marketplace, actual or
anticipated Regulatory Authority approved labeling, the nature and extent of
market exclusivity (including patent coverage and regulatory exclusivity), cost
and likelihood of obtaining Commercialization Regulatory Approval,  and actual
or projected profitability. Commercially Reasonable Efforts shall be determined
on a market-by-market and indication-by-indication basis for a particular
Product, and it is anticipated that the level of effort will be different for
different markets, and will change over time, reflecting changes in the status
of the Product and the market(s) involved.
 
1.35  “Commercialization” or “Commercialize” means any and all activities
directed to the offering for sale and sale of a Product, both before and after
Commercialization Regulatory Approval has been obtained, including activities
related to marketing, promoting, Detailing, distributing, Manufacturing (other
than  Manufacturing Development or Manufacturing for use in Development),
importing, selling and offering to sell Product and/or conducting post-marketing
human clinical studies (including Phase 5 Clinical Trials) with respect to any
Targeted Indication with respect to which Commercialization Regulatory Approval
has been received or for a use that is subject of an investigator-initiated
study program, and interacting with Regulatory Authorities regarding the
foregoing.  When used as a verb, “to Commercialize” and “Commercializing” means
to engage in Commercialization and “Commercialized” has a corresponding meaning.
 
1.36  “Commercialization Regulatory Approval” means, with respect to any
Product, the Regulatory Approval required by Applicable Laws to sell such
Product for use for an Indication in the Field in a country or region in the
Territory, as well as, to the extent applicable, pricing approvals and
government reimbursement approvals, even if not legally required to sell Product
in a country.  For purposes of clarity, (a) “Commercialization Regulatory
Approval” in the United States shall mean final approval of an NDA or sNDA
permitting marketing of the applicable Product in interstate commerce in the
United States; (b) “Commercialization Regulatory Approval” in the European Union
shall mean marketing authorization for the applicable Product granted either by
a Regulatory Authority in any Major European Country or by the EMEA pursuant to
Council Directive 2001/83/EC, as amended, or Council Regulation 2309/93/EEC, as
amended, together with the first pricing approval and government reimbursement
approval for the applicable Product granted by a Regulatory Authority in any
Major European Country or by the EMEA, as the case may be; and (c)
“Commercialization Regulatory Approval” in Japan shall mean final approval of an
application submitted to the Ministry of Health, Labor and Welfare and the
publication of a New Drug Approval Information Package permitting marketing of
the applicable Product in Japan, together with pricing approval and government
reimbursement approval,  as any of the foregoing may be amended from time to
time.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-9-

--------------------------------------------------------------------------------


 
1.37  “Completion” means, with respect to a Clinical Trial conducted by a Party,
the date on which all material data reasonably expected to be derived therefrom
has been generated and the final study report with respect thereto has been
finalized.
 
1.38  “Confidential Information” means (a) with respect to ARIAD, all tangible
embodiments of ARIAD Technology, (b) with respect to MERCK, all tangible
embodiments of MERCK Technology and (c) with respect to each Party, (i) all
tangible embodiments of Joint Technology and (ii) all information, Technology
and Proprietary Materials disclosed or provided by or on behalf of such Party
(the “disclosing Party”) to the other Party (the “receiving Party”) or to any of
the receiving Party’s employees, consultants, Affiliates or sublicensees;
provided, that, none of the foregoing shall be Confidential Information if: (A)
as of the date of disclosure, it is known to the receiving Party or its
Affiliates as demonstrated by contemporaneous credible written documentation,
other than by virtue of a prior confidential disclosure to such receiving Party;
(B) as of the date of disclosure it is in the public domain, or it subsequently
enters the public domain through no fault of the receiving Party; (C) it is
obtained by the receiving Party from a Third Party having a lawful right to make
such disclosure free from any obligation of confidentiality to the disclosing
Party; or (D) it is independently developed by or for the receiving Party
without reference to or use of any Confidential Information of the disclosing
Party as demonstrated by contemporaneous credible written documentation.  For
purposes of clarity, unless excluded from Confidential Information pursuant to
the proviso at the end of the preceding sentence, any scientific, technical,
manufacturing or financial information of a Party that is disclosed at any
meeting of the JSC, the JDC, the JMC or the JCC or disclosed through an audit
report shall constitute Confidential Information of the disclosing Party.
 
1.39  “Contract Year” means (a) the period beginning on the Effective Date and
ending on the first anniversary of the last day of the calendar month in which
the Effective Date falls, and (b) each succeeding twelve (12) month period
thereafter.
 
1.40  “Control” or “Controlled” means (a) with respect to Technology (other than
Proprietary Materials) or Patent Rights, the possession by a Party of the right
to grant a license or sublicense to such Technology or Patent Rights as provided
herein without the payment of additional consideration to, and without violating
the terms of any agreement or arrangement with, any Third Party and without
violating any Applicable Laws and (b) with respect to Proprietary Materials, the
possession by a Party of the right to supply such Proprietary Materials to the
other Party as provided herein without the payment of additional consideration
to, and without violating the terms of any agreement or arrangement with, any
Third Party and without violating any Applicable Laws.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-10-

--------------------------------------------------------------------------------


 
1.41  “Co-Promoted Product” means any quantity of Product that is not
Royalty-Bearing Product.
 
1.42  “Co-Promotion” or “Co-Promote” means, with respect to each Co-Promoted
Product, the joint promotion and Detailing of such Co-Promoted Product under the
same Product Trademark in the Co-Promotion Territory using a coordinated field
sales force consisting of Representatives of both MERCK and ARIAD.
 
1.43  “Co-Promotion Percentage” means, with respect to any Co-Promoted Product,
the percentage of Detailing efforts to be provided by each Party in Co-Promoting
such Co-Promoted Product, as determined by the JCC pursuant to Section 2.3.4(o);
provided, that, under no circumstances shall the Co-Promotion Percentage of
either Party be less than [***] percent ([***]%).
 
1.44  “Detail” means with respect to a Co-Promoted Product, an
interactive,  personal, live, contact of a Representative within the
Co-Promotion Territory with a medical professional with prescribing authority or
other individuals or entities that have a significant impact or influence on
prescribing decisions, in an effort to increase physician prescribing
preferences of such Co-Promoted Product for its approved uses within the
Co-Promotion Territory.  When used as an adjective, “Detailing” means of or
related to performing Details.
 
1.45  “Development” or “Develop” means, with respect to each Product, (i) all
non-clinical and clinical activities designed to obtain Regulatory Approval of
such Product in accordance with this Agreement up to and including the obtaining
of Commercialization Regulatory Approval of such Product, including without
limitation, Phase 4 Clinical Trials, the development of Biomarkers, Biomarker
Information and Program Biomarker Technology, regulatory toxicology studies,
DMPK studies, statistical analysis and report writing, Clinical Trial design and
operations, preparing and filing Drug Approval Applications, and all regulatory
affairs related to the foregoing; and (ii) Manufacturing Development.  When used
as a verb, “Developing” means to engage in Development and “Developed” has a
corresponding meaning.
 
1.46  “Development Costs” means the reasonable out-of-pocket costs and internal
costs incurred by a Party (or for its account by an Affiliate or a Third Party)
after the Effective Date that are generally consistent with the respective
Development and Manufacturing Development activities of such Party in the
applicable Annual Global Development Plan and are attributable to the
Development of a Product.  For purposes of this definition (a) out-of-pocket
costs means the actual amounts paid to a Third Party for  specific external
Development activities applicable to a Product, including, without limitation
all filing fees required for and other costs associated with, any Regulatory
Filings and all patent expenses applicable to a Product; (b) internal costs
means the applicable FTE Rate multiplied by the number of FTE hours utilized in
the relevant period on activities directly relating to Development in accordance
with the Annual Global Development Plan; and (c) the reasonable out-of-pocket
and internal costs shall include the cost of Manufacturing or obtaining
Collaboration Compounds or Products or raw materials or intermediates therefore
for use in the activities in clause (a) or (b).  For the avoidance of doubt,
Development Costs shall include the costs incurred by either Party (i) in
conducting Clinical Trials other than Phase 5 Clinical Trials with respect to a
Product, including, without limitation, all costs incurred with respect to the
initial Phase 3 Clinical Trial for a Sarcoma Indication, and (ii) the cost of
acquisition of raw materials, intermediates, AP23573 and Product on hand or
ordered and paid for by ARIAD as of the Effective Date that are to be used in
the Development Program.  Notwithstanding the above, costs incurred before the
Effective Date with respect to the initial Phase 3 Clinical Trial for a Sarcoma
Indication shall be included in Development Costs.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-11-

--------------------------------------------------------------------------------


 
1.47  “Development Program” means, with respect to each Product, the Development
program (including the Manufacturing Development program) to be conducted by the
Parties during the Term with respect to such Product pursuant to the Annual
Global Development Plans.
 
1.48  “Diagnostic Product” means a product or kit using Biomarker Information or
Program Biomarker Technology which is developed by or on behalf of the Parties
and intended to be commercialized to test, identify, diagnose,  screen or
monitor a human condition or disease, or to predict or evaluate the
responsiveness of a patient to  treatment or a combination of treatments, other
than in the Excluded Uses.
 
1.49  “Dimerizer” means a bivalent small-molecule compound used to bring into
proximity two engineered fusion proteins.
 
1.50  “Drug Approval Application” means, with respect to each Product in a
particular country or region, an application for Commercialization Regulatory
Approval for such Product in such country or region, including without
limitation: (a) an NDA or sNDA; (b) a counterpart of an NDA or sNDA in any
country or region in the Territory; and (c) all supplements and amendments to
any of the foregoing.
 
1.51  “DMF” shall mean a Drug Master File maintained with the FDA or its
equivalent maintained with a Regulatory Authority in other countries within the
Territory.
 
1.52  “Effective Date” means the date set forth in the first recital above.
 
1.53  “European Union” means all countries that comprise the European Union
(whether on the Effective Date or at any time during the Term).
 
1.54  “Excluded Uses” means the use of any Product (a) in a stent or other
Medical Device  for which ARIAD has granted, or may hereafter grant, rights to a
third Party or (b) as a Dimerizer for use in gene therapy, cell therapy or
vaccines.
 
1.55  “FDA” means the United States Food and Drug Administration or any
successor agency or authority thereto.
 
1.56  “FDCA” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.
 
1.57  “Field” means all uses, including  without limitation the treatment, delay
or prevention in humans of all Targeted Indications, other than the Excluded
Uses.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-12-

--------------------------------------------------------------------------------


 
1.58  “First Commercial Sale” means, with respect to a Product in a country in
the Territory, the first sale, transfer or disposition for value to an end user
of such Product in such country; provided that any sale to an Affiliate or
Sublicensee will not constitute a First Commercial Sale unless the Affiliate or
Sublicensee is the last entity in the distribution chain of the Product; and
provided further that any sale on a cost reimbursement basis for use in a
Clinical Trial or other distribution for use in a Clinical Trial will not
constitute a First Commercial Sale.
 
1.59  “Force Majeure” means any occurrence beyond the reasonable control of a
Party that (a) prevents or substantially interferes with the performance by such
Party of any of its obligations hereunder and (b) occurs by reason of any act of
God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident, or war, revolution, civil commotion, act of terrorism,
blockage or embargo, or any injunction, law, order, proclamation, regulation,
ordinance, demand or requirement of any government or of any subdivision,
authority or representative of any such government.
 
1.60  “FTE” shall mean [***] ([***]) hours of work devoted to or in support of
Development or Commercialization of Products in accordance with an Annual Global
Development Plan or Product Commercialization Plan that is carried out by one or
more employees, contract personnel or consultants of a Party (other than field
sales force personnel), measured in accordance with such Party’s normal time
allocation practices from time to time.  In no event shall an individual account
for more than one FTE year in any Calendar Year.
 
1.61  “FTE Cost” means, for any period, the FTE Rate multiplied by the number of
FTEs in such period.
 
1.62  “FTE Rate” means a rate of [***] dollars ($ [***]) per FTE per annum for
personnel engaged in Development. The FTE Rate shall be adjusted annually for
each Calendar Year after 2008 to be equal to the FTE Rate for the previous
Calendar Year plus a percentage increase equal to the [***], since the Effective
Date, or if later, since the date of the last adjustment.
 
1.63  “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
1.64  “GLP” means the then current Good Laboratory Practice Standards
promulgated or endorsed by the FDA or in the case of foreign jurisdictions,
comparable regulatory standards promulgated or endorsed by the applicable
Regulatory Authority, including those procedures expressed in or contemplated by
any Regulatory Filings.
 
1.65  “GMP" means current Good Manufacturing Practices that apply to the
Manufacture of API and Clinical Product, including, without limitation, the
United States regulations set forth under Title 21 of the United States Code of
Federal Regulations, parts 210, 211 and 600-680, as may be amended from
time-to-time, as well as all applicable guidance published by the FDA from
time-to-time .  The Parties may agree to change this definition in the Supply
Agreement.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-13-

--------------------------------------------------------------------------------


 
1.66  “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.
 
1.67  “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
 
1.68  “IND” means: (a) an Investigational New Drug Application as defined in the
FDCA and regulations promulgated thereunder or any successor application or
procedure required to initiate clinical testing of a Product in humans in the
United States; (b) a counterpart of an Investigational New Drug Application that
is required in any other country or region in the Territory before beginning
clinical testing of a Product in humans in such country or region; and (c) all
supplements and amendments to any of the foregoing.
 
1.69  “Indication” means any human disease or condition in the Field which can
be treated, prevented, cured or the progression of which can be delayed.
 
1.70  “Initiation” means, with respect to a human Clinical Trial, the first date
that a subject or patient is dosed in such Clinical Trial.
 
1.71  “Joint Commercialization Committee” or “JCC” means the committee comprised
of ARIAD and MERCK representatives established pursuant to Section 2.3.
 
1.72  “Joint Development Committee” or “JDC” means the committee composed of
ARIAD and MERCK representatives established pursuant to Section 2.2.
 
1.73  “Joint Manufacturing Committee” or “JMC” means the committee composed of
ARIAD and MERCK representatives established pursuant to Section 2.4 of this
Agreement and the Supply Agreement.
 
1.74  “Joint Patent Rights” means Patent Rights that contain one or more claims
that cover Joint Technology.
 
1.75  “Joint Steering Committee” or “JSC” means the committee composed of ARIAD
and MERCK representatives established pursuant to Section 2.1.
 
1.76  “Joint Technology” means (i) any Program Technology, other than Product
Technology, that is (a) jointly conceived or reduced to practice by one or more
employees of or consultants to MERCK and one or more employees of or consultants
to ARIAD or (b) conceived or first reduced to practice solely by one or more
employees of, or consultants to, a Party resulting from the use in any material
respect of (i) any Technology, Patent Rights or Proprietary Materials Controlled
by the other Party and/or (ii) any Product Use Technology; provided however,
that the use by a Party of fluid, tissue or tumor samples or data collected by
either Party in the Development Program in the discovery or development of
Biomarker Information or Biomarkers or otherwise other than used in connection
with Biomarkers for use with mTOR Inhibitors shall not cause such Biomarker
Information or Biomarkers or other inventions to be Joint Technology.  For
clarity, Biomarkers for use with mTOR Inhibitors discovered or developed as a
result of the use by a Party of fluid,  tissue or tumor samples or data
collected by either Party in the Development Program shall be Joint Technology.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-14-

--------------------------------------------------------------------------------


 
1.77  “Knowledge” or “Known” means, with respect to ARIAD, [***] of ARIAD.
 
1.78  “Late Stage Clinical Trials” means, with respect to any Product for any
Cancer Indication, a Phase 2 Clinical Trial and/or a Phase 3 Clinical Trial or a
combined Phase 2 and Phase 3 Clinical Trial, in each case for registration.
 
1.79  “Launch” means, with respect to a Product in a country, First Commercial
Sale of Product in the country after approval of an NDA or equivalent in such
country.
 
1.80  “LIBOR Rate” means, for any applicable interest period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or, if Reuters does not publish quotations of BBA LIBOR, another
commercially available source providing quotations of BBA LIBOR as selected by
agreement of the Parties) at approximately 11:00 a.m. London time two (2) London
Banking Days before the commencement of the interest period, for U.S. Dollar
deposits (for delivery on the first day of such interest period) with a term
equivalent to such interest period.  If such rate is not available at such time
for any reason, then the rate for that interest period will be determined by
such alternate method as reasonably selected by agreement of the Parties.  A
“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.
 
1.81  “Licensed Patent Rights” means any ARIAD Patent Rights and ARIAD’s
interest in Joint Patent Rights that (a) contain one or more claims that cover
any Product (including its Manufacture or its formulation or a method of its
delivery or of its use); and (b) are necessary for MERCK to exercise the
licenses granted to it pursuant to Sections 6.1.1(a) and (b).  For purposes of
clarity, the Licensed Patent Rights existing as of the Effective Date include,
without limitation, the Patent Rights listed on Schedule 2 attached hereto.
 
1.82  “Licensed Technology” means any ARIAD Technology and ARIAD’s interest in
Joint Technology that (a) relates to any Product (including its Manufacture or
its formulation or a method of its delivery or of its use) and (b)
is   necessary  for MERCK to exercise the licenses granted to it pursuant
to Sections 6.1.1(a) and (b) and the rights and obligations of MERCK under the
Supply Agreement.
 
1.83  “Major Cancer Indication” means, collectively, breast cancer, prostate
cancer, colon cancer and non-small cell lung cancer.
 
1.84  “Major European Country” means each of the United Kingdom, France,
Germany, Italy or Spain.
 
1.85  "Manufacture” or “Manufacturing” or “Manufactured" shall mean all
operations involved in the manufacture, receipt, incoming inspections, storage
and handling of Materials, and the manufacture, processing, fermentation,
purification, formulation packaging, labeling, warehousing, quality control
testing (including in-process release and stability testing), shipping and
release of API or Product; as the case may be, provided that the Parties may
agree to change such definition in the Supply Agreement.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-15-

--------------------------------------------------------------------------------


 
1.86  “Manufacturing Cost” shall mean, with respect to Clinical Product supplied
by ARIAD prior to the execution of the Supply Agreement and the completion of
Clinical Product Transfer, the sum of (a) all charges incurred by ARIAD for
outsourcing the Manufacture of the Clinical Product (including API or any other
intermediate thereof), (b) the cost of supervising and managing the toll
manufacturers, and of receipt, incoming inspections, storage, packaging,
handling, labeling warehousing, quality control testing and release of API and
Clinical Product, and (c) [***] to the costs in (a) and (b) to cover an
allocation of departmental overhead and general and administrative costs. The
Parties may agree to change this definition in the Supply Agreement.
 
1.87  “Manufacturing Development” means, with respect to API or Product, all
activities related to the optimization of a commercial-grade Manufacturing
process for the Manufacture of API or Product including, without limitation,
test method development and stability testing, formulation, validation,
productivity, trouble shooting and second generation formulation, process
development, Manufacturing scale-up, strain improvements, development-stage
Manufacturing, and quality assurance/quality control development.
 
1.88  “Marketed Product” shall have the meaning set forth in the Supply
Agreement.
 
1.89  "Materials" shall  mean all raw materials, including without limitation,
API, excipients, components, containers, labels and packaging materials
necessary for the Manufacture of API, Clinical Product or Marketed Product.  For
the avoidance of doubt, Materials shall not include API with respect to the
Manufacture of API by ARIAD.  It is agreed that the Parties may agree to change
the definition of Materials in the Supply Agreement.
 
1.90  “Medical Device” means any device implanted permanently inside a blood
vessel of a patient to release any formulation of a drug to the local area of
treatment aimed at treatment of any structural abnormality or functional
impairment of blood vessels which results from a medical condition other than
cancer, excluding any device which (i) infuses or systemically delivers a drug
into the blood, (ii) delivers a separately packaged drug (e.g., in a bottle) to
the local area of treatment in the blood vessel, or (iii) delivers a drug from a
reservoir or chamber packaged with or incorporated in such device to the local
area of treatment in the blood vessel.  For clarity, any device for the
treatment, prevention or delay of cancer will not be a Medical Device.
 
1.91  “MERCK Background Technology” means any Technology that is used by MERCK,
or provided by MERCK for use, in the Development Program and that is (a)
Controlled by MERCK as of the Effective Date, or (b) conceived or first reduced
to practice by employees of, or consultants to, MERCK after the Effective Date
other than in the conduct of MERCK Development Activities and without the use in
any material respect of any ARIAD Technology, ARIAD Patent Rights or ARIAD
Materials.  For purposes of clarity, MERCK Background Technology shall not
include MERCK Program Technology, Program Biomarker Technology or MERCK’s
interest in Joint Technology.
 
1.92  “MERCK Co-Development Percentage” means (a) except with respect to any
Cancer Indication for which MERCK exercises an Opt-Out Right, fifty percent
(50%), and (b) with respect to any Cancer Indication for which MERCK exercises
an Opt-Out Right, zero percent (0%).
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-16-

--------------------------------------------------------------------------------


 
1.93  “MERCK Decision” means any decision with respect to (i) the Development
(other than Manufacturing Development) and/or Commercialization of a Product for
[***] in the ROW Territory, or (ii) the commencement and prosecution of actions
to address [***] in the ROW Territory or, if a U.S. Commercialization Transfer
has occurred, the U.S. Territory.
 
1.94  “MERCK Development Activities” means the Development activities specified
to be conducted by MERCK in any Annual Global Development Plan (or amendment
thereto).
 
1.95  “MERCK Materials” means any Proprietary Materials that are Controlled by
MERCK and used by MERCK, or provided by MERCK for use, in the Development
Program.
 
1.96  “MERCK Patent Rights” means any Patent Rights Controlled by MERCK that
contain one or more claims that cover MERCK Technology.
 
1.97  “MERCK ROW Product Commercialization Plan” means, with respect to each
Product, the written Product Commercialization Plan for the Commercialization of
such Product by MERCK in the ROW Territory.
 
1.98  “MERCK Program Patent Rights” means any Patent Rights that contain one or
more claims that cover MERCK Program Technology.
 
1.99  “MERCK Program Technology” means any Program Technology, other than
Product Technology and Product Use Technology that is conceived or first reduced
to practice by employees of, or consultants to, MERCK, alone or jointly with any
Third Party, without the use in any material respect of any ARIAD Technology,
ARIAD Patent Rights, ARIAD Materials or Joint Technology.
 
1.100  “MERCK Revenue Sharing Percentage” means with respect to any Co-Promoted
Product for which ARIAD is the Responsible Party and which is sold in the U.S.
Territory for any Cancer Indication, a percentage equal to [***] percent
([***]%); provided, however, that in the event MERCK exercises an Opt-Out Right
for any Major Cancer Indication, the MERCK Revenue Sharing Percentage shall be a
percentage equal to [***] percent ([***]%).
 
1.101  “MERCK Technology” means, collectively, MERCK Background Technology and
MERCK Program Technology.
 
1.102  “mTOR Inhibitor” means any compound that directly inhibits the activity
or expression of the human protein known as mammalian target of Rapamycin or
“mTOR” (UniProtKB/SwissProt database entry P42345).
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-17-

--------------------------------------------------------------------------------


 
1.103  “NDA” means a New Drug Application, as defined in the FDCA and
regulations promulgated thereunder or any successor application or procedure
required to sell a Product in the United States.
 
1.104  “Net Sales” means the [***] or any of its Affiliates or Sublicensees,
[***] as the case may be, [***]for sales or other dispositions or transfers for
value of [***]actually allowed and taken, [***]if prepaid by the Seller and
included on Seller’s bill or invoice  or as a separate item[***]pursuant to
agreements (including, without limitation, managed care agreements) or
government regulations, to the extent actually allowed[***]similarly
incurred  to the extent included on the bill or invoice  or as a separate
item.  In addition, Net Sales are subject to the following:
 
(a)           If the Seller or any of its Affiliates effects a sale, disposition
or transfer of [***]the Net Sales of such Product to such customer shall be
[***] of such Product.  For purposes of this subsection (a), [***]shall mean the
value that would have been derived had[***](b)In the case of [***]all discounts
and the like shall be allocated among products on the basis on which such
discounts and the like were actually granted or, if such basis cannot be
determined, [***](c)For purposes of clarity, (i) use of any[***] or other
research or development activities, or disposal or transfer[***]give rise to any
Net Sales and (ii) use of any Product in an [***]deemed sale for purposes of
this definition unless the Seller or its Affiliates or sublicensees[***]of the
Seller’s Manufacturing Cost to supply such Product.
 
1.105  “Non-Cancer Indications” means any Indication that is not a Cancer
Indication.
 
1.106  “Operating Income (Loss)” has the meaning set forth on Schedule 3
attached hereto.
 
1.107  “Other Cancer Indications” means any type or class of cancer that is not
a Major Cancer Indication or a [***], including without limitation, [***].
 
1.108  “Participating Party” means the Party that participates in, but is not
the Responsible Party for, the Development and/or the Commercialization of a
Product for an Indication in a part of the Territory.
 
1.109  “Patent Rights” means the rights and interests in and to issued patents
and pending patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, all letters patent granted thereon, and all reissues, re-examinations
and extensions thereof, and all foreign counterparts of any of the foregoing.
 
1.110  “Permitted Pre-Clinical Research” means pre-clinical research conducted
by (a) ARIAD (or by an Affiliate of ARIAD or by a Third Party under an agreement
with ARIAD) for any Non-Cancer Indication for any Collaboration Compound, and
(ii) MERCK (or by an Affiliate of MERCK or by a Third Party under an agreement
with MERCK) for any Non-Cancer Indication other than Excluded Uses for any
Collaboration Compound.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-18-

--------------------------------------------------------------------------------


 
1.111  “Permitted Transactions” means any agreement by and between a Party and
(a) any Third Party pursuant to which such Third Party conducts contract
services permitted pursuant to Section 6.2.1(a) of this Agreement or (b) any
Third Party non-profit or academic institution, which agreement provides for the
grant to  the Party entering into the agreement of all rights to Technology and
Patent Rights relating to the use of mTOR Inhibitors in the Field that are
conceived or reduced to practice by any party under such agreement, with the
right to sublicense to the other Party.
 
1.112  “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.
 
1.113  “Phase 1 Clinical Trial” means a Clinical Trial in any country that would
satisfy the requirements of 21 CFR 312.21(a).
 
1.114  “Phase 2 Clinical Trial” means, as to a particular Product for any
Indication, a Clinical Trial conducted in any country that would satisfy the
requirements of 21 CFR 312.21(b) .
 
1.115  “Phase 3 Clinical Trial” means,  a Clinical Trial  in any country that
would satisfy the requirements of 21 CFR 312.21(c) .
 
1.116  “Phase 4 Clinical Trial” means a post-registrational Clinical Trial
conducted in any country or countries and required as a condition to, or for the
maintenance of, any Regulatory Approval for a Product in the Territory.
 
1.117  “Phase 5 Clinical Trial” means a post-registrational Clinical Trial
conducted in any country or countries and not required as a condition to, or for
the maintenance of, any Regulatory Approval for a Product in the Territory.  For
avoidance of doubt, such Phase 5 Clinical Trials are commonly referred to as
“marketing” Clinical Trials.
 
1.118  “Pricing” means determining Product pricing at all levels, including
wholesale, retail, hospital, clinic, health care provider, HMO, non-profit
entity or government entities, including average sales price, average wholesale
price and best price.
 
1.119  “Product” means any pharmaceutical or medicinal item, substance or
formulation that is comprised of or contains a Collaboration Compound (whether
or not such Collaboration Compound is the sole active ingredient).  For purposes
of clarity, Product includes Co-Promoted Product and Royalty-Bearing Products.
 
1.120  “Product Commercialization Plan” means, with respect to each Product, the
written plan for the Commercialization of such Product in the U.S. Territory
(including, without limitation, expected Manufacturing requirements, for such
Product; and a detailed strategy, budget and proposed timelines), as such plan
may be amended or updated.  Each Product Commercialization Plan shall include,
without limitation, (a) demographics and market dynamics, market strategies, a
marketing plan (including advertising, Detailing forecasts, pricing strategies
pertaining to discounts, samples and sales forecasts) for the U.S. Territory,
(b) the specific Commercialization objectives, projected milestones, resource
allocation requirements and activities to be performed over such period
(including, without limitation, all anticipated Clinical Trials); (c) the Party
responsible for such activities; (d) a timeline for such activities, including
the estimated launch date(s) in the U.S. Territory; (e) a sales and expense
forecast (including at least five (5) years of estimated sales and expenses) for
the U.S. Territory, (f) Manufacturing plans and the expected product profile,
(g) a “Commercialization Budget” including a budget of the expenses expected to
be incurred in performing all activities therein contained, as well as any Third
Parties proposed to be utilized and, to the extent applicable, any proposed
Third Party arrangements, and (h) the expected Regulatory Filings to be required
and prepared, and the expected timetable for making such Regulatory
Filings.  Each Product Commercialization Plan, and each amendment, modification
or update to each Product Commercialization Plan, shall be prepared by, or at
the direction of, the JCC, and approved by the JSC at such time as JSC may from
time to time direct and in any event, on or prior to the initiation of
Commercialization activities with respect to the Product and shall be attached
to the minutes of the meeting of the JSC at which such Product Commercialization
Plan or amendment, modification or update is approved by the JSC.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-19-

--------------------------------------------------------------------------------


 
1.121  “Product Delivery Technology” means any Program Technology that covers
the formulation or delivery of any Collaboration Compound or any Product.
 
1.122   “Product Technology” means any Program Technology that covers the
composition of matter of any Collaboration Compound or the final chemical
synthesis step used to convert Rapamycin to API of any Collaboration Compound.
 
1.123  “Product Trademark” means any trademark or trade name, whether or not
registered, or any trademark application or renewal, extension or modification
thereof, in the Territory, or any trade dress and packaging, in each case (a)
that are applied to or used with any Product by the Responsible Party and (b)
together with all goodwill associated therewith and promotional materials
relating thereto.
 
1.124  “Product Use Technology” means any Program Technology that covers (i) the
use of any mTOR Inhibitor, and/or (ii) the use of any Biomarker with any mTOR
Inhibitor.  Without limiting the generality of the foregoing, Product Use
Technology includes methods of treatment, combinations with other drugs, and the
use of Biomarkers in connection with the treatment of patients with an mTOR
Inhibitor.
 
1.125  “Program Biomarker Technology” means any Technology that constitutes a
Biomarker or covers any Biomarker that is both (a) Program Technology and (b)
conceived or first reduced to practice solely by one or more employees of, or
consultants to, a Party, or jointly by one or more employees of, or consultants
to, each Party, in either case resulting from use in any material respect of any
biological materials, data, or information developed in, resulting from, or
funded by the Parties in, the Collaboration.
 
1.126  “Program Technology” means any Technology (including, without limitation,
any new and useful process, method of manufacture or composition of matter) or
Proprietary Material that is conceived and first reduced to practice (actually
or constructively) by either Party or jointly by both Parties in the conduct of
the Development Program and/or in the Commercialization of Products; provided
however, that the use by a Party of fluid, tissue or tumor samples or data
collected by either Party in the Development Program in the discovery or
development of Biomarker Information or Biomarkers or otherwise other than used
in connection with Biomarkers for use with mTOR Inhibitors shall not cause
such  Biomarker Information or Biomarkers or other inventions to be Program
Technology.  For clarity, Biomarkers for use with mTOR Inhibitors discovered or
developed as a result of the use by a Party of fluid,  tissue or tumor samples
or data collected by either Party in the Development Program shall be Program
Technology.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-20-

--------------------------------------------------------------------------------


 
1.127  “Proprietary Materials” means tangible chemical, biological or physical
materials (a) that are furnished by or on behalf of one Party to the other Party
in connection with this Agreement, whether or not specifically designated as
proprietary by the transferring Party, or (b) that are otherwise conceived or
reduced to practice in the conduct of the Development Program and/or in
connection with the Commercialization of Products.
 
1.128  “Rapamycin Analog” means any chemical derivative of Rapamycin or any
variant of Rapamycin produced by fermentation.
 
1.129  “Rapamycin Derived mTOR Inhibitor” means an mTOR Inhibitor that is a
Rapamycin Analog.
 
1.130  “Regulatory Approval” means, with respect to any country or region in the
Territory, any approval, product and establishment license, registration or
authorization of any Regulatory Authority required for the Manufacture, use,
storage, importation, exportation, transport, distribution or sale of a Product
in such country or region. (including without limitation all applicable pricing
and governmental reimbursement approvals even if not legally required to sell
Product in a country).
 
1.131  “Regulatory Authority” means the FDA, or any counterpart of the FDA
outside the United States, or any other national, supra-national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity with authority over the distribution, importation,
exportation, Manufacture, production, use, storage, transport, clinical testing
or sale of a Product.
 
1.132  “Regulatory Filings” means, collectively: (a) all INDs, NDAs, BLAs,
establishment license applications, DMFs, applications for designation as an
“Orphan Product(s)” under the Orphan Drug Act, for “Fast Track” status under
Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol Assessment
under Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. § 355(b)(4)(B)) and
all other similar filings (including, without limitation, counterparts of any of
the foregoing in any country or region in the Territory); (b) all supplements
and amendments to any of the foregoing; and (c) all data and other information
contained in, and correspondence relating to, any of the foregoing.
 
1.133  “Responsible Party” means the Party that is primarily responsible for the
Development of a Product under a Development Program or the Commercialization of
a Product.  For purposes of clarity, (a) ARIAD shall be the Responsible Party
for (i) the conduct of the Development Program for any Product for the Sarcoma
Indication in the U.S. Territory and the Commercialization of any Product for
the Sarcoma Indication in the U.S. Territory, (ii) the Manufacture of Clinical
Product,  and (iii)  subject to the terms of the Supply Agreement, the
Manufacture and supply of API; (b) MERCK shall be the Responsible Party for (i)
Development and Commercialization of Products for all Cancer Indications in the
ROW Territory and (ii) subject to the terms of the Supply Agreement, the
Manufacture and supply of Product for all Indications in the Territory ; and (c)
the Parties shall jointly serve as Responsible Party for Development and
Commercialization of Products for all Major Cancer Indications and other Cancer
Indications in the U.S. Territory.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-21-

--------------------------------------------------------------------------------


 
1.134  “ROW Territory” means all of the countries and territories of the world
other than the U.S. Territory.
 
1.135  “Royalty-Bearing Product” means all quantities of Product that are sold
by MERCK in the Royalty-Bearing Territory.
 
1.136  “Royalty-Bearing Territory” means (a) the ROW Territory; and (b) the U.S.
Territory following the occurrence of a U.S. Commercialization Transfer.
 
1.137  “Royalty Term” means, (i) with respect to each Royalty-Bearing Product in
each country in the ROW Territory, the period beginning on the date of First
Commercial Sale of such Royalty-Bearing Product in such country and ending on
the later to occur of (a) expiration of the last to expire Valid Claim of the
ARIAD Patent Rights, MERCK Patent Rights or Joint Patent Rights in such country
that covers the composition of matter or sale or import of the Collaboration
Compound contained in such Royalty-Bearing Product or its use for any indication
for which Commercialization Regulatory Approval has been obtained in such
country, (b) [***] from the date of the First Commercial Sale of such
Royalty-Bearing Product in such country, or (c) the last date upon which ARIAD
supplies any Product to MERCK pursuant to the Supply Agreement; and (ii) with
respect to each Royalty-Bearing Product in the U.S. Territory in the event of a
U.S. Commercialization Transfer, the period beginning on the date of the U.S.
Commercialization Transfer and ending on the latest to occur of (a) expiration
of the last to expire Valid Claim of the ARIAD Patent Rights, MERCK Patent
Rights or Joint Patent Rights in the U.S. that covers the composition of matter
or sale or import of the Collaboration Compound contained in such
Royalty-Bearing Product or its use for any indication for which
Commercialization Regulatory Approval has been obtained in the U.S. Territory,
(b) [***] from the date of the First Commercial Sale of such Royalty-Bearing
Product in the U.S. Territory, (c) the last date upon which ARIAD [***] pursuant
to the Supply Agreement, or (d) the last date upon which ARIAD co-promotes any
Product in the U.S. Territory.
 
1.138  “Sarcoma Indication” means any cancer of the connective or supportive
tissue that is generally known in medical practice as a sarcoma.
 
1.139  “Serious Adverse Event” means any untoward medical occurrences that at
any dose results in any of the following: death, is life-threatening, requires
inpatient hospitalization or prolongation of existing hospitalization, results
in persistent or significant disability/incapacity, or, is a congenital
anomaly/birth defect
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-22-

--------------------------------------------------------------------------------


 
1.140  “sNDA” means a Supplemental New Drug Application, as defined in the FDCA
and applicable regulations promulgated thereunder.
 
1.141  “Sublicensee” means any  Affiliate or Third Party to which a Party grants
a sublicense in accordance with Section 6.2.
 
1.142  “Sublicense Agreement” means any agreement by and between a Party and a
Sublicensee which is entered into in accordance with Section 6.2.
 
1.143  “Targeted Indications” means, collectively, the following Indications:
(a) [***] Indications; (b) [***] Indications; (c) [***] Indications; and (d)
[***] Indications.
 
1.144  “Technology” means, collectively, inventions, discoveries, improvements,
trade secrets and proprietary methods, whether or not patentable, including
without limitation: (a) methods of Manufacture or use of, and structural and
functional information pertaining to, chemical compounds and (b) compositions of
matter, data, formulations, processes, techniques, know-how and results
(including any negative results).
 
1.145  “Territory” means all countries and territories of the world, consisting
of the U.S. Territory and the ROW Territory.
 
1.146  “Third Party” means a Person other than MERCK and ARIAD and their
respective Affiliates.
 
1.147  “Third Party Data Provider” means [***] and/or any other Third Party
reasonably acceptable to the Parties that performs market analyses and provides
sales data for the biotechnology or pharmaceutical industry.
 
1.148  “U.S. Territory” means the United States of America and its territories,
including, without limitation, Puerto Rico and the U.S. Virgin Islands.
 
1.149  “Valid Claim” means any claim of a pending patent application or an
issued unexpired patent that (a) has not been finally cancelled, withdrawn,
abandoned or rejected by any administrative agency or other body of competent
jurisdiction, (b) has not been permanently revoked, held invalid, or declared
unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, (c) has not been rendered unenforceable through disclaimer
or otherwise, and (d) is not lost through an interference proceeding.
 
Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of this Agreement
indicated below:
 
Definition
Section
Abandonment Party
8.1.5
Advances
4.2
Alliance Manager
2.5.1
Acquisition
12.10



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-23-

--------------------------------------------------------------------------------


 
Appointing Party
2.6.2
Arbitration Matter
12.1
ARIAD Development Cost Cap
4.2
ARIAD Indemnitees
11.2
Assuming Party
8.1.5
Claims
11.1
Clinical Supplies
3.6.3(a)
Co-Development Net Sales
4.3.4
Collaborator IP Rights
6.4.3
Combination Product
4.6.1(c)
Competing Drug
4.6.1(a)(ii)
Co-Promoted Product
3.13.1
Co-Promotion Agreement
3.13.2(a)
Co-Promotion Territory
3.13.1
Co-Promotion Trademarks
8.3.1
Cost Audited Party
3.12.2(b)
Cost Auditing Party
3.12.2(b)
Date First Learned
3.10.5(a)
Development Transfer
3.4(b)(i)
Diagnostic Product Agreement
3.1.2(d)
Disputed Matter
2.1.5
Estimate
4.3.2(c)
   
Estimated Loss
4.3.2(c)
Estimated Operating Income Payment
4.3.2(c)
   
Indemnified Party
11.3
Indemnifying Party
11.3
Infringement
8.2.1(a)(i)
Infringement Notice
8.2.1(a)(i)
Losses
11.1
MERCK Indemnitees
11.1
MERCK Manufacturing Technology and Patent Rights
6.1.2(c)
Operating Income Payments
4.3.1
Opting-Out Party
3.4(a)
Opt-Out Notice
3.4(a)
Opt-Out Notice Period
3.4(a)
Opt-Out Right
3.4(a)
Other Products
4.6.1(c)
Patent Coordinator
7.5
Phase 1/2 Clinical Trial
4.5(c)
Phase 2/3 Clinical Trial
4.5(d)
Program Confidential Information
6.4.4(c)
Promissory Note
4.2
Reasonably Estimated Commercial Value
4.6.1(c)
Representative
Schedule 3



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-24-

--------------------------------------------------------------------------------


 
ROW Development Costs
3.12.1
Recipient Party
3.3
Separation Date
3.4(a)
Supply Agreement
3.6
Term
9.1(c)
Transfer Date
3.4(b)(ii)
Transferring Party
3.3
U.S. Commercialization Transfer
3.4(b)(ii)
Weighted Average Sales Price
4.6.1(c)

 
2.     ADMINISTRATION OF THE COLLABORATION
 
2.1           Joint Steering Committee.
 
2.1.1                      Establishment.  ARIAD and MERCK hereby establish the
Joint Steering Committee.  The JSC shall have and perform the responsibilities
set forth in Section 2.1.4.
 
2.1.2                      Membership.  Each of ARIAD and MERCK shall designate
in writing an equal (not less than two (2)) number of representatives to the
JSC, who shall be senior level personnel.  One (1) representative of each Party
shall be designated as Co-Chairs of the JSC.  Each Party shall have the right at
any time to substitute individuals, on a permanent or temporary basis, for any
of its previously designated representatives to the JSC by giving written notice
to the other Party.
 
2.1.3                      Meetings.
 
(a)           Schedule of Meetings; Agenda.  The JSC shall establish a schedule
of times for regular meetings, taking into account, without limitation, the
planning needs of the Development Program and the Commercialization of Products
and the responsibilities of the JSC.  Special meetings of the JSC may be
convened by any member upon not less than thirty (30) days (or, if such meeting
is proposed to be conducted by teleconference, upon not less than ten (10) days)
written notice to the other members; provided that (i) notice of any such
special meeting may be waived at any time, either before or after such meeting
and (ii) attendance of any member at a special meeting shall constitute a valid
waiver of notice from such member.  In no event shall the JSC meet less
frequently than once every six (6) months.  Regular and special meetings of the
JSC may be held in person or by teleconference or videoconference; provided that
meetings held in person shall alternate between the respective offices of the
Parties in Cambridge, Massachusetts and Upper Gwynedd, PA or at other locations
mutually agreeable to the JSC members.  The Co-Chairs shall alternate the
responsibility for preparing and circulating to each JSC member an agenda for
each JSC meeting not later than one (1) week prior to such meeting.
 
(b)           Quorum; Voting; Decisions.  At each JSC meeting, (i) the presence
in person of at least one (1) member designated by each Party shall constitute a
quorum and (ii) each member who is present shall have one vote on all matters
before the JSC at such meeting.  All decisions of the JSC, shall be made by
majority vote; provided, that, any member designated by a Party shall have the
right to cast the votes of any of such Party’s members on the JSC who are absent
from the meeting.  Alternatively, the JSC may act by written consent signed by
at least one (1) member designated by each Party.  Whenever any action by the
JSC is called for hereunder during a time period in which the JSC is not
scheduled to meet, either Co-Chair shall cause the JSC to take the action in the
requested time period by calling a special meeting or by circulating a written
consent.  Representatives of each Party or of its Affiliates who are not members
of the JSC (including, without limitation, the Patent Coordinators) may attend
JSC meetings as non-voting observers at the request of either Co-Chair.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-25-

--------------------------------------------------------------------------------


 
(c)           Minutes.  The JSC shall keep minutes of its meetings that record
all decisions and all actions recommended or taken in reasonable detail.  Drafts
of the minutes shall be prepared and circulated to the members of the JSC within
a reasonable time after the meeting, not to exceed thirty (30) business days,
and the Co-Chairs shall alternate responsibility for the preparation and
circulation of draft minutes.  Each member of the JSC shall have the opportunity
to provide comments on the draft minutes.  Draft minutes shall be approved,
disapproved and revised as soon as practicable.  Upon approval, final minutes of
each meeting shall be circulated to the members of the JSC by the Co-Chair with
responsibility for preparing such minutes.
 
(d)           Expenses.  ARIAD and MERCK shall each bear all expenses of their
respective JSC representatives related to their participation on the JSC and
attendance at JSC meetings.
 
2.1.4                      Responsibilities.  The JSC shall be responsible for
overseeing the conduct and progress of the Development Program, and the global
Development and Commercialization in the U.S. Territory of Products.  Without
limiting the generality of the foregoing, the JSC shall have the following
responsibilities:
 
(a)           overseeing the activities and performance by each of the JDC, the
JCC and the JMC of its respective responsibilities;
 
(b)           reviewing data, reports or other information submitted to it by
the JDC, the JCC or the JMC from time to time;
 
(c)           determine whether to terminate the JDC or the JCC;
 
(d)           review and approve Annual Global Development Plan and budget and
the Product Commercialization Plan and Commercialization Budget;
 
(e)           resolving all JDC, JCC or JMC matters that are in dispute;
 
(f)           designating Back-Up Compounds; and
 
(g)           making such other decisions as may be delegated to the JSC
pursuant to this Agreement or by mutual written agreement of the Parties during
the Term.
 
2.1.5                      Dispute Resolution.  The JSC members shall use
reasonable efforts to reach agreement on any and all matters.  In the event
that, despite such reasonable efforts, agreement on a particular matter cannot
be reached by the JSC within ten (10) days after the JSC first meets to consider
such matter or such later date as may be mutually acceptable to the Parties
(each such matter, a “Disputed Matter”), then, [***] shall refer such Disputed
Matter to the [***] for MERCK and the [***] for ARIAD who shall promptly
initiate discussions in good faith to resolve such Disputed Matter.  If the
Disputed Matter is not resolved by the aforementioned senior executives, the
Disputed Matter will [***] of MERCK (as appropriate) and the [***] for
ARIAD.  If the Disputed Matter is not resolved by the [***] within the later of
(i) ten (10) days after the date the [***] first meet to consider such Disputed
Matter, or (ii) thirty (30) days after the date the JSC first met to consider
such Disputed Matter, then (a) if the Disputed Matter involves an ARIAD
Decision, the [***] of ARIAD shall have the right to make the final decision on
such Disputed Matter, [***] (b) if the Disputed Matter involves a
MERCK Decision, the [***] of MERCK (as appropriate) MERCK shall have the right
to make the final decision on such Disputed Matter, [***] and (c) if the
Disputed Matter involves any other matter (including, without limitation,
Development and Commercialization decisions in the U.S. Territory for all
Indications other than Sarcoma Indications, as well as all decisions in  the
U.S. Territory relating to [***], such Disputed Matter must be promptly resolved
by consensus of the JSC or the foregoing officers [***].
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-26-

--------------------------------------------------------------------------------


 
2.2           Joint Development Committee.
 
2.2.1                      Establishment.  ARIAD and MERCK hereby establish the
Joint Development Committee.  The JDC shall have and perform the
responsibilities set forth in Section 2.2.4.  Unless otherwise agreed by the
Parties, the term for the JDC shall commence on the Effective Date and continue
until the JSC determines to discontinue the JDC as a result of the completion of
all Development activities for Products.
 
2.2.2                      Membership.  Each of ARIAD and MERCK shall designate
in writing an equal (not less than two (2)) number of representatives to the
JDC.  Unless otherwise agreed by the Parties, one representative of each Party
shall be designated as Co-Chairs of the JDC.  Each Party shall have the right at
any time to substitute individuals, on a permanent or temporary basis, for any
of its previously designated representatives to the JDC by giving written notice
to the other Party.
 
2.2.3                      Meetings.
 
(a)           Schedule of Meetings; Agenda.  The JDC shall establish a schedule
of times for regular meetings, taking into account, without limitation, the
planning needs of the Development Program and the responsibilities of the
JDC.  Special meetings of the JDC may be convened by any member upon not less
than thirty (30) days (or, if such meeting is proposed to be conducted by
teleconference, upon not less than ten (10) days) written notice to the other
members; provided that (i) notice of any such special meeting may be waived at
any time, either before or after such meeting and (ii) attendance of any member
at a special meeting shall constitute a valid waiver of notice from such
member.  In no event shall the JDC meet less frequently than once each Calendar
Quarter.  Regular and special meetings of the JDC may be held in person or by
teleconference or videoconference; provided that meetings held in person shall
alternate between the respective offices of the Parties in Cambridge,
Massachusetts and Upper Gwynedd, PA or at other locations mutually agreeable to
the JDC members.  The Co-Chairs shall alternate the responsibility for preparing
and circulating to each JDC member an agenda for each JDC meeting not later than
one (1) week prior to such meeting.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-27-

--------------------------------------------------------------------------------


 
(b)           Quorum; Voting; Decisions.  At each JDC meeting, (i) the presence
in person of at least one (1) member designated by each Party shall constitute a
quorum and (ii) each member who is present shall have one vote on all matters
before the JDC at such meeting.  All decisions of the JDC, shall be made by
majority vote; provided, that, any member designated by a Party shall have the
right to cast the votes of any of such Party’s members on the JDC who are absent
from the meeting.  Alternatively, the JDC may act by written consent signed by
at least one (1) member designated by each Party.  Whenever any action by the
JDC is called for hereunder during a time period in which the JDC is not
scheduled to meet, either Co-Chair shall cause the JDC to take the action in the
requested time period by calling a special meeting or by circulating a written
consent.  Representatives of each Party or of its Affiliates who are not members
of the JDC (including, without limitation, the Patent Coordinators) may attend
JDC meetings as non-voting observers.  In the event that the JDC is unable to
resolve any matter before it, such matter shall be resolved in accordance with
Section 2.2.5.
 
(c)           Minutes.  The JDC shall keep minutes of its meetings that record
all decisions and all actions recommended or taken in reasonable detail.  Drafts
of the minutes shall be prepared and circulated to the members of the JDC within
a reasonable time after the meeting, not to exceed thirty (30) business days,
and the Parties shall alternate responsibility for the preparation and
circulation of draft minutes.  Each member of the JDC shall have the opportunity
to provide comments on the draft minutes.  Draft minutes shall be approved,
disapproved and revised as necessary at the next JDC meeting.  Upon approval,
final minutes of each meeting shall be circulated to the members of the JDC by
the by the Co-Chair with responsibility for preparing such minutes.
 
(d)           Expenses.  ARIAD and MERCK shall each bear all expenses of their
respective JDC representatives related to their participation on the JDC and
attendance at JDC meetings.
 
2.2.4                      Responsibilities.  The JDC shall be responsible for
overseeing the conduct and progress of the Development Program and the global
Development of Products.  Without limiting the generality of the foregoing, the
JDC shall have the following responsibilities:
 
(a)           preparing, or directing the preparation by the Parties of, each
Annual Global Development Plan, including the budget;
 
(b)           preparing, or directing the preparation by the Parties of, each
amendment to any Annual Global Development Plan or the related budget;
 
(c)           establishing guidelines and procedures for allocating FTEs of the
Parties to the performance of the Annual Global Development Plans and
determining the proportion of such FTEs to be allocated to the U.S. Territory
and the ROW Territory and making any revisions to such allocations.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-28-

--------------------------------------------------------------------------------


 
(d)           monitoring the progress of the Development Program under each
Annual Global Development Plan and of each Party’s activities thereunder;
 
(e)           providing a forum for consensual decision making with respect to
the Development Program, including making decisions regarding the form of drug
product;
 
(f)           reviewing and circulating to the Parties data, reports or other
information submitted by either Party with respect to work conducted under the
Development Program;
 
(g)           reviewing any Clinical Trial Proposal submitted by either Party
and integrating, or directing the integration of, such Clinical Trial Proposal
into the applicable Annual Global Development Plan;
 
(h)           reviewing and approving any agreement entered into by a Party with
a Third Party pursuant to Section 6.2.1;
 
(i)           determining and approving the overall strategy for publications
and presentations in support of Product in the Territory and supervising the
Publication Committee;
 
(j)           making such other decisions as may be delegated to the JDC
pursuant to this Agreement or by the JSC or by mutual written agreement of the
Parties during the Term.
 
(k)           determining whether studies in the Annual Global Development Plan
will be conducted as company-sponsored or as investigator-initiated trials; and
 
(l)           reconciling issues between the Parties with respect to the
Parties’ respective share of Development Costs with respect to Co-Promoted
Products.
 
2.2.5                      Dispute Resolution.  The JDC members shall use
reasonable efforts to reach agreement on any and all matters.  In the event
that, despite such reasonable efforts, agreement on a particular matter cannot
be reached by the JDC within ten (10) days after the JDC first meets to consider
such matter, then the matter shall be referred to the JSC for resolution
pursuant to Section 2.1.5.
 
2.3           Joint Commercialization Committee.
 
2.3.1                      Establishment.  ARIAD and MERCK hereby establish the
Joint Commercialization Committee.  The JCC shall have and perform the
responsibilities set forth in Section 2.3.4.  Unless otherwise agreed by the
Parties, the term for the JCC shall commence at such time as the JSC determines
and continue for so long as a Product is being Commercialized.
 
2.3.2                      Membership.  Each of ARIAD and MERCK shall designate
in writing an equal (not less than two (2)) number of representatives to the
JCC.  Unless otherwise agreed by the Parties, one representative of each Party
shall be designated as Co-Chairs of the JCC.  Each Party shall have the right at
any time to substitute individuals, on a permanent or temporary basis, for any
of its previously designated representatives to the JDC by giving written notice
to the other Party.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-29-

--------------------------------------------------------------------------------


 
2.3.3                      Meetings.
 
(a)           Schedule of Meetings; Agenda.  The JCC shall establish a schedule
of times for regular meetings, taking into account, without limitation, the
planning needs for the Commercialization of Products and the responsibilities of
the JCC.  Special meetings of the JCC may be convened by any member upon not
less than thirty (30) days (or, if such meeting is proposed to be conducted by
teleconference, upon ten (10) days) written notice to the other members;
provided that (i) notice of any such special meeting may be waived at any time,
either before or after such meeting and (ii) attendance of any member at a
special meeting shall constitute a valid waiver of notice from such member.  In
no event shall the JCC meet less frequently than once each Calendar
Quarter.  Regular and special meetings of the JCC may be held in person or by
teleconference or videoconference; provided that meetings held in person shall
alternate between the respective offices of the Parties in Cambridge,
Massachusetts and  Whitehouse Station,  New Jersey or at other locations
mutually agreeable to the JCC members.  The Co-Chairs shall alternate
responsibility for preparing and circulating to each JCC member an agenda for
each JCC meeting not later than one (1) week prior to such meeting.
 
(b)           Quorum; Voting; Decisions.  At each JCC meeting, (i) the presence
in person of at least one (1) member designated by each Party shall constitute a
quorum and (ii) each member who is present shall have one vote on all matters
before the JCC at such meeting.  All decisions of the JCC, shall be made by
majority vote; provided, that, any member designated by a Party shall have the
right to cast the votes of any of such Party’s members on the JCC who are absent
from the meeting.  Alternatively, the JCC may act by written consent signed by
at least one (1) member designated by each Party.  Whenever any action by the
JCC is called for hereunder during a time period in which the JCC is not
scheduled to meet, the Co-Chairs shall cause the JCC to take the action in the
requested time period by calling a special meeting or by circulating a written
consent.  Representatives of each Party or of its Affiliates who are not members
of the JCC (including, without limitation, the Patent Coordinators) may attend
JCC meetings as non-voting observers. In the event that the JCC is unable to
resolve any matter before it, such matter shall be resolved in accordance with
Section 2.3.5.
 
(c)           Minutes.  The JCC shall keep minutes of its meetings that record
all decisions and all actions recommended or taken in reasonable detail.  Drafts
of the minutes shall be prepared and circulated to the members of the JCC within
a reasonable time after the meeting, not to exceed ten (10) business days, and
the Parties shall alternate responsibility for the preparation and circulation
of draft minutes.  Each member of the JCC shall have the opportunity to provide
comments on the draft minutes.  Draft minutes shall be approved, disapproved and
revised as necessary at the next JCC meeting.  Upon approval, final minutes of
each meeting shall be circulated to the members of the JCC by the by the
Co-Chair with responsibility for preparing such minutes.
 
(d)           Expenses.  ARIAD and MERCK shall each bear all expenses of their
respective JCC representatives related to their participation on the JCC and
attendance at JCC meetings.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-30-

--------------------------------------------------------------------------------


 
2.3.4                      Responsibilities.  The JCC shall be responsible for
overseeing the conduct and progress of the Commercialization of each Product in
the U.S. Territory and the Co-Promotion of each Co-Promoted Product in the U.S.
Territory.  Without limiting the generality of the foregoing, the JCC shall have
the following responsibilities:
 
(a)           preparing or directing the preparation by the Parties of, each
Product Commercialization Plan, including the budget;
 
(b)           preparing or directing the preparation by the Parties of, each
amendment to any Product Commercialization Plan or the related budget;
 
(c)           deciding Pricing and Branding matters in the U.S. Territory;
 
(d)           deciding appearance of the Product, packaging and promotional
materials;
 
(e)           determining managed health care strategy and tactics, including
pricing, rebates, discounts and charge-backs;
 
(f)           agreeing upon the market definition against which the Product will
be measured for internal and external reporting purposes;
 
(g)           determining the appropriate use of medical science liaisons in
support of the Product;
 
(h)           determining the format and quantities of promotional sales,
marketing and educational materials for the Product;
 
(i)           reviewing and approving any proposals for development of
additional Product or modifications of existing Products, including, without
limitation, new formulations after First Commercial Sale and line extensions;
 
(j)           agreeing upon the design and implementation of all Product launch
activities;
 
(k)           monitoring the progress of Commercialization of Products under
each Annual Product Commercialization Plan and of each Party’s activities
thereunder;
 
(l)           reviewing and circulating to the Parties data, reports or other
information submitted by either Party with respect to the Commercialization of
Products;
 
(m)           reconciling issues between, the Parties with respect to the
Parties’ respective share of Operating Income (Loss) with respect to Co-Promoted
Products;
 
(n)           preparing or directing the preparation by the Parties of
short-term and long-term sales forecasts for Products;
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-31-

--------------------------------------------------------------------------------


 
(o)           determining appropriate targets for sales force staffing and
territory mapping purposes, determining the Co-Promotion Percentage of each
Party, provided that the Co-Promotion percentage of neither Party shall be
[***], and coordinating the Detailing efforts of both Parties with respect to
Co-Promoted Products;
 
(p)           overseeing all recalls, market withdrawals and any other
corrective actions related to Products;
 
(q)           receiving and providing to the Parties sales reports pertaining to
Collaboration Products;
 
(r)           subject to the requirement in the Co-Promotion Agreement that
Third Parties shall only be used to Co-Promote if the other Party has been given
the option to conduct the extra Details and be reimbursed on the basis set forth
in the Co-Promotion Agreement and turned down the option, approving all Third
Parties to be engaged by either Party to provide Representatives to Co-Promote
Collaboration Products, any such approval to be reflected in the minutes of the
JCC;
 
(s)           monitoring compliance of marketing activities throughout the
Territory with Applicable Laws and the corporate governance codes and policies
of the Parties;
 
(t)           making such other decisions as may be delegated to the JCC
pursuant to this Agreement or by the JSC or by mutual written agreement of the
Parties during the Term;
 
(u)           reviewing the MERCK ROW Product Commercialization Plan as set
forth in Section 3.5.2 and providing a forum for discussion with respect to the
Commercialization of Products in the ROW Territory.
 
2.3.5                      Dispute Resolution.  The JCC members shall use
reasonable efforts to reach agreement on any and all matters.  In the event
that, despite such reasonable efforts, agreement on a particular matter cannot
be reached by the JCC within ten (10) days after the JCC first meets to consider
such matter, then the matter shall be referred to the JSC for resolution
pursuant to Section 2.1.5.
 
2.4           Joint Manufacturing Committee.
 
2.4.1                      Establishment.  ARIAD and MERCK hereby establish the
Joint Manufacturing Committee, which shall report to the JSC.  The JMC shall
have and perform the responsibilities set forth in the Supply Agreement.  Unless
otherwise agreed by the Parties, the term for the JMC shall commence at such
time as the JSC determines and shall continue as long as the Supply Agreement
remains in effect.
 
2.4.2                      Membership.  Each of ARIAD and MERCK shall designate
in writing an equal (not less than two (2)) number of representatives to the
JMC.  Unless otherwise agreed by the Parties, one representative of each Party
shall be designated as Co-Chairs of the JMC.  Each Party shall have the right at
any time to substitute individuals, on a permanent or temporary basis, for any
of its previously designated representatives to the JMC by giving written notice
to the other Party.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-32-

--------------------------------------------------------------------------------


 
2.4.3                      Meetings.
 
(a)           Schedule of Meetings; Agenda.  The JMC shall establish a schedule
of times for regular meetings, taking into account, without limitation, the
planning needs for the Manufacture of Products and the responsibilities of the
JMC.  Special meetings of the JMC may be convened by any member upon not less
than thirty (30) days (or, if such meeting is proposed to be conducted by
teleconference, upon not less than ten (10) days) written notice to the other
members; provided that (i) notice of any such special meeting may be waived at
any time, either before or after such meeting and (ii) attendance of any member
at a special meeting shall constitute a valid waiver of notice from such
member.  In no event shall the JMC meet less frequently than quarterly.  Regular
and special meetings of the JMC may be held in person or by teleconference or
videoconference; provided that meetings held in person shall alternate between
the respective offices of the Parties in Cambridge, Massachusetts and Whitehouse
Station, New Jersey or at other locations mutually agreeable to the JMC
members.  The Co-Chairs shall alternate the responsibility for preparing and
circulating to each JMC member an agenda for each JMC meeting not later than one
(1) week prior to such meeting.
 
(b)           Quorum; Voting; Decisions.  At each JMC meeting, (i) the presence
in person of at least one (1) member designated by each Party shall constitute a
quorum and (ii) each member who is present shall have one vote on all matters
before the JMC at such meeting.  All decisions of the JMC, shall be made by
majority vote; provided, that, any member designated by a Party shall have the
right to cast the votes of any of such Party’s members on the JMC who are absent
from the meeting.  Alternatively, the JMC may act by written consent signed by
at least one (1) member designated by each Party.  Whenever any action by the
JMC is called for hereunder during a time period in which the JMC is not
scheduled to meet, either Co-Chair shall cause the JMC to take the action in the
requested time period by calling a special meeting or by circulating a written
consent.  Representatives of each Party or of its Affiliates who are not members
of the JMC may attend JMC meetings as non-voting observers.  In the event that
the JMC is unable to resolve any matter before it, such matter shall be resolved
in accordance with Section 2.4.5.
 
(c)           Minutes.  The JMC shall keep minutes of its meetings that record
all decisions and all actions recommended or taken in reasonable detail.  Drafts
of the minutes shall be prepared and circulated to the members of the JMC within
a reasonable time after the meeting, not to exceed thirty (30) business days,
and the Parties shall alternate responsibility for the preparation and
circulation of draft minutes.  Each member of the JMC shall have the opportunity
to provide comments on the draft minutes.  Draft minutes shall be approved,
disapproved and revised as necessary at the next JMC meeting.  Upon approval,
final minutes of each meeting shall be circulated to the members of the JMC by
the by the Co-Chair with responsibility for preparing such minutes.
 
(d)           Expenses.  ARIAD and MERCK shall each bear all expenses of their
respective JMC representatives related to their participation on the JMC and
attendance at JMC meetings.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-33-

--------------------------------------------------------------------------------


 
2.4.4                      Responsibilities.  The JMC shall be responsible for
overseeing the Manufacture of Products.  Without limiting the generality of the
foregoing, the JMC shall have the following  responsibilities below, which
responsibilities shall be subject to revisions set forth in the Supply
Agreement:
 
(a)           providing input relating to the Specifications for Product to the
JDC or JCC;
 
(b)           reviewing issues relating to quality standards for Product;
 
(c)           reviewing issues relating to, and monitoring the progress of,
Manufacturing Development of Product and providing a forum for consensual
decision making with respect to Manufacturing of Product;
 
(d)           reviewing issues relating to supply (e.g., quantity forecast of
Product, shortage, and regulatory information regarding Product) of Product by
ARIAD to MERCK;
 
(e)           providing CMC input to the JCC with respect to Product.
 
2.4.5                      Dispute Resolution.  The JMC members shall use
reasonable efforts to reach agreement on any and all matters.  In the event
that, despite such reasonable efforts, agreement on a particular matter cannot
be reached by the JMC within ten (10) days after the JMC first meets to consider
such matter, then the matter shall be referred to the JSC for resolution
pursuant to Section 2.1.5.
 
2.5           Alliance Managers.
 
2.5.1                      Appointment.  Each Party shall have the right to
appoint a person who shall oversee interactions between the Parties for all
matters related to the Development and Commercialization of Products between
meetings of the JSC, the JDC, the JMC and the JCC (each, an “Alliance
Manager”).  The Alliance Managers shall have the right to attend all meetings of
the JSC, JDC, JMC and the JCC, as the case may be, as non-voting participants
and may bring to the attention of the JSC, JDC, JMC or the JCC, as the case may
be, any matters or issues either of them reasonably believes should be discussed
and shall have such other responsibilities as the Parties may mutually agree in
writing.  Each Party may replace its Alliance Manager at any time or may
designate different Alliance Managers with respect to Development and
Commercialization, respectively, by notice in writing to the other Party.
 
2.5.2                      Responsibilities.  The Alliance Managers, if
appointed, shall have the responsibility of creating and maintaining a
constructive work environment within the JSC, JDC, JMC and the JCC and between
the Parties for all matters related to the Collaboration.  Without limiting the
generality of the foregoing, each Alliance Managers shall:
 
(a)           identify and bring to the attention of the JSC, as applicable, any
disputes arising between the Parties related to the Collaboration in a timely
manner, including, without limitation, any asserted occurrence of a material
breach by a Party, and function as the point of first referral in the resolution
of each dispute;
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-34-

--------------------------------------------------------------------------------


 
(b)           provide a single point of communication for seeking consensus
within the Parties’ respective organizations and between the Parties with
respect to the Collaboration;
 
(c)           plan and coordinate cooperative efforts, internal communications
and external communications between the Parties with respect to the
Collaboration; and
 
(d)           take such steps as may be required to ensure that meetings of the
JSC, the JDC, the JMC and the JCC occur as set forth in this Agreement, that
procedures are followed with respect to such meetings (including, without
limitation, the giving or proper notice and the preparation and approval of
minutes) and that relevant action items resulting from such meetings are
appropriately carried out or otherwise addressed.
 
2.6           Appointment of JSC, JDC, JMC and JCC Members and Alliance Managers
 
2.6.1                      Appointment is a Right.  The appointment of members
of the JSC, JDC, JMC and JCC and Alliance Managers is a right of each Party and
not an obligation and shall not be a “deliverable” as defined in EITF Issue No.
00-21.  Each Party shall be free to determine not to appoint members to the JSC,
JDC, JMC and JCC and not to appoint an Alliance Manager.
 
2.6.2                      Consequence of Non-Appointment.  If a Party
(“Appointing Party”) does not appoint members of the JSC, JDC, JMC or JCC or an
Alliance Manager, it shall not be a breach of this Agreement, nor shall any
consideration be required to be returned, and unless and until such persons are
appointed, the other Party may discharge the roles of the Committees for which
members were not appointed by an Appointing Party.
 
2.7           Interests of the Parties.  All decisions made and all actions
taken by the JSC, the JDC, the JCC, the JMC or the officers of the Parties
pursuant to Section 2.1.5 shall be made or taken with due interest of both
Parties considered in good faith.  This provision shall not be subject to
arbitration or other dispute resolution under this Agreement.
 
3.     DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS
 
3.1           Implementation of Development Program.
 
3.1.1                      Objectives of the Development Program.  The
objectives of the Development Program shall be the Development of Products in
order to obtain Commercialization Regulatory Approval of Products in the Field
in the Territory pursuant to the Annual Global Development Plans.
 
3.1.2                      Global Development Plan.
 
(a) Initial [***] Activities.  The Parties anticipate that the Development
Program will include, during the [***] after the Effective Date, among other
things: (i) a Phase 3 Clinical Trial in a Sarcoma Indication, (ii) specified
[***] and [***] for [***] (i.e., [***], and (iii) specified [***] for any [***]
(initially, [***]), (iv) additional Clinical Trials in the [***], (v) a [***] in
a [***] population [***] and (vi) specific [***] intended to be pivotal trials
for use in seeking [***] that are selected based on [***] listed in the
preceding clauses. The parties anticipate that, subject to success in earlier
required Clinical Trials in the case of Phase 3 Clinical Trials,  all of the
Clinical Trials listed above will be conducted during the [***] after the
Effective Date and that multiple Cancer Indications will be pursued
concurrently.  Certain Phase 1 and Phase 2  Clinical Trials may be investigator
initiated studies, as set forth in the Annual Global Development Plan.  In order
to develop and finalize the definitive Development Program, ARIAD and MERCK will
engage in further in-depth discussion, and will obtain external input from
thought leaders in the appropriate scientific fields and from Regulatory
Authorities. All aspects of the Development Program are subject to the approval
of the JDC.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-35-

--------------------------------------------------------------------------------


 
(b)           Preparation of Annual Global Development Plan. An initial Annual
Global Development Plan and budget for the period from the Effective Date
through December 31, 2008 for each Product and Indication shall be prepared by
the Parties at the direction of the JDC, and submitted to the JSC for approval
within ninety (90) days after the Effective Date.  Thereafter, for Calendar Year
2009 and for each Calendar Year thereafter during the Term, an Annual Global
Development Plan and budget for each Product and Indication shall be prepared by
the Parties at the direction of the JDC and submitted to the JSC for approval as
provided in Section 2.2.4(a) at least twenty (20) days before the meeting at
which it will be considered; provided, that, the Parties shall manage the
preparation of each such Annual Global Development Plan and budget in a manner
designed to obtain such JSC approval no later than thirty (30) days prior to the
end of the then-current Calendar Year.  Each Annual Global Development Plan
shall: (a) set forth (i) the Development objectives, including pre-clinical
studies, Clinical Trials and other activities, priorities, timelines, budget
(taking into account, with respect to budgeting amounts for specific Clinical
Trial activities to be conducted internally by ARIAD or MERCK, the amount of
expenditure that would be incurred by that Party if it elected to outsource such
activities to a qualified contract research organization) and resources for the
initial period or Calendar Year covered by the Annual Global Development Plan
with reasonable specificity, (ii) which activities are ARIAD Development
Activities and/or MERCK Development Activities, (iii) with respect to such
Development Activities, the number of FTEs to be allocated to perform such
activities and the corresponding FTE Cost, and (iv) the allocation of the
Development Cost for the Development Activities between the U.S. Territory and
the ROW Territory, and (v) jointly determine which studies will be conducted as
company-sponsored and which will be conducted as investigator-initiated; and (b)
be consistent with the other terms of this Agreement.  Each amendment,
modification and/or update to any Annual Global Development Plan shall include
the resulting changes to the budget and shall be set forth in a written document
prepared by, or at the direction of, the JDC and approved by the JDC in
accordance with Section 2.2.4(b), shall specifically state that it is an
amendment, modification or update to any Annual Global Development Plan and
shall be attached to the minutes of the meeting of the JDC at which such
amendment, modification or update was submitted.


(c) Non-Cancer Indications.  Notwithstanding anything to the contrary in this
Agreement, under no circumstances shall a Clinical Trial for a Non-Cancer
Indication be initiated by either Party for any Collaboration Compound unless
the Parties have agreed in writing to initiate such Clinical Trial and have
agreed upon, inter alia, the funding, milestones, commercialization
responsibility and revenue sharing applicable thereto, and the Party responsible
for overseeing the conduct of such Clinical Trial and its trial design.  Each
Party shall be free to conduct Permitted Pre-clinical Research, provided that it
gives reasonable detailed advance written notice of such Permitted Pre-clinical
Research in the Field to the other Party.  A Party conducting any Permitted
Pre-clinical Research in the Field shall promptly disclose the results thereof
to the other Party.  The cost of any Permitted Pre-clinical Research by either
Party shall not be a Development Cost.  If either Party conducts any such
Permitted Pre-clinical Research in the Field, any resulting Technology shall be
Joint Technology and any Patent Rights covering such Joint Technology shall be
Joint Patent Rights; provided however, that neither party may use outside the
Collaboration, or license or sublicense to Affiliates and Third Parties for use
outside the Collaboration, all or any portion of its interest in such Joint
Technology or Joint Patent Rights created pursuant to this Section 3.1.2(c)
without the prior written consent of the other Party.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-36-

--------------------------------------------------------------------------------


(d)           Diagnostic Products and Biomarkers.  Research to develop Biomarker
Information and Biomarkers under this Agreement will be conducted as set forth
in the Annual Global Development Plans as part of the Development
Program.  Neither Party shall conduct activities to develop Biomarker
Information or any Biomarker for use with Rapamycin Derived mTOR Inhibitors
except as set forth in the Annual Global Development Plans, which shall set
forth the experiments to be performed, the analyses to be conducted and the
number of FTEs to be utilized and the budget for such activities.  Neither Party
shall conduct activities to develop a Diagnostic Product or commercialize a
Diagnostic Product or Biomarker for use with Rapamycin Derived mTOR Inhibitors
unless the Parties have executed an agreement (a “Diagnostic Product Agreement”)
setting forth, inter alia, a global development plan, funding, milestones,
development and commercialization responsibility (including the use of Third
Parties to conduct activities in furtherance thereof) and revenue sharing
applicable thereto.  Each Diagnostic Product Agreement shall also include, inter
alia, provisions (i) for joint decision-making by ARIAD and MERCK with respect
to the development activities, funding, milestones and such other matters as the
Parties shall agree, (ii) for the grant by each Party of a license rights, as
applicable, under its interest in the Licensed Technology, Licensed Patent
Rights, MERCK Technology, MERCK Patent Rights Joint Technology, Joint Patent
Rights, Product Use Technology, Biomarker Information and Program Biomarker
Technology and Program Technology for the purpose of conducting activities to
Develop and Commercialize the Diagnostic Products and Biomarkers which are the
subject of such Diagnostic Product Agreement, (iii) that any Technology
resulting from the Development of Diagnostic Products and Biomarkers shall be
governed by the ownership rules set forth in Sections 7.1, 7.2, 7.3 and 7.6, and
(iv) specifically dealing with the treatment of revenues from the combination of
a Diagnostic Product sold with a Product for purposes of royalties and sharing
of Operating Income hereunder.  No costs of Development or Commercialization of
Biomarkers or Diagnostic Products shall be a Development Cost or
Commercialization Expense unless set forth in a Diagnostic Product Agreement or
incurred in activities specifically set forth in an Annual Global Development
Plan as set forth above.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-37-

--------------------------------------------------------------------------------


 
3.1.3                      Responsibility for Development of Products.  Prior to
Clinical Product Transfer,  ARIAD shall be the Responsible Party and MERCK shall
be the Participating Party for Manufacturing Development of API and Clinical
Product.    After Clinical Product Transfer,   MERCK shall be the Responsible
Party and ARIAD shall be the Participating Party for Manufacturing Development
of Clinical Product  and Marketed Product; and ARIAD shall be the Responsible
Party and MERCK shall be the Participating Party for Manufacturing Development
of API provided, however, that such Party's status as a Responsible Party shall
not make any Manufacturing Development matter an ARIAD Decision or a MERCK
Decision, as the case may be. Both Parties will, in accordance with the
provisions of the Supply Agreement or as agreed to by the parties in the Global
Development Plan, participate and contribute to Manufacturing Development
of  API, Clinical Product and Marketed Product.  Reference to “Development”
below in this Section 3.1.3 shall not include Manufacturing
Development.  Subject to the exercise by a Party of an Opt-Out Right and/or a
Development Transfer pursuant to Section 3.4(b)(i) and unless otherwise set
forth in any Annual Global Development Plan, (a) ARIAD shall be the Responsible
Party and MERCK will be the Participating Party for all aspects of the
Development of Product for all Sarcoma Indications in the U.S. Territory in
accordance with the applicable Annual Global Development Plan; (b) ARIAD and
MERCK shall jointly be the Responsible Party for all aspects of the Development
of Product for all Major Cancer Indications and Other Cancer Indications in the
U.S. Territory in accordance with the applicable Annual Global Development Plan;
and (c) MERCK shall be the Responsible Party and ARIAD will be the Participating
Party for all aspects of the Development of Product for all Cancer Indications
in the ROW Territory in accordance with the applicable Annual Global Development
Plan. Each Party shall have the right to engage Third Party contractors to
perform functions in connection with the Development or Commercialization of
Products hereunder. Notwithstanding the foregoing, with respect to the Phase 3
Sarcoma Clinical Trial and other ongoing Clinical Trials in the ROW Territory as
of the Effective Date, the Parties agree that ARIAD shall continue to conduct
such trials in the ROW Territory.  Except as set forth in any Annual Global
Development Plan, the Responsible Party for Development of a Product shall have
the primary right and responsibility for the conduct of all non-clinical studies
for such Product for use in seeking Regulatory Approvals in its Territory.  For
Clinical Trials conducted in both the U.S. Territory and the ROW Territory or in
the U.S. Territory only for an Indication other than Sarcoma, the Parties will
be jointly responsible for the conduct of all activities related to such
Clinical Trials except as set forth in the Annual Global Development Plan.  For
Clinical Trials conducted only in the ROW Territory, MERCK will be responsible
for the conduct of all activities related to such Clinical Trials except as set
forth in the Annual Global Development Plan.  Notwithstanding the Parties’
designation as Responsible Party in various parts of the Territory, each Party
may conduct Clinical Trials throughout the world as set forth in the Annual
Global Development Plan; provided, that any Clinical Trial proposed to be
conducted by MERCK in the U.S. Territory to be used in seeking any Regulatory
Approval in the ROW Territory shall require the prior written consent of ARIAD
(who shall be the holder of the IND for such Clinical Trials in the U.S.) and
any Clinical Trial for a Sarcoma Indication proposed to be conducted in the ROW
Territory to be used in seeking any Regulatory Approval in the U.S. Territory
(other than the Phase 3 Sarcoma Trial planned as of the Effective Date) shall
require the prior written consent of MERCK.  Such approval may be withheld by
ARIAD if such Clinical Trial is inconsistent with clinical development
activities being conducted or proposed to be conducted by ARIAD in the U.S.
Territory, but otherwise may not be unreasonably withheld.  Subject to Section
3.10.3, (i) ARIAD shall file all Regulatory Filings and Drug Approval
Applications in the U.S. Territory in its own name, and (ii) MERCK shall file
all Regulatory Filings and Drug Approval Applications in the ROW Territory in
its own name; and all Regulatory Filings and Drug Approval Applications for
Products shall be owned by ARIAD in the U.S. Territory and by MERCK in the ROW
Territory.  ARIAD shall be responsible in the U.S. Territory for reporting all
Adverse Events related to any Product to Regulatory Authorities if and to the
extent required by Applicable Laws, unless ARIAD transfers Regulatory Approvals
in the U.S to Merck pursuant to this Agreement, in which case MERCK shall have
such responsibility.  MERCK shall be responsible in the ROW Territory for
reporting all Adverse Events related to any Product to Regulatory Authorities if
and to the extent required by Applicable Laws.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-38-

--------------------------------------------------------------------------------


 
3.1.4                      Global Coordination.  In addition to meetings of the
JDC, representatives of the Parties will meet periodically to ensure that the
clinical and regulatory activities and strategy are consistent on a global
basis.  Both Parties will provide input into the global regulatory strategy,
will review all significant Regulatory Filings prior to submission to Regulatory
Authorities, will receive copies of all correspondence from Regulatory
Authorities in a timely manner, and will have the right to attend all Regulatory
Authority meetings/interactions in the U.S. Territory or with the EMEA or the
Regulatory Authorities in any European Country or in Japan.  The Party that is
the Responsible Party may schedule meetings with such Regulatory Authorities and
shall give the other Party as much notice as is practicable of such meetings.
 
3.2           Identification of Back-up Compounds.
 
3.2.1                      Back-Up Compounds. If requested by the JSC, and upon
agreement by the Parties on a research plan, including the allocation of
research responsibilities, and a budget, one or both Parties will use
Commercially Reasonable Efforts to deliver one (1) or more Rapamycin Derived
mTOR Inhibitors in addition to AP23573 which may be Developed as a follow-up
compound or simultaneously with AP23573 for Targeted Indications (each such
compound, a “Back-Up Compound”).  All activities conducted by the Parties to
identify each Back-Up Compound shall be performed and funded as Development
Activities and the Annual Global Development Plan shall be amended
accordingly.  The rights and obligations of the Parties relating to each Back-Up
Compound shall be identical to those applicable to AP23573, except as otherwise
expressly provided herein. Either Party shall notify the JSC in writing in the
event it wishes to replace AP23573 with a specified Rapamycin Derived mTOR
Inhibitor developed hereunder as a Back-Up Compound or to Develop such Rapamycin
Derived mTOR Inhibitor as a Back-Up Compound in addition to AP23573.  Within
thirty (30) days after its receipt of such notice, the JSC shall review the data
information and determine whether to so designate the proposed Rapamycin Derived
mTOR Inhibitor as a Back-Up Compound.  Subsequent to such designation, as
applicable, any reference to the Product shall be deemed to include or to be
made to the Back-Up Compound for the purposes of this Agreement.
 
3.3           Supply of Proprietary Materials.  From time to time during the
Term, either Party (the “Transferring Party”) may supply the other Party (the
“Recipient Party”) with Proprietary Materials of the Transferring Party for use
in the Development Program.  In connection therewith, each Recipient Party
hereby agrees that (a) it shall not use such Proprietary Materials for any
purpose other than exercising its rights or performing its obligations
hereunder; (b) it shall use such Proprietary Materials only in compliance with
all Applicable Laws; (c) it shall not transfer any such Proprietary Materials to
any Third Party without the prior written consent of the Transferring Party,
except for (i) the transfer of Products for use in Clinical Trails or (ii) in a
Permitted Transaction or for Permitted Preclinical Research or as otherwise
expressly permitted hereby; (d) the Recipient Party shall not acquire any right,
title or interest in or to such Proprietary Materials as a result of such supply
by the Transferring Party; and (e) upon the expiration or termination of the
Development Program, the Recipient Party shall, if and as instructed by the
Transferring Party, either destroy or return any such Proprietary Materials that
are not the subject of the grant of a continuing license hereunder.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-39-

--------------------------------------------------------------------------------


 
3.4           Opt-Out Right; Limitations on Opt-Out.
 
(a)           Opt-Out Right.  At any time on and after the date of Completion of
a Phase 1 Clinical Trial  and Achievement of Clinical Proof of Concept  for a
Product for any [***] or [***], either Party may submit a Clinical Trial
Proposal to the JDC.  The JDC shall meet to consider such Clinical Trial
Proposal within sixty (60) days, and shall promptly integrate, or direct the
integration of, such Clinical Trial Proposal into the Annual Global Development
Plan.  Subject to Section 3.4(b), during the period commencing on the date of
presentation to the JDC of a Clinical Trial Proposal and continuing for a period
of sixty (60) days, the Party not submitting the Clinical Trial Proposal (the
“Opting-Out Party”) shall have the right (the “Opt-Out Right”), in its sole
discretion, to elect not to fund or otherwise participate in the Late Stage
Clinical Trial(s) proposed in such Clinical Trial Proposal, by providing the
other Party with written notice (the “Opt-Out-Notice”) pursuant to Section 12.2
prior to the expiration of the Opt-Out Period which shall specify the Clinical
Trial Proposal with respect to which the Opting-Out Party is exercising its
Opt-Out Right and shall indicate the date (the “Separation Date”) on which the
Opt-Out Right shall be effective, which shall under no circumstances be sooner
than thirty (30) days from the date of the Opt-Out Notice (the “Opt-Out Notice
Period”).  During the Opt-Out Notice Period, the Parties shall continue to
Develop the Product in accordance with the applicable Annual Global Development
Plan.  If an Opting-Out Party exercises its Opt-Out Right as provided in this
Section 3.4 and the Party submitting the Clinical Trial Proposal determines to
proceed with the Late Stage Clinical Trial(s) proposed in the Clinical Trial
Proposal, then, as of the Separation Date (a) the Party that receives the
Opt-Out Notice shall thereafter be the Responsible Party for the conduct of the
proposed Late Stage Clinical Trial(s) as set forth in the Clinical Trial
Proposal that is the subject of the Opt-Out Notice; and (b) the Opting-Out Party
shall have [***] with respect to the conduct of such Late Stage Clinical
Trial(s) and the other Party shall fund [***].
 
(b)           Consequences of Exercise of Opt-Out Right By
ARIAD.  Notwithstanding anything to the contrary in this Agreement,
 
(i)           Development Transfer.  In the event ARIAD exercises an Opt-Out
Right on any occasion for Late Stage Clinical Trials proposed in a Clinical
Trial Proposal submitted by MERCK for a Product for a [***] and MERCK proceeds
with the Late Stage Clinical Trials for such [***], then, as of the Separation
Date, MERCK shall be the Responsible Party and ARIAD will be the Participating
Party for the Development of Products for [***] throughout the Territory
(including, for the avoidance of doubt, the U.S. Territory) (a “Development
Transfer”);and the license set forth in Section 6.1.1(a) shall become exclusive
with respect to the conduct of Clinical Trials throughout the Territory.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-40-

--------------------------------------------------------------------------------


 
(ii)           U.S. Commercialization Transfer.  Upon the receipt of
Commercialization Regulatory Approval in the United States of a Product for any
Major Cancer Indication for which ARIAD exercised an Opt-Out Right, (a) [***]
for all Cancer Indications throughout the Territory (including, for the
avoidance of doubt, the U.S. Territory) (a “ U.S. Commercialization Transfer”),
[***], and in any event within sixty (60) days after MERCK’s request: (A) [***]
applicable to such Product, if any, other than Product Trademarks incorporating
ARIAD’s name or logo; (B) [***] then in its name applicable to Products in the
U.S. Territory, if any; and all Confidential Information Controlled by ARIAD
relating to such Regulatory Filings, Drug Approval Applications and Regulatory
Approvals; (C) [***] and take any other action reasonably necessary to effect
such transfer; (D) [***] and such Regulatory Authorities relating to such
Regulatory Filings, Drug Approval Applications and Regulatory Approvals; (E)
unless expressly prohibited by any Regulatory Authority, [***] of such Product
being conducted in the U.S. Territory by or on behalf of ARIAD as of the
Separation Date and continue to conduct such trials, at MERCK’s sole expense,
for up to [***] to enable such transfer to be completed without interruption of
any such trial; (F) [***] with any Third Party with respect to the conduct of
Clinical Trials for Products including, without limitation, agreements with
contract research organizations, clinical sites and investigators, unless
expressly prohibited by any such agreement (in which case ARIAD shall cooperate
with MERCK in all reasonable respects to secure the consent of such Third Party
to such assignment); and (G) [***] or its Affiliates pursuant to this Agreement
that relate to any Product [***].  As of such grant date (the “Transfer Date”),
(A) MERCK shall be deemed the Responsible Party for Commercialization of such
Products for all Cancer Indications in the Territory [***], (B) the Parties will
agree upon and implement a plan for the orderly transfer of [***] from ARIAD to
MERCK, including responsibility for order fulfillment and distribution of
Product in the U.S. Territory and upon implementation of  such plan (C) ARIAD
shall have the right to Co-Promote Products in the U.S. Territory as set forth
in Section 3.13, (D) if MERCK reduces ARIAD’s level of Co-Promotion effort, a
reasonable transition period, but in no event less than [***] will be allowed to
permit ARIAD to adjust its field sales force, and (E) ARIAD will receive from
MERCK, in lieu of [***], the [***] described in [***] on [***] that occur in the
U.S. Territory after the date of implementation of the plan for U.S.
Commercialization Transfer. The exercise of an Opt–Out Right by ARIAD shall not
change the Parties' responsibilities for Manufacturing  as provided in Section
3.5.2 and the Supply Agreement.
 
(iii)           Consequences of Exercise of Opt Out Right by MERCK. In the event
MERCK exercises an Opt-Out Right on any occasion for Late Stage Clinical
Trial(s) proposed in a Clinical Trial Proposal submitted by ARIAD for any Major
Cancer Indication, and ARIAD proceeds with the Late Stage Clinical Trial(s) for
such Major Cancer Indication, then upon subsequent FDA approval in the United
States of the Product for that Major Cancer for which MERCK exercised its
Opt-Out Right, MERCK Revenue Sharing Percentage shall be [***] percent
([***]%).  For clarity, the reduction in the MERCK Revenue Sharing Percentage
shall apply attributable to sales of the Product in the U.S. Territory for all
Indications. The exercise of an Opt–Out Right by MERCK shall not change the
Parties' responsibilities for Manufacturing  as provided in Section 3.5.2 and
the Supply Agreement.
 
3.5           Product Commercialization.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-41-

--------------------------------------------------------------------------------


 
3.5.1                      Product Commercialization Plans.  Subject to
resolution of disputes as set forth in Section 2.1.5, the JCC shall prepare,
and/or direct the preparation of, and approve a Product Commercialization Plan
for each Product, at such time as the JSC may direct.  Each such Product
Commercialization Plan shall be updated and approved at such time as the JCC may
determine, not less than annually.
 
3.5.2                      Responsibility for Commercialization of Products.
Subject to the exercise by a Party of an Opt-Out Right pursuant to Section 3.4
and unless otherwise set forth in any Product Commercialization Plan (a) ARIAD
shall be the Responsible Party and MERCK will be the Participating Party for all
Sarcoma Indications in the U.S. Territory other than budgets, Pricing and
Branding and the Parties shall jointly be the Responsible Party and have the
right and responsibility for all aspects of the Commercialization of Products
for all Major Cancer Indications and Other Cancer Indications in the U.S.
Territory and for budgets, Pricing and Branding for all Indications in the U.S.
Territory in accordance with the applicable Product Commercialization Plan;
provided that ARIAD shall have responsibility for Manufacturing  all API
for  Product under the Supply Agreement and Clinical Product (prior to Clinical
Product Transfer) and for order fulfillment and distribution of Product in the
U.S. Territory and shall book all sales in the U.S. Territory; and (b) MERCK
shall be the Responsible Party and have the sole right and responsibility for
all aspects of the Commercialization of Products for all Cancer Indications in
the ROW Territory in accordance with the applicable MERCK ROW Product
Commercialization Plan and shall book all sales in the ROW Territory and shall
have responsibility for Manufacturing all Product, including Clinical Product
(after Clinical Product Transfer), under the Supply Agreement.  Without limiting
the foregoing, the Responsible Party (or Parties) shall have the right and
responsibility for the conduct of all pre-marketing, marketing, promotion,
sales, distribution, import and export activities (including securing
reimbursement, sales and marketing and conducting any post-marketing trials or
post-marketing safety surveillance or maintaining databases), subject to the
oversight of the JSC with respect to Co-Promoted Products.  MERCK will provide
ARIAD with a draft or update of the MERCK ROW Product Commercialization Plan
annually, not later than March 31 of each Calendar Year and will give good faith
consideration to ARIAD’s comments on such draft.  MERCK will review the MERCK
ROW Product Commercialization Plan with ARIAD at a meeting of the JCC and will
provide ARIAD with an annual roll-up of the MERCK ROW Product Commercialization
Plan.
 
3.6           Supply of Products for Development and Commercialization.
 
3.6.1                      Negotiation and Execution.  As soon as possible after
the execution hereof, ARIAD and MERCK shall negotiate in good faith and enter
into a supply agreement (the “Supply Agreement”) providing for the terms of
Manufacture and supply of API by ARIAD and Product in tablet form by MERCK for
the Collaboration in such form and substance as mutually agreed by the
Parties.  If it is determined pursuant to this Agreement to Develop and
Commercialize Product in a form other than tablets, a separate supply agreement
or an amendment to the Supply Agreement shall be negotiated for supply of such
Product.  The Parties agree that no Collaboration Compound or Product shall be
sold by either Party for use in the Field until the Supply Agreement has been
executed by the Parties.  ARIAD shall be the Responsible Party for (i) supply of
Clinical Product in tablet form until the Supply Agreement is executed and a
Clinical Product Transfer has been completed and (ii) for supply of Clinical
Product in any form other than tablets until an additional supply agreement or
an amendment to the Supply Agreement has been executed.  The Parties further
agree that the definitions and other provisions of this Agreement concerning
supply of Clinical Product shall not be precedent for the terms of the Supply
Agreement.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-42-

--------------------------------------------------------------------------------


 
3.6.2                      Dispute Resolution.  In the event the Parties fail to
execute and deliver the Supply Agreement within thirty (30) days after the
Effective Date, (i) the Parties shall use reasonable efforts to complete such
negotiations and to execute and deliver the Supply Agreement as soon as possible
after such thirty (30) day period and (ii) without limiting the generality of
the foregoing, after the expiration of such thirty (30) day period, either Party
may by written notice to the other Party require that each Party produce a list
of issues on which they have failed to reach agreement and submit its list to
the JSC to be resolved in accordance with Section 2.1.5.  For clarity, no issue
referred to the JSC pursuant to this Section 3.6.2 shall be an ARIAD Decision or
a MERCK Decision.
 
3.6.3                      Non-Commercial Supply of Product.
 
(a)           Prior to Clinical Product Transfer, ARIAD shall have Manufactured
API, Product and intermediates thereof for Clinical Trials, pre-clinical
studies, and start-up, pre-validation and other non-commercial purposes in the
Territory (“Clinical Supplies”), and ARIAD shall supply MERCK with Clinical
Supplies for use by MERCK in Clinical Trials and otherwise in the Development
Program.  The Manufacturing Cost of such Clinical Supplies shall be a
Development Cost.
 
(b)           Prior to Clinical Product Transfer, ARIAD shall have Manufactured
the Clinical Supplies in accordance with all applicable laws, rules and
regulations, including applicable cGMPs.
 
(c)           ARIAD shall notify MERCK in writing of any deviations from
applicable regulatory or legal requirements relating to the Clinical Supplies
provided by ARIAD to MERCK.  ARIAD hereby certifies that it will not and has not
employed or otherwise used in any capacity the services of any person debarred
under Section 21 USC 335a in performing any portion of the Manufacture of
Clinical Supplies.
 
(d)           ARIAD shall maintain complete and accurate records of all relevant
data and information relating to the performance by ARIAD of its obligations
under this Section 3.6.3.  ARIAD shall maintain original batch records for seven
(7) years and, at such time thereafter as ARIAD intends to dispose of such batch
records, ARIAD shall notify MERCK in advance, and shall permit MERCK, at its
discretion, to take possession of such batch records.
 
(e)           Upon execution of the Supply Agreement, the terms of the Supply
Agreement shall govern Clinical Supplies supplied to MERCK by ARIAD and to ARIAD
by MERCK.
 
3.7           Development and Commercialization Diligence.  During the Term,
each Party shall use Commercially Reasonable Efforts to (a) conduct the
Development Activities assigned to it as set forth in each Annual Global
Development Plan; and (b) Commercialize Products for Indications in the portions
of the Territory for which it is the Responsible Party, and each Party shall
commit such resources (including employees, consultants, contractors,
facilities, equipment and materials) as each deems necessary to conduct such
Development Activities and Commercialize Products.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-43-

--------------------------------------------------------------------------------


 
3.8           Compliance.  Each Party shall perform its obligations under each
Annual Global Development Plan and Product Commercialization Plan in good
scientific manner and in compliance in all material respects with all Applicable
Laws.  For purposes of clarity, with respect to each activity performed under an
Annual Global Development Plan and Product Commercialization Plan that will or
would reasonably be expected to be submitted to a Regulatory Authority in
support of a Regulatory Filing or Drug Approval Application, the Party
performing such activity shall comply in all material respects with GLPs, GMPs
or Good Clinical Practices (or, if and as appropriate under the circumstances,
International Conference on Harmonization (ICH) guidance or other comparable
regulation and guidance of any Regulatory Authority in any country or region in
the Territory).
 
3.9           Cooperation.  Scientists at ARIAD and MERCK shall cooperate in the
performance of the Development Program and, subject to the terms of this
Agreement and any confidentiality obligations to Third Parties, shall exchange
such data, information and materials as is reasonably necessary for the other
Party to perform its obligations under any Annual Global Development Plan and
Product Commercialization Plan.
 
3.10           Exchange of Reports; Information; Updates.
 
3.10.1                      Development Program Reports.  The Responsible Party
shall keep the JDC and the Participating Party regularly informed of the
progress of its efforts to Develop Products in the Field in the
Territory.  Without limiting the generality of the foregoing, the Responsible
Party shall, on at least a quarterly basis, provide the JDC with reports in
reasonable detail regarding the status of all preclinical IND-enabling studies
and activities (including toxicology and pharmacokinetic studies), Clinical
Trials, Manufacturing Development and other activities conducted under the
Development Program, together with all raw data and results generated in each
such preclinical IND-enabling study and/or activity, Clinical Trial and such
additional information that it has in its possession as may be reasonably
requested from time to time by the JDC.  The Participating Party shall, on at
least a quarterly basis, provide the JDC with reports in reasonable detail
regarding the status of all Development Activities of the Participating Party
and such additional information that it has in its possession as may be
reasonably requested from time to time by the JDC.
 
3.10.2                      Commercialization Reports.  The Responsible Party
shall keep the JCC and the Participating Party regularly informed of the
progress of the Responsible Party’s efforts to Commercialize Products in the
Field in the Territory through periodic updates to the JCC.  Without limiting
the generality of the foregoing, the Responsible Party shall provide the JCC and
the Participating Party with semi-annual written updates to each Product
Commercialization Plan, which shall (a) summarize the Responsible Party’s
efforts to Commercialize Products, (b) identify the Regulatory Filings and Drug
Approval Applications with respect to such Product that the Responsible Party or
any of its Affiliates or Sublicensees have filed, sought or obtained in the
prior twelve (12) month period or reasonably expect to make, seek or attempt to
obtain in the following twelve (12) month period, and (c) summarize all clinical
and other data generated by the Responsible Party with respect to such
Products.  All such updates and notices to the Participating Party shall be sent
to the attention of the Participating Party’s Alliance Manager unless the
Participating Party otherwise notifies the Responsible Party.  A Party shall not
be required to deliver to the other Party’s Alliance Manager any information
which has been previously delivered in writing to the other Party’s
representatives on the JSC, JDC, JCC or JMC.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-44-

--------------------------------------------------------------------------------


 
3.10.3                      Right of Access.  The Responsible Party shall
promptly provide the Participating Party with access to all data, results and
information produced in connection with the conduct of Development activities in
its original format, without translation.  Notwithstanding anything to the
contrary in this Agreement, the Participating Party (a) may use such data,
results and information for the performance of its obligations and exercise of
its rights under this Agreement; (b) have a right of access, a right of
reference and a right to use and incorporate all such data, results and
information in any Regulatory Filings and Drug Approval Applications regarding
the Product; and (c) to the extent required by Applicable Laws, disclose all
such data, results and information and all investigator safety letters furnished
pursuant to Section 3.10.5 to other licensees conducting Clinical Trials
anywhere in the world in any patent population with the relevant Collaboration
Compound and, to the extent required by Applicable Laws, permit such licensees
to reference, incorporate, and use the same in regulatory filings or drug
approval applications inside or outside the Field.  The Parties shall cooperate
so that such data, results and information is transferred to the Participating
Party as expeditiously as possible.
 
3.10.4                      Information in Support of Regulatory Approvals and
Maintenance of the DMF.
 
(a)           ARIAD shall disclose all Licensed Technology to the extent
necessary or useful for MERCK to obtain Commercialization Regulatory
Approvals.  In connection with the foregoing, ARIAD shall, to the extent
required by Regulatory Authorities in the U.S. Territory, file, have filed,
maintain and have maintained the DMF for the key intermediates, Collaboration
Compounds and Product with the applicable Regulatory Authorities in the U.S.
Territory and shall promptly provide MERCK with copies of any updates to the
open part of such DMF and shall ensure that MERCK and its Affiliates shall have
the right to cross-reference such DMF for the purposes of enabling MERCK, its
Affiliates to obtain the Commercialization Regulatory Approval  for the
ROW  Territory  or the U.S. Territory in the event of a U.S. Commercialization
Transfer.
 
(b)           ARIAD and MERCK shall each use Commercially Reasonable Efforts to
assist the other Party to obtain all necessary Regulatory Approvals for the
Development and Commercialization of the Product under this Agreement.
 
3.10.5                      Adverse Event Reports; Review of Regulatory Filings
and Correspondence.
 
(a)           Adverse Events.  Each Party shall, and shall cause its respective
Affiliates to, furnish timely notice (as required by applicable worldwide
regulations, i.e., currently seven (7) calendar days for deaths, immediately for
life-threatening adverse reactions and fifteen calendar (15) days for serious
adverse reactions) to all competent governmental agencies within both the U.S.
Territory and the ROW Territory of all side effects, drug interactions and other
adverse effects identified or suspected with respect to the Products for the
Targeted Indications administered, distributed, marketed and sold under
authority of any IND, NDA or Regulatory Approvals issued by such governmental
agencies to such Party.  Each Party shall provide the other Party hereto with
all necessary assistance in complying with all adverse reaction reporting
requirements established by, or required under, any applicable IND, NDA or
Regulatory Approvals and/or Applicable Law within both the U.S. Territory and
the ROW Territory.  Each Party shall, and shall cause its Affiliates to, furnish
the other Party within five (5) calendar days of “date first learned” (2
calendar days for death and life-threatening reactions from studies) written
notice of all such side effects, drug interactions and other adverse effects
reported to such Party or its Affiliates regarding Products.  Each Party shall
also use its best efforts to obtain, and to furnish to the other Party hereto,
such information, including, but not limited to, patients, circumstances,
consequences and sources of information, reasonably sufficient to permit that
other Party to evaluate such side effects, drug interactions or other adverse
effects of the Products for the Targeted Indications.  Each Party shall, in
addition, furnish to the other Party copies of all investigator safety letters
provided by the Party or its Affiliates or licensees with respect to
Collaboration Compounds or Products.  Each Party shall retain all documents,
reports, studies and other materials relating to any and all such side effects,
drug interactions, or other adverse effects, as the case may be. Upon reasonable
written notice, and each Party shall permit the other Party hereto to inspect,
and to make copies of, all such documents, reports, studies and other materials.
Within ninety (90) days after the Effective Date, the Parties shall enter into a
separate and more detailed agreement concerning adverse event reporting.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-45-

--------------------------------------------------------------------------------


 
(b)           Preparation of Drug Approval Applications.  The Responsible Party
shall consult with the Participating Party in good faith in the preparation of
all Drug Approval Applications for Products.  The Responsible Party shall
consider all comments of the Participating Party in good faith, taking into
account the due interests of the Participating Party and the Development and
Commercialization of the applicable Product on a global basis.
 
(c)           Regulatory Meetings; Review of Other Regulatory Filings and
Correspondence.  The Responsible Party shall use reasonable efforts to provide
the Participating Party with at least thirty (30) days advance notice of any
meeting with the FDA or other Regulatory Authority regarding a Drug Approval
Application relating to, or Regulatory Approval for, any Product and the
Participating Party may elect to send one person to participate as an observer
(at the Participating Party’s sole cost and expense) in such meeting.  In
addition, subject to any Third Party confidentiality obligations, the
Responsible Party shall (i) provide the Participating Party with drafts of each
Regulatory Filing or other document or correspondence pertaining to any Product
and prepared for submission to the FDA or other Regulatory Authority
sufficiently in advance of submission so that the Participating Party may review
and comment on the substance of such Regulatory Filing or other document or
correspondence and (ii) promptly provide the Participating Party with copies of
any document or other correspondence received from the FDA pertaining to any
Product.  If the Participating Party has not commented on such Regulatory Filing
or other document or correspondence within ten (10) days (or, in the case of an
IND or NDA (or equivalent), thirty (30) days) after it is provided to the
Participating Party, then the Participating Party shall be deemed to have no
comments on such Regulatory Filing or other documents or correspondence.  The
Responsible Party shall consider all comments of the Participating Party in good
faith, taking into account the best interests of the Collaboration and of the
Development or Commercialization of the applicable Product on a global basis.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-46-

--------------------------------------------------------------------------------


 
3.10.6                      Safety.  Each Party shall immediately (and, in any
event, within sufficient time to allow the other Party to comply with applicable
law or regulations) notify the other Party of any information of which it is
aware concerning a Product which may affect the  approved claims made for the
Product or the continued marketing of the Product.  Any such notification will
include all related information in reasonable detail.  Upon receipt of any such
information, the Parties shall (unless action is required by applicable law,
rules, regulations or Regulatory Authority requirements before a meeting can be
held, in which event the Responsible Party shall take any required action in the
portion of the Territory for which it is the Responsible Party with out a
meeting) immediately consult with each other in an effort to arrive at a
mutually acceptable procedure for taking appropriate action; subject, in the
case of recalls, to the procedures and responsibilities set forth in Section
3.11. Following such meeting, the Responsible Party shall determine the course
of action to be taken and shall make such report of such matter to
the  appropriate Regulatory Authority in the portion of the Territory for which
it is the Responsible Party or take other action with respect to such portion of
the Territory that it deems to be required by applicable law, rules, regulations
or Regulatory Authority requirements
 
3.11           Product Recalls.  In the event that any Regulatory Authority
issues or requests a recall or takes similar action in connection with a
Product, or in the event a Party reasonably believes that an event, incident or
circumstance has occurred that may result in the need for a recall, market
withdrawal or other corrective action regarding a Product, such Party shall
promptly advise the designated senior officer (the Chief Executive Officer in
the case of ARIAD and the President of Global Human Health in the case of MERCK)
of the other Party thereof by telephone or facsimile.  Following such
notification, the Responsible Party shall decide and have control of whether to
conduct a recall or market withdrawal (except in the event of a recall or market
withdrawal mandated by a Regulatory Authority, in which case it shall be
required) or to take other corrective action in any country and the manner in
which any such recall, market withdrawal or corrective action shall be
conducted; provided that the Responsible Party shall keep the Participating
Party regularly informed regarding any such recall, market withdrawal or
corrective action.  In the U.S. Territory, either Responsible Party may elect to
require (following discussions among the designated senior officers of the
Parties) a recall or market withdrawal of the Product. ARIAD shall be
responsible for conducting any recall or market withdrawal of the Product in the
U.S. Territory. Subject to any contrary provisions specifically set forth in the
Supply Agreement, all expenses incurred by the Responsible Party in connection
with any such recall, market withdrawal or corrective action (including, without
limitation, expenses for notification, destruction and return of the affected
Product and any refund to customers of amounts paid for such Product) shall (a)
with respect to Royalty-Bearing Products, be the sole responsibility of MERCK
and (b) with respect to Co-Promoted Product, be a Commercialization Expense.
 
3.12           Reconciliation and Auditing of Development Costs.
 
3.12.1                      Responsibility for Development Costs.  Subject to
the exercise by a Party of an Opt-Out Right and to the remainder of this Section
3.12.1, ARIAD and MERCK shall each be responsible for funding fifty percent
(50%) of the Development Costs allocable to Co-Promoted Products for all Cancer
Indications; provided, that, notwithstanding the foregoing, (a) MERCK shall be
responsible for funding one hundred percent (100%) of all incremental
Development Costs that are specific to the Development of any Product in any
country in the ROW Territory (“ROW Development Costs”) (e.g., toxicology studies
or Clinical Trials required for Regulatory Approval under Applicable Laws in
Japan).  If the activities that resulted in such ROW Development Costs
subsequently result in a claim in the product label for which Commercialization
Regulatory Approval is received in the U.S. Territory, then ARIAD shall
reimburse MERCK for one-half of those ROW Development Costs that resulted in
such claim.  ROW Development Costs shall include, without limitation, the cost
of any Phase 4 Clinical Trial, and such other Development Costs as the Parties
shall agree upon in writing, but shall not include the cost of any Phase 5
Clinical Trial.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-47-

--------------------------------------------------------------------------------


 
3.12.2                      Reconciliation of Development Costs.
 
(a)           Reports; Reconciliation Payments.  Subject to the exercise by a
Party of an Opt-Out Right, within thirty (30) days following the end of each
Calendar Quarter during the Term on and after the date of commencement of the
Development Program, each of ARIAD and MERCK shall submit to the JDC a written
report setting forth in reasonable detail all Development Costs incurred by each
such Party over such Calendar Quarter applicable to the conduct of the
Development Program.  ARIAD shall include in the first such report the cost of
acquisition of raw materials, intermediates, AP23573 and Product on hand or
ordered and paid for by ARIAD as of the Effective Date that are to be used in
the Development Program. Within  ten (10) days following the receipt by the JDC
of such written reports, the JDC shall prepare and submit to each Party a
written report setting forth in reasonable detail (a) the calculation of all
such Development Costs incurred by both Parties over such Calendar Quarter and
(b) the calculation of the net amount owed by MERCK to ARIAD or by ARIAD to
MERCK in order to ensure the appropriate sharing of such Development Costs in
accordance with the ARIAD Co-Development Percentage and MERCK Co-Development
Percentage, respectively.  The net amount payable shall be paid by ARIAD or
MERCK to the other Party, as applicable, within ten (10) days after the
distribution by the JDC of such written report.
 
(b)           Records; Audit Rights.  Each Party shall keep and maintain for
[***] years complete and accurate records of Development Costs incurred with
respect to Co-Promoted Products in sufficient detail to allow confirmation of
same by the JSC and the other Party, including without limitation confirmation
of the proper allocation of FTEs to Development of Products.  Each Party (the
“Cost Auditing Party”) shall have the right for a period of [***] years after
such Development Cost is reconciled in accordance with Section 3.12.2(a) to
appoint at its expense an independent certified public accountant reasonably
acceptable to the other Party (the “Cost Audited Party”) to audit the relevant
records of the Cost Audited Party and its Affiliates to verify that the amount
of such Development Costs was correctly determined.  The Cost Audited Party and
its Affiliates shall each make its records available for audit by such
independent certified public accountant during regular business hours at such
place or places where such records are customarily kept, upon thirty (30) days
written notice from the Cost Auditing Party.  Such audit right shall not be
exercised by the Cost Auditing Party more than once in any Calendar Year and the
records of Development Costs for a given period may not be audited more than
once.  All records made available for audit shall be deemed to be Confidential
Information of the Cost Audited Party.  The results of each audit, if any, shall
be binding on both Parties.  In the event there was an error in the amount of
Development Costs reported by the Cost Audited Party hereunder, (a) if the
amount of Development Costs was over reported, the Cost Audited Party shall
promptly (but in any event no later than thirty (30) days after the Cost Audited
Party’s receipt of the report so concluding) make payment to the Cost Auditing
Party of the over reported amount and (b) if the amount of Development Costs was
underreported, the Cost Auditing Party shall promptly (but in any event no later
than thirty (30) days after the Cost Auditing Party’s receipt of the report so
concluding) make payment to the Cost Audited Party of the underreported
amount.  The Cost Auditing Party shall bear the full cost of such audit unless
such audit discloses an over reporting by the Cost Audited Party of the greater
of [***]% of the aggregate amount of Development Costs reportable in any
Calendar Year or $[***], in which case the Cost Audited Party shall reimburse
the Cost Auditing Party for all costs incurred by the Cost Auditing Party in
connection with such audit.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-48-

--------------------------------------------------------------------------------


 
3.13           Co-Promotion Right.
 
3.13.1                      Co-Promotion.  Whether or not a Party exercises its
Opt-Out Right with respect to any Indication for a Product, ARIAD and
MERCK shall Co-Promote each Product for all Cancer Indications in the U.S.
Territory (the “Co-Promotion Territory”) in accordance with this Section 3.13
(each such Product, a “Co-Promoted Product”).
 
3.13.2                      Negotiation of Co-Promotion Agreement.
 
(a)           Negotiation, Execution and Delivery.  As soon as practicable
following the Initiation of  first Phase 3 Clinical Trial with respect to any
Cancer Indication, the Parties shall (i) commence the preparation of a
Co-Promotion Agreement (the “Co-Promotion Agreement”) which shall set forth the
terms applicable to the Co-Promotion of such Co-Promoted Product; (ii) conform
in all material respects with the terms and conditions set forth in Schedule 5
attached hereto; and (iii) include such additional provisions as are usual and
customary for inclusion in a co-promotion agreement between companies in the
pharmaceutical industry of comparable sizes to the respective Parties; provided,
that, the Parties hereby agree that (i) each Party will bear the costs of its
own field sales force, except that, in the event of a U.S. Commercialization
Transfer, MERCK will compensate ARIAD for its Co-Promotion activities at a rate
set forth in the Co-Promotion Agreement., (ii) ARIAD shall provide no more than
[***] percent ([***]%) and MERCK shall provide no more than [***] percent
([***]%) of the field sales force for [***], (iii) except for [***], the JCC
shall determine the appropriate level of field sales force deployment of each
Party depending upon the Indications that have obtained Commercialization
Regulatory Approval, and (iv) under no circumstances shall either Party have the
responsibility to provide less than [***] percent ([***]%) of the collective
sales force efforts applicable to a Co-Promoted Product.  For purposes of
clarity, such additional terms shall supplement and shall not materially expand,
limit or change the terms set forth on Schedule 5.  The Parties shall negotiate
the Co-Promotion Agreement in good faith and with sufficient diligence as is
required to execute and deliver the Co-Promotion Agreement within one hundred
and twenty (120) days.
 
(b)           Dispute Resolution.  In the event the Parties fail to execute and
deliver the Co-Promotion Agreement within the one hundred and twenty (120) day
period described in Section 3.12.2(a), the Parties shall (i) use reasonable
efforts to complete such negotiations and to execute and deliver the
Co-Promotion Agreement as soon as possible after such one hundred and twenty
(120) day period and (ii) without limiting the generality of the foregoing,
after the expiration of such one hundred and twenty (120) day period, each
produce a list of issues on which they have failed to reach agreement and submit
its list to the JSC to be resolved in accordance with Section 2.1.5. For
clarity, no issue referred to the JSC pursuant to this Section 3.13.2(b) shall
be an ARIAD Decision or a MERCK Decision.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-49-

--------------------------------------------------------------------------------


 
3.14           Labeling.  All product labels and Promotional Materials for
Co-Promoted Products shall include, in equal prominence, the names and logos of
both ARIAD and MERCK to the extent feasible under applicable law.  ARIAD agrees,
to the extent feasible under applicable law and to the extent such statements
are accurate at the time of the sale of the Product, that product labels for
Co-Promoted Product will identify MERCK as manufacturing the Product, as
co-marketing the Product with ARIAD and as a licensee of the trademark for the
Product.  The JCC shall have the responsibility of deciding whether changes in
the particular appearance in labeling of packaging and containers of Co-Promoted
Products or in the product information is required.
 
4.     PAYMENTS
 
4.1           Up-front Fee.  MERCK shall pay ARIAD a non-refundable,
non-creditable up-front fee in the aggregate amount of Seventy-Five Million
Dollars (U.S. $75,000,000), payable by wire transfer of immediately available
funds within fifteen (15) days of the effectiveness of this Agreement as
provided in Section 12.16 according to instructions that ARIAD shall provide.
 
4.2           Development Cost Advances.  If, at any time during the Term, (i)
ARIAD has paid an aggregate of at least One Hundred Fifty Million Dollars (U.S.
$150,000,000) in Development Costs (the “ARIAD Development Cost Cap”) subsequent
to the Effective Date, (ii) a Product has obtained [***], (iii) ARIAD has not
[***], and (iv) no condition or event exists which constitutes an Event of
Default or Potential Default (as defined in Exhibit A) and no material breach of
this Agreement by ARIAD has occurred and is continuing.  ARIAD may, at its sole
discretion and upon not less than forty-five (45) days’ written notice to MERCK,
elect to obtain development funding advances from MERCK (the “Advances”) to fund
all or part of ARIAD’s further Development Costs in excess of the ARIAD
Development Cost Cap on the terms and subject to the conditions of a promissory
note in the form of Exhibit A attached hereto, to be executed contemporaneously
with the delivery by ARIAD of such notice (the “Promissory Note”).  Unless
otherwise agreed by the Parties, (a) the Advances shall be available for
draw-downs not more than [***] per Calendar Quarter based on the amount of
Development Costs incurred by ARIAD over such Calendar Quarter; (b) the Advances
shall accrue interest (beginning on the date paid by MERCK, or if the Advance
relates to an amount due from ARIAD to MERCK, beginning on the date such amount
is due) at a rate equal to the [***] [***] reset quarterly; (c) fifty percent
([***]%) of any milestone payments, royalty payments, and/or Operating Income
Payments accruing after the date of the first Advance  to be paid by MERCK to
ARIAD and/or retained by ARIAD, as the case may be, with respect to Product,
shall be applied against the outstanding principal and interest of the Advances
until such principal and interest have been paid in full; (d) the maximum
aggregate amount advanced by MERCK under the Advances will be $200 million; (e)
in the event the principal plus accrued interest on the Advances exceeds $[***],
ARIAD will [***] [***] to be paid by MERCK to ARIAD or retained by ARIAD, and
(f) any remaining Advances plus accrued interest shall be repaid by ARIAD to
MERCK on the earlier of (i) quarterly payments over the [***] following
termination of this Agreement, (ii) a Change of Control of ARIAD, or (iii) the
[***] of the first draw-down.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-50-

--------------------------------------------------------------------------------


 
4.3           Operating Income Payments.
 
4.3.1                      Operating Income Payments.  Unless and until there is
a U.S. Commercialization Transfer with respect to a Co-Promoted Product, ARIAD
shall pay to MERCK a percentage of the Operating Income, or MERCK shall pay to
ARIAD a percentage of the Operating Loss, from Commercialization of that
Co-Promoted Product in the U.S. Territory equal to the MERCK Revenue Sharing
Percentage for as long as there are Commercialization activities by MERCK or
ARIAD and its Affiliates or Sublicensees for such Co-Promoted Product in the
U.S. Territory (such payments, the “Operating Income Payments”).  For clarity,
it is acknowledged that Commercialization Expenses will be incurred prior to
Commercialization Regulatory Approval of any Co-Promoted Product, and that such
Commercialization Expenses will result in an Operating Loss which will be borne
by the Parties as set forth in this Section 4.3.
 
4.3.2                      Monthly Estimated Operating Income/(Loss) Report and
Payment.
 
(a)             Within ten (10) days after the end of each calendar month, ARIAD
shall deliver to MERCK a  written report indicating  estimated  gross sales and
Net Sales of each Co-Promoted Product in the U.S. Territory during such calendar
month.
 
(b)            Within ten (10) days after the end of each calendar month, each
of ARIAD and MERCK shall deliver to the other  Party a written  estimate of
their Commercialization Expenses incurred during such calendar month.
 
(c)           Within thirty (30) days after the end of each calendar month,
ARIAD shall provide MERCK with a written estimate (the "Estimate") of the amount
of Operating Income Payments payable to MERCK, or Loss payable by MERCK for such
calendar month (the "Estimated Operating Income Payment" or "Estimated Loss")
and shall pay to MERCK the Estimated Operating Income Payment, if any.  MERCK
shall pay to ARIAD the Estimated Loss if any, within 10 days of receiving the
Estimate.
 
(d)             If ARIAD, after delivering the Estimate, becomes aware of
additional information which would cause it to adjust its estimates of Operating
Income/(Loss) for a calendar month, such information shall be reported in the
next monthly report and the Estimated Operating Income Payment or Estimated Loss
for the following calendar month shall be adjusted accordingly.
 
4.3.3                      Quarterly Reports, Payments.
 
(a)           Within forty five (45) days following the end of each Calendar
Quarter commencing on and after the Effective Date, each of ARIAD and MERCK
shall submit to the JSC and the other Party all Commercialization Expenses and
License Fees (defined in Schedule 3 to this Agreement) incurred by it with
respect to, as well as  for ARIAD the Net Sales and Cost of Goods applicable to,
such Co-Promoted Product in the U.S. Territory.  In addition, ARIAD shall submit
a report setting forth in reasonable detail (i) the calculation of Operating
Income (Loss) for such Co-Promoted Product, determined in accordance with
Schedule 3 attached hereto and (ii) the calculation of the amount of Operating
Income Payments payable to MERCK or Loss payable by MERCK in accordance with the
MERCK Revenue Sharing Percentage for that Co-Promoted Product, net of the
Estimated Operating Income Payment or Estimated Loss already paid by each Party
with respect to such Calendar Quarter.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-51-

--------------------------------------------------------------------------------


 
(b)           The amount of the Operating Income Payments payable to MERCK shall
be paid by ARIAD within thirty (30) days following issuance of such written
report; provided, that, in the event that a Co-Promoted Product experiences a
Loss over any Calendar Quarter, MERCK shall pay ARIAD the MERCK Revenue Share
Percentage of such Loss within thirty (30) days of the issuance of such written
report, in each case net of the Estimated Operating Income Payment or Estimated
Loss already paid by each Party with respect to such Calendar Quarter
 
4.3.4                      Audit Rights.  ARIAD shall keep and maintain for
[***] years complete and accurate records of all Commercialization Expenses
incurred in the Commercialization of Co-Promoted Products and of Net Sales of
Co-Promoted Products (“Co-Development Net Sales”) in the U.S. Territory in
sufficient detail to allow confirmation of same by the JSC and MERCK.  MERCK
shall have the right for a period of [***] years after such Commercialization
Expenses and Co-Development Net Sales are reconciled in accordance with Section
4.3.2 to appoint at its expense an independent certified public accountant
reasonably acceptable to ARIAD to audit the relevant records of ARIAD and its
Affiliates to verify that the amount of such Commercialization Expenses and
Co-Development Net Sales are correctly determined.  ARIAD and its Affiliates
shall each make its records available for audit by MERCK or such independent
certified public accountant during regular business hours at such place or
places where such records are customarily kept, upon [***] days written notice
from MERCK.  Such audit right shall not be exercised by MERCK more than once in
any Calendar Year and no period may be audited more than once.  All records made
available for audit shall be deemed to be Confidential Information of
ARIAD.  The results of each audit, if any, shall be binding on both Parties.  In
the event there was an error in the amount of such Commercialization Expenses
and Co-Development Net Sales reported by ARIAD hereunder, (a) if the effect of
the error resulted in an underpayment, ARIAD shall promptly (but in any event no
later than [***] days after ARIAD’s receipt of the report so concluding) make
payment to MERCK of the underpayment amount and (b) if the effect of the error
resulted in an overpayment, MERCK shall promptly (but in any event no later than
[***] days after MERCK’s receipt of the report so concluding) make payment to
ARIAD of the overpayment amount.  MERCK shall bear the full cost of such audit
unless such audit discloses an underpayment by ARIAD of the greater of [***]
percent ([***]%) of the aggregate amount of MERCK’s share of Operating Income in
any Calendar Year or $[***], in which case ARIAD shall reimburse MERCK for all
costs incurred by MERCK in connection with such audit.
 
4.4           Milestone Payments.
 
4.4.1     Milestones.
 
(a)           Regulatory Milestones.  MERCK shall make the following
non-refundable payments to ARIAD within thirty (30) days after the occurrence of
each of the following milestone events for each Product that achieves each such
milestone:
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-52-

--------------------------------------------------------------------------------


 
 
Milestone Event
Milestone
Payment
Initiation of a Phase 3 Clinical Trial for a Product for a Sarcoma Indication
$13.5 million
Acceptance of [***] for a [***] for a [***] in the first of [***]
$[***] million
Earlier of (i) receipt of [***] [***] or (ii) [***] in the [***] for a [***] for
a [***]
$[***] million
Earlier of (i) receipt of [***] [***] or (ii) [***] in the first of [***] for a
[***] for a [***]
$[***] million
Earlier of (i) receipt of [***] [***] or (ii) [***] in [***] for a [***] for a
[***]
$[***] million
Initiation of [***] for a Product for the [***]
$[***] million
Initiation of [***] for a Product for the [***]
$[***] million
Initiation of [***] for a Product for the [***]
$[***] million
Initiation of a [***] for a Product for the [***]
$[***] million
Initiation of a [***] for a Product for the [***]
$[***] million
Initiation of a [***] for a Product for the [***]
$[***] million
Acceptance of [***] for a Product for the [***] in the [***]
$[***] million
Acceptance of [***] for a Product for the [***] in the [***]
$[***] million
Acceptance of [***] for a Product for the [***] in the [***]
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
first Major Cancer Indication
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
third Major Cancer Indication
$[***] million



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-53-

--------------------------------------------------------------------------------


 
Earlier of (i) receipt of [***] or (ii) [***]  for a Product for the [***] [***]
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in [***]  for a Product for the
[***]
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in [***] for a Product for the
[***]
$[***] million
First initiation of [***] for a Product for [***]
$[***] million
First initiation of [***] for a Product for [***]
$[***] million
First acceptance of [***] in the [***] for a Product for [***]
$[***] million
Earlier of first (i) receipt of [***] or (ii) [***] in the [***] for a Product
for [***]
$[***] million
Earlier of first (i) receipt of [***] or (ii) [***] in the first of the [***]
for a Product for [***]
$[***] million
Earlier of first (i) receipt of [***] or (ii) [***] for a Product for [***]
$[***] million

 
(b)           Sales Milestones.  In addition to the milestone payments
contemplated by Section 4.4.1(a), MERCK shall make each of the following
non-refundable, non-creditable payments to ARIAD within thirty (30) days after
the first occurrence of the corresponding milestone event for the applicable
Product:
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-54-

--------------------------------------------------------------------------------


 
 
Milestone Event
Milestone Payment
Worldwide Net Sales in a Calendar Year of Product of $[***]
$[***] million
Worldwide Net Sales in a Calendar Year of Product of $[***]
$[***] million
Worldwide Net Sales in a Calendar Year of Product of $[***]
$[***] million
Worldwide Net Sales in a Calendar Year of Product of $[***]
$[***] million

 
4.5           Determination that Milestone Events have Occurred; Treatment of
Combinations; Treatment of Combined Phase 1/2 or Phase 2/3 Clinical Studies.
 
(a)           MERCK shall provide ARIAD with prompt written notice upon each
occurrence of a milestone event set forth in Section 4.4.1.  In the event that,
notwithstanding the fact that MERCK has not given such a notice, ARIAD believes
any such milestone event has occurred, it shall so notify MERCK in writing and
shall provide to MERCK data, documentation or other information that supports
its belief.  Any dispute under this Section 4.5 that relates to whether or not a
milestone event has occurred shall first be referred to the JSC to be resolved
in accordance with Section 2.1.5, but if not resolved as set forth in Section
2.1.5, it shall be subject to arbitration under Section 12.1.
 
(b)           A Combination Product containing a Product shall not be entitled
to any milestone that has already been earned by that Product or any other
Combination Product containing that same Collaboration Compound as that
Combination Product.
 
(c)           In the event of a Clinical Trial which is both a Phase 1 Clinical
Trial and a Phase 2 Clinical Trial (commonly referred to as a “Phase 1/2
Clinical Trial”), the milestone payable upon the occurrence of Initiation of the
Phase 2 Clinical Trial shall be payable by MERCK (x) upon Initiation of the
Phase 2 segment if there are separate segments delineated in the protocol for
such Clinical Trial as Phase 1 and Phase 2 or (y) upon Initiation of the Phase
1/2 Clinical Trial if there are not separate segments delineated in the protocol
for such Clinical Trial as Phase 1 and Phase 2.
 
(d)           In the event of a Phase 2 Clinical Trial used as a pivotal trial
for seeking Commercialization Regulatory Approval for a Product  for an
Indication (commonly referred to as a “Phase 2/3 Clinical Trial”), the milestone
payable upon occurrence of Initiation of the Phase 2 Clinical Trial  shall be
payable by MERCK upon Initiation of such trial and the milestone payable upon
occurrence of Initiation of the Phase 3 Clinical Trial shall be payable by MERCK
upon the date when either Responsible Party determines that it will file for
Commercialization Regulatory Approval in its Territory based on the results of
said Phase 2/3 Clinical Trial.
 
(e)           In the event that a milestone is paid for an Indication for a
Product and Development of such Product for such Indication is subsequently
terminated, such milestone payment shall be creditable against the same
milestone payment earned for a different Product for the same Indication.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-55-

--------------------------------------------------------------------------------


 
(f)           For purposes of determination of the occurrence of the milestone
events, all Products containing the same single active pharmaceutical ingredient
or the same combination of active pharmaceutical ingredients shall be considered
the same Product, regardless of differences in formulation.
 
4.6           Payment of Royalties; Royalty Rates; Accounting and Records.
 
4.6.1                      Payment of Royalties.
 
(a)           Royalties Applicable in ROW Territory.
 
(i)           MERCK shall pay ARIAD a royalty based on Annual Net Sales of each
Royalty-Bearing Product in each Calendar Year (or partial Calendar Year)
commencing with the First Commercial Sale of such Product in any country in the
ROW Territory and ending upon the last day of the last Royalty Term for such
Product, at the following rates:
 
Annual Net Sales Increment in ROW Territory
Royalty Rate (%)
Up to $[***]
[***]%
Above $[***], but less than $[***]
[***]%
Above $[***]
[***]%

 
(ii)           In the event that one or more  Third Parties sell a Competing
Drug (as defined below) in any country in the ROW Territory in which a
Royalty-Bearing Product is then being sold by MERCK, then, during any Calendar
Quarter  in which sales of the Competing Drug by such Third Parties are greater
than [***] percent ([***]%) of MERCK aggregate unit sales of Products and
Competing Drugs in such country for the treatment of cancer (as measured by
prescriptions or other similar information available from a Third Party Data
Provider and applicable to such country) the applicable royalties in effect with
respect to such Royalty-Bearing Product in such country as specified in Section
4.6.1(a)(i) [***] percent ([***]%).  Notwithstanding the foregoing, MERCK’s
obligation to pay royalties at the full royalty rates shall be reinstated on the
first day of the Calendar Quarter immediately following the Calendar Quarter in
which sales of such Competing Drugs account for [***] percent ([***]%) or less
of MERCK aggregate unit sales of Products and Competing Drugs for the treatment
of cancer in such country.  For purposes of this Section 4.6.1(a)(ii), a
“Competing Drug” means a pharmaceutical product that contains a Collaboration
Compound as an active ingredient and is bioequivalent to such Product.
 
(b)           Royalties Applicable in U.S. Territory.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-56-

--------------------------------------------------------------------------------


 
(i)           On and after the date of U.S. Commercialization Transfer with
respect to a Product, (x) such Product shall thereafter be a Royalty-Bearing
Product for purposes of this Agreement; and (y) MERCK shall pay ARIAD a royalty
based on Annual Net Sales of each such Royalty-Bearing Product in each Calendar
Year (or partial Calendar Year) commencing with the First Commercial Sale of
such Royalty-Bearing Product in the U.S. Territory after the U.S.
Commercialization Transfer and ending upon the last day of the Royalty Term for
such Product in the U.S. Territory, at the following rates:
 
Annual Net Sales Increment  in U.S. Territory
Royalty Rate (%)
Up to $[***]
[***]%
Above $[***]
[***]%



 
The following hypothetical example illustrates the calculation of royalties
under this Section 4.6.1(b)(i):  If, in any Calendar Year during the Term,
Annual Net Sales of a Royalty-Bearing Product are $[***], the applicable royalty
would be $[***], [***]% of Net Sales for Net Sales up to $[***] ($[***]), and
[***]% of Net Sales for Net Sales of $[***] ($[***] [***]).
 
(ii)           In the event that one or more  Third Parties  sell a Competing
Drug (as defined above) in the U.S. Territory, then, during any Calendar Quarter
in which sales of the Competing Drug by such Third Party are greater than [***]
percent ([***]%) of the aggregate unit sales of Products and Competing Drugs
in  the U.S. Territory for the treatment of cancer (as measured by prescriptions
or other similar information available from a Third Party Data Provider and
applicable to the U.S. Territory ) the applicable royalties in effect with
respect to such Royalty-Bearing Product in the U.S. Territory as specified in
Section 4.6.1(b)(i) shall be reduced by [***] percent ([***]%).  Notwithstanding
the foregoing, MERCK’s obligation to pay royalties at the full royalty rates
shall be reinstated on the first day of the Calendar Quarter immediately
following the Calendar Quarter in which sales of such Competing Drugs account
for [***] percent ([***]%) or less  of aggregate sales of Products and Generic
Products for the treatment of cancer in the U.S. Territory.
 
(c)           Combination Products.  In the event that a Royalty-Bearing Product
is sold as part of a Combination Product, where “Combination Product” means any
unified dose (e.g. not a kit of two separate and distinct drug dosage forms) of
a pharmaceutical product which is comprised of Royalty-Bearing Product and one
or more other compound(s) and/or ingredients having independent therapeutic
effect (collectively the “Other Products”), Net Sales of Royalty-Bearing
Product, for the purposes of determining royalty payments, shall be determined
by multiplying the Net Sales of the Combination Product by the fraction, [***]
where [***].  In the event that no such separate sales are made of either the
Royalty-Bearing Product or the Other Products, the reasonably estimated
commercial value thereof will be used instead of the sale price.  Each of
“weighted average sale price” and “reasonably estimated commercial value” shall
be determined as follows:
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-57-

--------------------------------------------------------------------------------


 
“Weighted average sale price” and “reasonably estimated commercial value,” as
the case may be, for a Royalty-Bearing Product and Other Products shall be
calculated once at the commencement of each Calendar Year and such amount shall
be used during all applicable royalty reporting periods for the entire following
Calendar Year.  When determining the weighted average sale price of a
Royalty-Bearing Product or Other Products, the weighted average sale price shall
be calculated by dividing the Net Sales (translated into U.S. dollars in
accordance with Section 4.6.5 hereof) by the units of active ingredient sold
during the [***] (or the number of [***]) of the preceding Calendar Year for the
respective Royalty-Bearing Product or Other Products.  “Reasonably estimated
commercial value” shall be determined by agreement of the Parties using criteria
to be mutually agreed upon by the Parties.  If the Parties do not agree, such
dispute shall be resolved in accordance with Section 12.1 hereof.  [***] a
forecasted weighed average sale price will be used for the Royalty-Bearing
Product and Other Products, if applicable.  Any over or under payment due to a
difference between forecasted and actual weighted average sale prices will be
paid or credited in the first royalty payment [***].
 
(d)           Combinations of Product with a Diagnostic Product.  In the event
that a Royalty-Bearing Product is sold with a Diagnostic Product that is not the
subject of a Diagnostic Product Agreement, the allocation of the combined price
of the Royalty-Bearing Product and such Diagnostic Product will be allocated
between the Royalty-Bearing Product and such Diagnostic Product by agreement of
the Parties based on the reasonably estimated commercial value thereof.
 
(e)           Royalty Stacking.  The amount of (A) royalties owing to ARIAD
under Section 4.6.1(a)(i) and (B) royalties owing to ARIAD under Section
4.6.1(b)(i),  in each case, for any Royalty-Bearing Product in any country,
shall be [***] percent ([***]%) of the amount of royalties incurred by MERCK or
any of its Affiliates  to any Third Party in consideration for the license of
Patent Rights in such country if, at the time of sale of the Royalty-Bearing
Product such Patent Rights would be infringed by the use, sale or import of the
Royalty-Bearing Product in such country in the Field in the absence of such a
license; provided, however, that in no event shall the royalties owed under
Section 4.6.1(a)(i) or Section 4.6.1(b)(i), with respect to a Royalty-Bearing
Product in a country be reduced by operation of this Section 4.6.1(e), together
with either Section 4.6.1(a)(ii) or Section 4.6.1(b)(ii), [***] percent ([***]%)
of what would otherwise be owed under  4.6.1(a)(i) or Section 4.6.1(b)(i) with
respect to such Royalty-Bearing Product.  For purposes of this Section 4.6.1(e),
the amount of royalties owing to ARIAD under Section 4.6.1(a)(i) or Section
4.6.1(b)(i) for Annual Net Sales of any Royalty-Bearing Product in a given
country (prior to the [***]% [***] provided for herein)shall be deemed to be
that amount which would be owed if Annual Net Sales of such Royalty-Bearing
Product in such country subject to each of the royalty rates under Section
4.6.1(a)(i) or Section 4.6.1(b)(i) were proportional to Net Sales of such
Royalty-Bearing Products in all countries subject to royalties under Section
4.6.1(a)(i) or Section 4.6.1(b)(i).  For clarity, an example of the application
of the preceding sentence is as follows:  If sales in a calendar year in
countries in the ROW Territory without royalty owed to Third Parties are $[***]
[***] and sales in countries in the ROW Territory with a [***] percent ([***]%)
royalty owed to Third Parties are $[***], the royalties will be $[***],
calculated as follows:  ($[***] [***] x [***]% + [***] x [***]%) + ($[***] x
[***]% + [***] x [***]%) = $[***].
 
(f)           Limit on Royalty Reductions.  Notwithstanding Sections
4.6.1(a)(ii),  4.6.1(b)(ii) or 4.6.1(c), in no event shall the royalties owed
under Section 4.6.1(a)(i) or Section 4.6.1(b)(i), with respect to a
Royalty-Bearing Product in a country be reduced by operation of  Section
4.6.1(c), together with either Section 4.6.1(a)(ii) or Section 4.6.1(b)(ii),
[***] percent ([***]%) of what would otherwise be owed under  4.6.1(a)(i) or
Section 4.6.1(b)(i) with respect to such Royalty-Bearing Product in such
country.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-58-

--------------------------------------------------------------------------------


 
(g)           Application of Reductions to Royalty Tiers.  For purposes of
Sections 4.6.1(a)(ii), 4.6.1(b)(ii) or 4.6.1(c), the amount of royalties owing
to ARIAD under Section  4.6.1(a)(i) or Section 4.6.1(b)(i) for Annual Net Sales
of any  Royalty-Bearing Product in a given country (prior to any [***] provided
for therein)shall be deemed to be that amount which would be owed if Annual Net
Sales of such Royalty-Bearing Product in such country subject to each of the
royalty rates under  4.6.1(a)(i) or Section 4.6.1(b)(i)  were proportional to
Net Sales of such Royalty-Bearing Product in all countries subject to royalties
under Section  4.6.1(a)(i) or Section 4.6.1(b)(i), whichever is applicable.
 
(h)           Know-How Payments.  The Parties hereby acknowledge and agree that
any royalties that may be payable for a Product for which no Patent Rights exist
shall be in consideration of (i) ARIAD’s expertise and know-how concerning mTOR
Inhibitor Compounds, including its development of the ARIAD Background
Technology and its other development activities conducted prior to the Effective
Date; (ii) the performance by ARIAD of the Development Program; (iii) the
disclosure by ARIAD to MERCK of results obtained in the Development Program;
(iv) the licenses granted to MERCK hereunder with respect to Licensed Technology
and Joint Technology that are not within the claims of any Patent
Rights Controlled by ARIAD; (v) the restrictions on ARIAD in Section 6.4.1; (vi)
the “head start” afforded to MERCK by each of the foregoing; and (vii) ARIAD’s
co-promotion of Products in the U.S. Territory.
 
(i)           Payment Dates and Reports.  Royalty payments shall be made by
MERCK within thirty (30) days after the end of each calendar month, commencing
with the calendar month in which the First Commercial Sale of a Royalty-Bearing
Product occurs.  MERCK shall also provide, at the same time each such payment is
made, a report showing: (a) the Net Sales of each Royalty-Bearing Product by
type of Royalty-Bearing Product and country in the Territory; (b) the total
amount of deductions from gross sales to determine Net Sales; (c) the applicable
royalty rates for Royalty Bearing Product in each country in the Territory after
applying any reductions set forth above; and (d) a calculation of the amount of
royalty due to ARIAD.
 
4.6.2                      Records; Audit Rights.  MERCK and its Affiliates and
Sublicensees shall keep and maintain for [***] years from the date of each
payment of royalties hereunder complete and accurate records of gross sale and
Net Sales by MERCK and its Affiliates and Sublicensees of each Royalty-Bearing
Product, in sufficient detail to allow royalties to be determined
accurately.  ARIAD shall have the right for a period of [***] years after
receiving any such payment to appoint at its expense an independent certified
public accountant reasonably acceptable to MERCK to audit, the relevant records
of MERCK and its Affiliates and Sublicensees to verify that the amount of such
payment was correctly determined.  MERCK and its Affiliates and Sublicensees
shall each make its records available for audit by such independent certified
public accountant during regular business hours at such place or places where
such records are customarily kept, upon thirty (30) days written notice from
ARIAD.  Such audit right shall not be exercised by ARIAD more than once in any
Calendar Year or more than once with respect to sales of a particular Product in
a particular period.  All records made available for audit shall be deemed to be
Confidential Information of MERCK.  The results of each audit, if any, shall be
binding on both Parties.  In the event there was an underpayment
by MERCK hereunder, shall promptly (but in any event no later than thirty (30)
days after MERCK’s receipt of the report so concluding) make payment to the
ARIAD of any shortfall.  ARIAD shall bear the full cost of such audit unless
such audit discloses an underreporting by MERCK of the greater of [***]  percent
([***]%) of the aggregate amount of royalties payable in any Calendar Year or
$[***], in which case MERCK shall reimburse ARIAD for all costs incurred by
ARIAD in connection with such audit.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-59-

--------------------------------------------------------------------------------


 
4.6.3                      Overdue Royalties and Milestones.  All royalty
payments not made within the time period set forth in Section 4.6.1 or Operating
Income payments not made within the time period set forth in Section 4.3.2,
including underpayments discovered during an audit, and all milestone payments
not made within the time period specified in Section 4.4.1, shall bear interest
at a rate of [***] percent ([***]%) per month from the due date until paid in
full or, if less, the maximum interest rate permitted by Applicable Laws.  Any
such overdue royalty or milestone payment shall, when made, be accompanied by,
and credited first to, all interest so accrued.
 
4.6.4                      Payments;Withholding Tax.
 
(a)           All payments made by a Party under this Article 4 shall be made by
wire transfer from a banking institution in the United States in U.S. Dollars in
accordance with instructions given in writing from time to time by the other
Party.
 
(b)           If applicable laws, rules or regulations require withholding of
income or other taxes imposed upon any payments made by MERCK to ARIAD under
Agreement, MERCK shall make such withholding payments as may be required and
shall subtract such withholding payments from such payments.  MERCK shall submit
appropriate proof of payment of the withholding taxes to ARIAD within a
reasonable period of time. MERCK shall promptly provide ARIAD with the official
receipts. MERCK shall render ARIAD reasonable assistance in order to allow ARIAD
to obtain the benefit of any present or future treaty against double taxation
which may apply to such payments.  If MERCK did not withhold taxes, in whole or
in part, in connection with any payment it made to ARIAD under the Agreement and
a tax authority subsequently disagrees with MERCK's interpretation of the
withholding rules and finds that MERCK had a duty to withhold taxes and such
taxes were assessed against and paid by MERCK, then ARIAD will indemnify and
hold harmless MERCK from and against such taxes (excluding penalties).  If MERCK
makes a claim under this section, it will comply with the obligations imposed by
this section as if MERCK had withheld taxes from a payment to ARIAD.
 
4.6.5                      Foreign Currency Exchange. All payments to be made by
MERCK to ARIAD under this Agreement shall be made in United States dollars and
may be paid by check made to the order of ARIAD or bank wire transfer in
immediately available funds to such bank account in the United States as may be
designated in writing by ARIAD from time to time.  In the case of sales outside
the United States, the rate of exchange to be used in computing the monthly
amount of currency equivalent in United States dollars due ARIAD shall be made
at the monthly rate of exchange utilized by MERCK in its worldwide accounting
system, prevailing on the third to the last business day of the month preceding
the month in which such sales are recorded by MERCK.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-60-

--------------------------------------------------------------------------------


 
5.            TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY;
NON-SOLICITATION.
 
 
5.1           Confidentiality.
 
5.1.1                      Confidentiality Obligations.  ARIAD and MERCK each
recognizes that the other Party’s Confidential Information and Proprietary
Materials constitute highly valuable assets of such other Party.  ARIAD and
MERCK each agrees that, subject to Section 5.1.2, it will not disclose, and will
cause its Affiliates and Sublicensees not to disclose, any Confidential
Information or Proprietary Materials of the other Party and it will not use, and
will cause its Affiliates and Sublicensees not to use, any Confidential
Information or Proprietary Materials of the other Party except as expressly
permitted hereunder; provided that such obligations shall apply during the Term
and for an additional five (5) years thereafter.
 
5.1.2                      Limited Disclosure.  ARIAD and MERCK each agrees that
disclosure of its Confidential Information or any transfer of its Proprietary
Materials may be made by the other Party to any employee, consultant or
Affiliate of such other Party or Third Party subcontractor engaged by a Party
under an agreement approved by the JDC pursuant to Section 6.2.1 to enable such
other Party to exercise its rights or to carry out its responsibilities under
this Agreement; provided that any such disclosure or transfer shall only be made
to Persons who are bound by written obligations as described in Section
5.1.3.  In addition, ARIAD and MERCK each agrees that the other Party may
disclose its Confidential Information (a) to its licensees as expressly
permitted pursuant to Section 3.10.3 hereof, (b) on a need-to-know basis to such
other Party’s legal and financial advisors, (c) as reasonably necessary in
connection with an actual or potential (i) permitted sublicense of such other
Party’s rights hereunder, (ii) debt or equity financing of such other Party or
(iii) merger, acquisition, consolidation, share exchange or other similar
transaction involving such Party and any Third Party, (d) to any Third Party
that is or may be engaged by a Responsible Party to perform services in
connection with the Research Program or the Commercialization of Products as
necessary to enable such Third Party to perform such services, and (e) for any
other purpose with the other Party’s consent, not to be unreasonably
withheld.  In addition, each Party agrees that the other Party may disclose such
Party’s Confidential Information or provide Proprietary Materials (A) as
reasonably necessary to file, prosecute or maintain Patent Rights, or to file,
prosecute or defend litigation related to Patent Rights, in accordance with this
Agreement; or (B) as required by Applicable Laws; provided that, in the case of
any disclosure under this clause (B), the disclosing Party shall (1) if
practicable, provide the other Party with reasonable advance notice of and an
opportunity to comment on any such required disclosure and (2) if requested by
the other Party, cooperate in all reasonable respects with the other Party’s
efforts to obtain confidential treatment or a protective order with respect to
any such disclosure, at the other Party’s expense.
 
5.1.3                      Employees and Consultants.  ARIAD and MERCK each
hereby represents that all of its employees and consultants, and all of the
employees and consultants of its Affiliates, who participate in the activities
of the Collaboration or have access to Confidential Information or Proprietary
Materials of the other Party are or will, prior to their participation or
access, be bound by written obligations to maintain such Confidential
Information or Proprietary Materials in confidence.  Each Party agrees to use,
and to cause its Affiliates to use, reasonable efforts to enforce such
obligations and to prohibit its employees and consultants from using such
information except as expressly permitted hereunder.  Each Party will be liable
to the other for any disclosure or misuse by its employees of Confidential
Information or Proprietary Materials of the Other Party.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-61-

--------------------------------------------------------------------------------


 
5.2           Publicity.  Notwithstanding anything to the contrary in Section
5.1, the Parties, upon the execution of this Agreement, shall jointly issue a
press release with respect to this Agreement, in the form attached here to as
Schedule 4, and either Party may make subsequent public disclosure of the
contents of such press release without further approval of the other
Party.  After issuance of such press release, except as required by Applicable
Laws (including those relating to disclosure of material information to
investors), neither Party shall issue a press or news release or make any
similar public announcement (it being understood that publication in scientific
journals, presentation at scientific conferences and meetings and the like are
intended to be covered by Section 5.3 and not subject to this Section 5.2)
related to the Development Program that contains Confidential Information of the
other Party without the prior written consent of the other Party; provided that
(a) notwithstanding the foregoing, ARIAD shall be expressly permitted to
publicly announce the occurrence of any milestone event under Section 4.4.1 and
any other event that ARIAD reasonably believes is material to ARIAD and (b)
MERCK (i) expressly acknowledges that ARIAD is an emerging company the success
of which is substantially dependent on its ability to attract and raise capital
and that ARIAD’s ability to attract and raise capital is substantially dependent
on its ability to announce publicly developments in its research and development
programs, product development pipeline and commercialization activities, and
(ii) agrees that it shall  take  (i) above into account and not unreasonably
withhold, condition or delay its consent to any request by ARIAD to announce
publicly developments in the Collaboration. ARIAD agrees that it shall not
unreasonably withhold, condition or delay its consent to any request by MERCK to
announce publicly developments in the Collaboration.
 
5.3           Publications and Presentations.  The Parties acknowledge that
scientific and medical publications and presentations will be made in a manner
consistent with Third Party agreements in effect as of the Effective Date and
industry standards for the development and Commercialization of drugs in the
Field, but must be strictly monitored to prevent any adverse effect from
premature publication or dissemination of results of the activities
hereunder.  The Parties will form a Publication Committee which will establish
rules and procedures for scientific and medical publications and presentations,
including publications and presentations relating to Biomarkers, Biomarker
Information and Program Biomarker Technology.  Such rules and procedures will
include requirements for reasonable advance notice and expeditious review of
proposed publications and presentations, both before and after Commercialization
Regulatory Approval is obtained.  The Publication Committee shall report to the
JDC until such time as the JSC determines that the Publication Committee shall
report to a different entity.  Notwithstanding the foregoing, (i) except for
disclosures permitted pursuant to Section 5.2, either Party, its employees or
consultants wishing to make a publication shall deliver to the other Party a
copy of the proposed written publication or an outline of an oral disclosure at
least sixty (60) days (or, in the case of consulting agreements, such shorter
period (but not less than thirty (30) days) as required by  the  consulting or
other agreement with such consultant) prior to submission for publication or
presentation, (ii) the reviewing Party shall have the right to require a delay
of up to ninety (90) days (or, in the case of consulting agreements, such
shorter period (but not less than sixty (60) days)  as required by the
consulting or other agreement with such consultant) in publication or
presentation in order to enable patent applications protecting each Party’s
rights in such information to be filed, and (iii) each Party shall have the
right to prohibit disclosure of any of its Confidential Information in any such
proposed publication or presentation.  In any permitted publication or
presentation by a Party, the other Party’s contribution shall be duly
recognized, and co-ownership shall be determined in accordance with customary
standards.  In negotiating consulting agreements, each Party shall use
Commercially Reasonable Efforts to obtain the agreement of the consultant to the
sixty (60) and ninety (90) day periods set forth in clauses (i) and (ii) above.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-62-

--------------------------------------------------------------------------------


 
5.4           Prior Approved Publication.  Notwithstanding Sections 5.2 and 5.3,
either Party may include in a public disclosure or in a scientific or medical
publication or representation, without prior delivery  to or approval by the
other Party, any information which has previously been included in a public
disclosure or scientific or medical publication that has been approved pursuant
to Section 5.2 or reviewed pursuant to Section 5.3 or published or publicly
disclosed by the other Party.  A Party relying on this Section 5.4 shall bear
the burden of establishing that information has previously been included in a
public disclosure or scientific or medical publication that has been approved
pursuant to Section 5.2 or reviewed pursuant to Section 5.3 or published or
publicly disclosed by the other Party.
 
6.     LICENSE GRANTS; EXCLUSIVITY; STANDSTILL AGREEMENT
 
6.1           Licenses.
 
6.1.1                      ARIAD License Grants.
 
(a)           Development Program.  Subject to the other terms of this
Agreement, ARIAD hereby grants to MERCK a co-exclusive (together with ARIAD),
royalty-free, worldwide license during the Term, with the right to grant
sublicenses solely as provided in Section 6.2.1, under Licensed Technology and
Licensed Patent Rights for the sole purpose of conducting MERCK Development
Activities as part of the Development Program.
 
(b)           Commercialization Licenses.  Subject to the other terms of this
Agreement, ARIAD hereby grants to MERCK (i) a co-exclusive (together with
ARIAD), license during the Term, including the right to grant sublicenses as
provided in Section 6.2, under Licensed Technology and Licensed Patent Rights
for the sole purpose of Commercializing Co-Promoted Products in the Field in the
Co-Promotion Territory and (ii) an exclusive, royalty-bearing license during the
Term, including the right to grant sublicenses as provided in Section 6.2, under
Licensed Technology and Licensed Patent Rights for the sole purpose of
Commercializing Royalty-Bearing Products in the Field in the Royalty-Bearing
Territory.
 
(c)           Manufacturing Technology.  Subject to the other terms of this
Agreement, ARIAD hereby grants to MERCK a royalty-free, worldwide license during
the Term, with the right to grant sublicenses solely as provided in Section
6.2.3, under Licensed Technology and Licensed Patent Rights for the sole purpose
of performing its obligations and exercising its rights under the Supply
Agreement.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-63-

--------------------------------------------------------------------------------


 
6.1.2                      MERCK License Grants.
 
(a)           Development Program.  Subject to the other terms of this
Agreement, MERCK hereby grants to ARIAD a co-exclusive (together with MERCK),
royalty-free, worldwide license during the Term, with the right to grant
sublicenses solely as provided in Section 6.2.1, under MERCK Technology, MERCK
Patent Rights and MERCK’s interest in Joint Technology and Joint Patent Rights
for the sole purpose of conducting ARIAD Development Activities as part of the
Development Program.
 
(b)           Commercialization License.  Subject to the other terms of this
Agreement, MERCK hereby grants to ARIAD a co-exclusive (together with MERCK),
license during the Term, without the right to grant sublicenses, under MERCK
Technology and MERCK Patent Rights and MERCK’s interest in Joint Technology and
Joint Patent Rights for the sole purpose of Commercializing Co-Promoted Products
in the Field in the Co-Promotion Territory.
 
(c)           Manufacturing Technology.  MERCK will, in the case of MERCK
Program Technology and MERCK Program Patent Rights, and may, in the case of
MERCK Background Technology and MERCK Patent Rights containing claims covering
MERCK Background Technology, make MERCK Technology and MERCK Patent Rights
available to ARIAD for use in Manufacturing Development and/or commercial
Manufacturing, as set forth in the Supply Agreement, of API, Product and/or
Collaboration Compounds (all such MERCK Technology and MERCK Patent Rights being
referred to as “MERCK Manufacturing Technology and Patent Rights”).  Subject to
the other terms of this Agreement and to the applicable terms of any agreement
with a Third Party limiting MERCK's rights to grant any such license, which
MERCK shall disclose to ARIAD promptly upon becoming aware that such Third Party
agreement imposes any restriction on MERCK’s ability to grant the licenses set
forth in this sentence, MERCK hereby grants to ARIAD a perpetual, non-exclusive,
royalty-free (except for any fees or royalties that MERCK is required to pay
based on ARIAD’s use), worldwide license, with the right to grant sublicenses
except as set forth below, to (i) any MERCK Manufacturing Technology and Patent
Rights that  is MERCK Background Technology and MERCK Patent Rights claiming
MERCK Background Technology that Merck chooses to make available to ARIAD (it
being understood that MERCK has no obligation to make MERCK Background
Technology and MERCK Patent Rights claiming MERCK Background Technology
available to ARIAD), and (ii) all MERCK Manufacturing Technology and Patent
Rights that is MERCK Program Technology and MERCK Program Patent Rights, solely
to Manufacture or have Manufactured (x) API, Product and Collaboration Compound
as set forth in the Supply Agreement, and (y) any Rapamycin Analog or Rapamycin
Derived mTOR Inhibitor (including the right to manufacture Rapamycin for use in
manufacture of any Rapamycin Analog or Rapamycin Derived mTOR Inhibitor) and to
use and sell or have sold any such Product, Collaboration Compound, Rapamycin
Analog or Rapamycin Derived mTOR Inhibitor for any purpose except as prohibited
by this Agreement and the Supply Agreement.  ARIAD’s right to sublicense MERCK
Manufacturing Technology and Patent Rights shall not apply to any MERCK
Manufacturing Technology and Patent Rights that relate to the Manufacture of
Product from API or Collaboration Compound, except for a sublicense to a toll
manufacturer that Manufactures Product from API or Collaboration Compound for
ARIAD.  Notwithstanding the foregoing, ARIAD shall have no obligation to pay any
fees or royalties based on ARIAD’s use of any MERCK Manufacturing Technology and
Patent Rights in the manufacture of a product that arise under any agreement to
which MERCK is a party or any Third Party obligation of which MERCK is otherwise
aware unless MERCK provides ARIAD with prior written notice of such Third Party
obligation at the time of disclosure of the MERCK Manufacturing Technology and
Patent Rights to ARIAD.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-64-

--------------------------------------------------------------------------------


 
6.1.3                      Disclosure of Technology.  Subject to Section
6.1.2(c), each Party shall disclose to the other all Technology and Patent
Rights Controlled by such Party that is necessary, or useful in the reasonable
determination of the disclosing Party, for the Development, or Commercialization
of Products, and all such Technology and Patent Rights shall be included in the
licenses granted in this Section 6.1.  Such disclosures shall include ongoing
disclosures of Technology developed in the course of Manufacturing Development
of  API, Clinical Product and Marketed Product.  For Technology developed  in
the course of Manufacturing Development of  API, Clinical Product and Marketed
Product, MERCK shall not be required to make such disclosure more often than
once per Calendar Quarter and all such disclosures shall be in document form and
shall not require instruction of ARIAD Personnel by MERCK personnel.  This
Section 6.1.3 does not otherwise apply to MERCK Manufacturing Technology and
Patent Rights.
 
6.1.4                      Clinical Samples, Biomarker Information and Program
Biomarker Technology
 
(a)           Fluids, tissue or tumor samples collected by either Party in the
Development Program shall only be used as agreed.
 
(b)           Each Party shall disclose to the other Party all Program Biomarker
Technology owned by it and will provide the other Party with all Biomarker
Information within clause (i) of Section 1.22 and all raw data contained in such
Biomarker Information developed by it or its Affiliates. Such Program Biomarker
Technology, Biomarker Information and raw data shall be provided in a mutually
agreed and readily useable and decipherable format.
 
(c)           Subject to the other terms of this Agreement, each Party hereby
grants to the other Party a worldwide, royalty-free, irrevocable right and
license, with the unrestricted right to grant sublicenses, to use all raw data
contained in Program Biomarker Technology and Biomarker Information within
clause (i) of Section 1.22 for any and all purposes consistent with its
obligations under Section 3.1.2(d) and 6.4 of this Agreement.
 
(d)           Subject to the other terms of this Agreement, each Party hereby
grants to the other Party a worldwide, royalty-free, irrevocable license, with
the unrestricted right to grant sublicenses, under all Patent Rights Controlled
by the granting Party that claim any Program Biomarker Technology and all Patent
Rights or other intellectual property rights pertaining to Biomarker Information
within clause (i) of Section 1.22 Controlled by the granting Party to use such
Program Biomarker Technology and Biomarker Information in connection with the
discovery, development (including in Clinical Trials), manufacture, use, sale,
import or other commercialization of any mTOR Inhibitor.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-65-

--------------------------------------------------------------------------------


 
6.2           Right to Sublicense.
 
6.2.1                      Development Program Licenses. Notwithstanding
anything contained herein to the contrary, either Party shall have the right to
grant sublicenses under the license granted to it under Sections 6.1.1(a) and
6.1.2(a) solely to Third Party subcontractors engaged by such Party to perform
designated functions related to the conduct of Development activities under the
Development Program or to Affiliates; provided however, that (a) such Party
shall obtain the prior approval of the JDC, as reflected in minutes of the
JDC,  to each sublicense grant; (b) such Party shall remain responsible for the
satisfactory accomplishment of such work in accordance with the terms and
conditions of this Agreement; and (c) each such subcontractor shall enter into a
written agreement containing such provisions as are normal and customary for
similar types of agreements.
 
6.2.2                      Co-Promotion Products and Royalty-Bearing
Products.  MERCK shall have the right to grant sublicenses to Sublicensees under
the Commercialization license granted to it under Section 6.1.1(b), with respect
to Royalty Bearing Product in the Field; provided that: (a) it shall be a
condition of any such sublicense that such Sublicensee agrees to be bound by all
terms of this Agreement applicable to the Commercialization of Royalty-Bearing
Products in the Field in the Royalty-Bearing Territory (including, without
limitation, Article 5); (b) MERCK shall provide written notice to ARIAD of any
such proposed sublicense at least thirty (30) days prior to such execution and
provide copies to the other Party of each such sublicense within ten (10) days
of its execution; (c) if MERCK grants a sublicense to a Sublicensee, MERCK shall
be deemed to have guaranteed that such Sublicensee will fulfill all of MERCK’s
obligations under this Agreement applicable to the subject matter of such
sublicense; (d) MERCK shall not be relieved of its obligations pursuant to this
Agreement as a result of such sublicense.
 
6.2.3                      Manufacturing Technology.  Notwithstanding anything
contained herein to the contrary, (i) either Party shall have the right to grant
sublicenses under the license granted to it under Sections 6.1.1(c) and 6.1.2(c)
solely to Third Party subcontractors engaged by such Party to Manufacture API,
Collaboration Compound or Product or to Affiliates; provided however, that; (a)
such Party shall remain responsible for the satisfactory accomplishment of such
work in accordance with the terms and conditions of this Agreement; and (b) each
such subcontractor shall enter into a written agreement containing such
provisions as are normal and customary for similar types of agreements, and (ii)
subject to the limitation set forth in Section 6.1.2(c) with respect Merck
Manufacturing Technology and Merck Patent rights that relate to the Manufacture
of Product from API, ARIAD shall have the right to grant sublicenses under the
license granted to it under Section 6.1.2(c) to Third Parties to manufacture
API, Product, Collaboration Compound, Rapamycin Analogs, Rapamycin Derived mTOR
Inhibitors and Rapamycin for use in manufacture of Rapamycin Analogs or
Rapamycin Derived mTOR Inhibitors, and to use and sell the same for any purpose
except as prohibited by this Agreement and the Supply Agreement.
 
6.3           No Other Rights.  MERCK shall have no rights to use or otherwise
exploit ARIAD Technology, ARIAD Patent Rights, or ARIAD Proprietary Materials,
and ARIAD shall have no rights to use or otherwise exploit MERCK Technology,
MERCK Patent Rights or MERCK Proprietary Materials, in each case, except as
expressly set forth herein.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-66-

--------------------------------------------------------------------------------


 
6.4           Exclusivity.
 
6.4.1                      ARIAD.  Until the later to occur of (a) expiration of
the last to expire Valid Claim of the ARIAD Patent Rights, MERCK Patent Rights
or Joint Patent Rights in any country that covers the composition of matter or
sale or import of a Product or a Collaboration Compound contained in a Product
or its use for any indication for which Commercialization Regulatory Approval
has been obtained in any country, or (b) twelve (12) years from the date of the
First Commercial Sale of such Royalty-Bearing Product in every country in which
a Product is sold, ARIAD shall not, and shall cause each of its Affiliates to
not, conduct any activity, either on its own, or with, for the benefit of, or
sponsored by any Third Party, that is designed to research, develop or
commercialize, or grant any license or other rights to any Third Party to
utilize any Technology or Patent Rights Controlled by ARIAD or any of its
Affiliates for the express purpose of researching, developing or commercializing
(i) Rapamycin or any Rapamycin Derived mTOR Inhibitor in the Field except (a)
hereunder in the Development Program, or the Development or Commercialization of
Products and (b) in connection with the conduct of any Permitted Transactions,
or (ii) any Collaboration Compound for use as a Dimerizer.
 
6.4.2                      MERCK.  Until the later to occur of (a) expiration of
the last to expire Valid Claim of the ARIAD Patent Rights, MERCK Patent Rights
or Joint Patent Rights in any country that covers the composition of matter or
sale or import of a Product or a Collaboration Compound contained in a Product
or its use for any indication for which Commercialization Regulatory Approval
has been obtained in any country, or (b) twelve (12) years from the date of the
First Commercial Sale of such Royalty-Bearing Product in every country in which
a Product is sold, MERCK shall not, and shall cause each of its Affiliates to
not, conduct any activity, either on its own, or with, for the benefit of, or
sponsored by any Third Party, that is designed to research, develop or
commercialize, or grant any license or other rights to any Third Party to
utilize any Technology or Patent Rights Controlled by MERCK or any of its
Affiliates for the express purpose of  researching, developing or
commercializing (i) Rapamycin or any Rapamycin Derived mTOR Inhibitor in the
Field except (a) hereunder in the Development Program or the Development or
Commercialization of Products and (b) in connection with the conduct of any
Permitted Transactions, or (ii) any Collaboration Compound for use as a
Dimerizer.
 
6.4.3                      Permitted Transactions.  If either Party enters into
an agreement for a Permitted Transaction, all Technology and Patent Right
granted to such Party under the Permitted Transaction (“Collaborator IP Rights”)
shall be included without further action in the licenses granted to the other
Party by Section 6.1.1 or 6.1.2.  If a Permitted Transaction entered into by
MERCK or ARIAD involves the use of any Collaboration Compound, data or
information relating to any Collaboration Compound or Confidential Information
of ARIAD or MERCK the Party entering into such Permitted Transaction agrees that
it shall not utilize (or permit an Affiliate to utilize or license any Third
Party to utilize) any Collaborator IP Rights to research, develop or
commercialize in the Field any mTOR Inhibitor other than a Collaboration
Compound, except that ARIAD may utilize Collaborator IP Rights to research,
develop or commercialize mTOR Inhibitors for use with stents or Medical
Devices.  If a Permitted Transaction entered into by ARIAD involves use of any
Confidential Information of MERCK, ARIAD agrees that it shall not utilize (or
permit an Affiliate to utilize or license any Third Party to utilize) any
Collaborator IP Rights to research, develop or commercialize any mTOR Inhibitor.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-67-

--------------------------------------------------------------------------------


 
6.4.4                      Acquisitions by a Party Involving Rapamycin Derived
mTOR Inhibitors.
 
(a)           Notwithstanding the provisions of Section 6.4.2, if during the
Term MERCK or any of its Affiliates acquires or agrees to acquire (whether by
purchase of assets or shares, share exchange, merger or consolidation or similar
transaction), an entity that is developing or commercializing a Rapamycin
Derived mTOR Inhibitor, MERCK shall have [***] from the date of public
announcement of the acquisition or merger (or if there is no public
announcement, from the closing of such acquisition or merger) to notify ARIAD in
writing as to whether MERCK or its Affiliate intends to divest its interest in
such Rapamycin Derived mTOR Inhibitor.  If  MERCK or its Affiliate elects to
divest its interest in such Rapamycin Derived mTOR Inhibitor, MERCK or its
Affiliate shall use reasonable efforts to identify a Third Party purchaser to
whom the MERCK or its Affiliate will divest its interest in such Rapamycin
Derived mTOR Inhibitor and enter into a definitive agreement with such Third
Party for such divestiture as soon as reasonably practicable under the
circumstances.  If MERCK or its Affiliate elects not to divest its interest in
such Rapamycin Derived mTOR Inhibitor, or fails to divest its interest in such
Rapamycin Derived mTOR Inhibitor within [***] after the closing of the
transaction for which MERCK  has provided ARIAD with notice, then ARIAD shall
have the option, upon written notice to MERCK, as applicable, given no later
than [***] after the earlier of:  (a) MERCK’s written notice, as applicable, of
its election not to divest such Rapamycin Derived mTOR Inhibitor; and (b) the
end of such [***] period described above, to require MERCK to take such actions
as may be necessary to treat such Rapamycin Derived mTOR inhibitor as a
Collaboration Compound for all purposes of this Agreement, except that ARIAD
shall not have a right to manufacture a Rapamycin Derived mTOR Inhibitor that is
acquired by MERCK or its Affiliate.
 
(b)           Notwithstanding the provisions of Section 6.4.1, if during the
Term ARIAD or any of its Affiliates acquires or agrees to acquire (whether by
purchase of assets or shares, share exchange, merger or consolidation or similar
transaction), an entity that is developing or commercializing a Rapamycin
Derived mTOR Inhibitor, ARIAD shall have [***] from the date of public
announcement of the acquisition or merger (or if there is no public
announcement, from the closing of such acquisition or merger) to notify MERCK in
writing as to whether ARIAD or its Affiliate intends to divest its interest in
such Rapamycin Derived mTOR Inhibitor.  If ARIAD or its Affiliate elects to
divest its interest in such Rapamycin Derived mTOR Inhibitor, ARIAD or its
Affiliate shall use reasonable efforts to identify a Third Party purchaser to
whom ARIAD or its Affiliate will divest its interest in such Rapamycin Derived
mTOR Inhibitor and enter into a definitive agreement with such Third Party for
such divestiture as soon as reasonably practicable under the circumstances.  If
ARIAD or its Affiliate elects not to divest its interest in such Rapamycin
Derived mTOR Inhibitor, or fails to divest its interest in such Rapamycin
Derived mTOR Inhibitor within [***] after the closing of the transaction for
which ARIAD has provided MERCK with notice, then MERCK shall have the option,
upon written notice to ARIAD, as applicable, given no later than [***] after the
earlier of:  (a) ARIAD’s written notice, as applicable, of its election not to
divest such Rapamycin Derived mTOR Inhibitor; and (b) the end of such [***]
period described above, to require ARIAD to take such actions as may be
necessary to treat such Rapamycin Derived mTOR inhibitor as a Collaboration
Compound for all purposes of this Agreement, except that MERCK shall not have a
right to manufacture a Rapamycin Derived mTOR Inhibitor that is acquired by
ARIAD or its Affiliate, even if MERCK otherwise obtains the right to Manufacture
Products.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-68-

--------------------------------------------------------------------------------


 
(c)           In the event a Party is acquired (whether by purchase of assets or
shares, share exchange, merger or consolidation) by an entity that is developing
or commercializing a Rapamycin Derived mTOR Inhibitor, such Party agrees to keep
all Confidential Information resulting from the Development, Commercialization
or Manufacture of any Collaboration Compound or Product (“Program Confidential
Information”) separate and apart from all programs and personnel for such other
Rapamycin Derived mTOR Inhibitor and not use such Program Confidential
Information in connection with such other Rapamycin Derived mTOR Inhibitor.  The
non-acquired Party shall have the right to require the acquired Party and the
acquiror to adopt commercially reasonable procedures to prevent the disclosure
or use of Program Confidential Information as provided above.  The purpose of
such procedures shall be to strictly limit such disclosures to only those
personnel having a need-to-know Program Confidential Information in order to
perform the acquired Party’s obligations and exercise its rights under this
Agreement.
 
6.5           Standstill Agreement.
 
(a)           Standstill Obligation.  Except as permitted [***], during the Term
of this Agreement, without the prior written consent of the Board of Directors
[***] or encourage others to) directly or indirectly in any manner:
[***]directly or indirectly, alone or in concert with others, [***]or in any way
participate in, directly or indirectly, alone or in concert with others, any
[***]or in any way participate in a [***]directly or indirectly, alone or in
concert with others,[***]other than in the ordinary course of business[***]with
others to do any of the actions [***]otherwise act in concert with
others[***]The provisions of Section 6.5(a) shall [***]announces publicly that
it is seeking, or considering seeking, [***]or that it is otherwise exploring,
or considering exploring[***]which would result in [***]or one or more of its
subsidiaries to a third party[***]immediately prior to [***]For clarity, the
foregoing provisions shall prohibit[***]unless one of the exceptions in the
preceding sentence[***]For avoidance of doubt, nothing in the Agreement shall
prevent [***]Notwithstanding the above, [***]shall not be deemed a breach of
this provision.
 
7.     INTELLECTUAL PROPERTY RIGHTS
 
7.1           ARIAD Intellectual Property Rights.  ARIAD shall have sole and
exclusive ownership of all right, title and interest on a worldwide basis in and
to any and all ARIAD Technology and ARIAD Patent Rights.
 
7.2           MERCK Intellectual Property Rights.  MERCK shall have sole and
exclusive ownership of all right, title and interest on a worldwide basis in and
to any and all MERCK Technology and MERCK Patent Rights.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-69-

--------------------------------------------------------------------------------


 
7.3           Joint Technology Rights.  MERCK and ARIAD shall jointly own all
Joint Technology and Joint Patent Rights.  Notwithstanding anything to the
contrary contained herein or under Applicable Law, except to the extent set
forth herein, the Parties hereby agree that (i) either Party may use or license
or sublicense to Affiliates or Third Parties all or any portion of its interest
in Joint Technology,  Joint Patent Rights or jointly owned Confidential
Information or Proprietary Materials for any purposes inside or outside the
Field other than the discovery, development, manufacture, use, sale or
importation of  a Rapamycin Derived mTOR Inhibitor, for use in the Field,
without the prior written consent of the other Party, without restriction and
without the obligation to provide compensation to the other Party; (ii) neither
Party may use or license or sublicense to Affiliates or Third Parties all or any
portion of its interest in Joint Technology, Joint Patent Rights or jointly
owned Confidential Information or Proprietary Materials for the discovery,
development, manufacture, use, sale or importation of a Rapamycin Derived mTOR
Inhibitor, for use in the Field,  without the prior written consent of the other
Party, which may be granted or withheld in its sole discretion; and (iii) either
Party may use or license or sublicense to Affiliates or Third Parties all or any
portion of its interest in Joint Technology, Joint Patent Rights or jointly
owned Confidential Information or Proprietary Materials for the discovery,
development, manufacture, use, sale or importation of a Rapamycin Derived mTOR
Inhibitor, for use outside the Field, without the prior written consent of the
other Party, without restriction and without the obligation to provide
compensation to the other Party.
 
7.4           Product Technology and Product Patent Rights.  For clarity, it is
acknowledged that all Product Technology and Patent Rights with respect thereto
shall be owned solely by ARIAD and that all Product Use Technology and Patent
Rights with respect thereto shall be jointly owned, regardless of
inventorship.  Ownership of all Product Delivery Technology and any other
Program Technology and Patent Rights with respect thereto shall be determined in
accordance with Section 7.6 it being understood that the owner thereof shall
have the exclusive right to use such Program Technology and Patent Rights
outside the Collaboration.  
 
7.5           Patent Coordinators.  ARIAD and MERCK shall, by written notice to
the other Party,  each appoint a patent coordinator reasonably acceptable to the
other Party (each, a “Patent Coordinator”) to serve as such Party’s primary
liaison with the other Party on matters relating to patent filing, prosecution,
maintenance and enforcement.  Each Party may replace its Patent Coordinator at
any time by notice in writing to the other Party.  
 
7.6           Inventorship.  The Patent Coordinators shall initially determine
inventorship of Program Technology under U.S. patent law.  In case of a dispute
between the Patent Coordinators over inventorship and, as a result, whether any
particular Technology is ARIAD Technology, MERCK Technology or Joint Technology,
such dispute shall be resolved according to U.S. patent law by patent counsel
who (and whose firm) is not at the time of the dispute, and was not at any time
during the five (5) years prior to such dispute, performing services for either
of the Parties, such patent counsel to be selected by the JSC.  Expenses of such
patent counsel shall be shared equally by the Parties.
 
8.     FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS
 
8.1           Patent Filing, Prosecution and Maintenance.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-70-

--------------------------------------------------------------------------------


 
8.1.1                      ARIAD Prosecution Rights.  ARIAD, acting through
patent counsel or agents of its choice, shall be solely responsible for the
preparation, filing, prosecution and maintenance of the ARIAD Patent
Rights.  MERCK shall cooperate with and assist ARIAD in all reasonable respects,
in connection with ARIAD’s preparation, filing, prosecution (including review
and comments regarding responses to office actions and/or official actions from
worldwide patent offices) and maintenance of such Patent Rights.  The costs and
expenses incurred by ARIAD in connection with the preparation, filing,
prosecution and maintenance of such Patent Rights shall be Development Costs.
 
8.1.2                      MERCK Prosecution Rights.  MERCK, at its sole expense
and acting through patent counsel or agents of its choice, shall be responsible
for the preparation, filing, prosecution and maintenance of all MERCK Patent
Rights.  At MERCK’s request, ARIAD shall cooperate with and assist MERCK in all
reasonable respects, in connection with MERCK’s preparation, filing, prosecution
and maintenance of MERCK Program Patent Rights.  The costs and expenses incurred
by MERCK in connection with the preparation, filing, prosecution and maintenance
of MERCK Program Patent Rights shall be Development Costs.
 
8.1.3                      Joint Patent Rights.  Within ten (10) days after it
is determined pursuant to Section 7.6 that any particular Program Technology is
Joint Program Technology, the Parties will determine whether one Party or the
other will undertake the prosecution of Joint Program Patent Rights with respect
thereto, based on the respective expertise of the Parties.  If the Parties fail
to agree, then prosecution of such Joint Program Patent Rights shall be jointly
controlled by the Parties, using patent counsel agreed upon by the Patent
Coordinators or, if they fail to agree, selected by the JSC.  The costs and
expenses incurred in connection with the preparation, filing, prosecution and
maintenance of Joint Patent Rights shall be Development Costs.
 
8.1.4                      Information and Cooperation.  Each filing Party shall
(a) promptly notify the other Party, through its Patent Coordinator, of any
Program Technology or Program Biomarker Technology and discuss with the other
Party, through its Patent Coordinator, the filing of any patent application with
respect thereto; (b) regularly provide the other Party with copies of all patent
applications filed hereunder for any Program Technology, or Program Biomarker
Technology and other material submissions and correspondence with the patent
offices, in sufficient time to allow for review and comment by the other Party;
and (b) provide the other Party and its patent counsel with an opportunity to
consult with the Party and its patent counsel regarding the filing and contents
of any such application, amendment, submission or response, and the advice and
suggestions of the other Party and its patent counsel shall be taken into
consideration in good faith by such Party and its patent counsel in connection
with such filing.  Each filing Party shall pursue in good faith all reasonable
claims requested by the other Party in the prosecution of any Patent Rights
under this Section 8.1.
 
8.1.5                      Abandonment.  If either Party decides to cease
prosecution on, to abandon or to allow to lapse any of the Patent Rights
covering any Product, Product Technology, Product Use Technology, Product
Delivery Technology or Program Biomarker Technology in any country or region in
the Territory, such Party ("Abandonment Party")  shall inform the other Party
("Assuming Party") of such decision promptly and, in any event, so as to provide
the  Assuming Party a reasonable amount of time to meet any applicable deadline
to establish or preserve such Patent Rights in such country or region.  The
Assuming Party shall have the right to assume responsibility for continuing the
prosecution of such Patent Rights in such country or region and paying any
required fees to maintain such Patent Rights in such country or region or
defending such Patent Rights, all at the Abandonment Party’s sole expense,
through patent counsel or agents of its choice.  The Assuming Party shall not
become an assignee of any such Patent Rights as a result of its assumption of
any such responsibility.  Upon transfer of the Abandonment Party’s
responsibility for prosecuting, maintaining and defending any of the Patent
Rights to the Assuming Party under this Section 8.1.5, the  Abandonment Party
shall promptly deliver to the  Assuming Party copies of all necessary files
related to the Patent Rights with respect to which responsibility has been
transferred and shall take all actions and execute all documents reasonably
necessary for the Assuming Party to assume such prosecution, maintenance and
defense.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-71-

--------------------------------------------------------------------------------


 
8.2           Legal Actions.
 
8.2.1                      Third Party Infringement.
 
(a)           In General.
 
(i)           Notice.  In the event either Party becomes aware of (i) any
suspected infringement of any ARIAD Patent Rights or MERCK Patent Rights through
the development or commercialization of an mTOR Inhibitor in the Field, or (ii)
the submission by any Third Party of an abbreviated new drug application under
the Hatch-Waxman Act for a product in the Field that includes a Collaboration
Compound (each, an “Infringement”), that Party shall promptly notify the other
Party and provide it with all details of such Infringement of which it is aware
(each, an “Infringement Notice”).  The JSC shall promptly meet to discuss the
Infringement and to determine the collective overall strategy for patent
enforcement.
 
(ii)           ARIAD Right to Enforce.  Unless otherwise determined by the JSC
as part of its consideration of an overall patent strategy for Patent Rights
involving Products, in the event that such an Infringement occurs in the U.S.
Territory and a U.S. Commercialization Transfer has not occurred, ARIAD shall
have the first right and option to address such Infringement by taking
reasonable steps, which may include the institution of legal proceedings or
other action.  All costs, including, without limitation, attorneys’ fees,
relating to such legal proceedings or other action shall be borne by ARIAD and
shall be Commercialization Expenses.  If ARIAD does not take or initiate
commercially reasonable steps to eliminate the Infringement within one hundred
twenty (120) days from any Infringement Notice (or twenty (20) days in the case
of an Infringement resulting from the submission by any Third Party of an
abbreviated new drug application under the Hatch-Waxman Act), then MERCK shall
have the right and option to do so at its expense, which shall be a
Commercialization Expense.
 
(iii)           MERCK Right to Enforce.  Unless otherwise determined by the JSC
as part of its consideration of an overall patent strategy for Patent Rights
involving Products, in the event that such an Infringement occurs in the ROW
Territory or in the event such Infringement occurs in the U.S. Territory after a
U.S. Commercialization Transfer, MERCK shall have the first right and option to
address such Infringement by taking reasonable steps, which may include the
institution of legal proceedings or other action.  All costs, including, without
limitation, attorneys’ fees, relating to such legal proceedings or other action
shall be borne by MERCK.  If MERCK does not take or initiate commercially
reasonable steps to eliminate the Infringement within one hundred twenty (120)
days from any Infringement Notice (or twenty (20) days in the case of an
Infringement resulting from the submission by any Third Party of an abbreviated
new drug application under the Hatch-Waxman Act), then ARIAD shall have the
right and option to do so at its expense.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-72-

--------------------------------------------------------------------------------


 
(iv)           No Settlement.  Neither Party shall settle any Infringement claim
or proceeding under Section 8.2.1(a)(ii) or (iii) without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed.
 
(b)           Right to Representation.  Each Party shall have the right to
participate and be represented by counsel that it selects, in any legal
proceedings or other action instituted under Section 8.2.1(a)(ii) or (iii) by
the other Party.  If a Party with the right to initiate legal proceedings under
Section 8.2.1(a) to eliminate an Infringement lacks standing to do so and the
other Party has standing to initiate such legal proceedings, then the Party with
the right to initiate legal proceedings under Section 8.2.1(a) may name the
other Party as plaintiff in such legal proceedings or may require the Party with
standing to initiate such legal proceedings at the expense of the other Party.
 
(c)           Cooperation.  In any action, suit or proceeding instituted under
this Section 8.2.1, the Parties shall cooperate with and assist each other in
all reasonable respects.  Upon the reasonable request of the Party instituting
such action, suit or proceeding, the other Party shall join such action, suit or
proceeding and shall be represented using counsel of its own choice, at the
requesting Party’s expense.
 
(d)           Allocation of Proceeds.
 
(i)           Co-Promoted Products.  Any amounts recovered by either Party
pursuant to actions under Section 8.2.1(a)(ii) or (iii) with respect to any
Infringement through the development or commercialization of an mTOR Inhibitor
in the U.S. Territory when no U.S. Commercialization Transfer has occurred,
whether by settlement or judgment, shall be allocated in the following order:
(A) first, to reimburse MERCK and ARIAD for their reasonable out-of-pocket
expenses in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such expenses); and (B) then, to MERCK and
ARIAD in the same proportion as their respective Revenue Sharing Percentages.
 
(ii)           Royalty-Bearing Products.  Any amounts recovered by either Party
pursuant to actions under Sections 8.2.1(a)(ii) or (iii) with respect to any
Infringement through the development or commercialization of an mTOR Inhibitor
in the ROW Territory or in the U.S. Territory after a U.S. Commercialization
Transfer has occurred, whether by settlement or judgment, shall be allocated in
the following order: (A) first, to reimburse MERCK and ARIAD for their
reasonable out-of-pocket expenses in making such recovery (which amounts shall
be allocated pro rata if insufficient to cover the totality of such expenses);
and (B) then, to MERCK and ARIAD in the same proportion as MERCK’s historic
profits on Net Sales of the Royalty-Bearing Product affected by the Infringement
bears to MERCK’s historic royalties paid to ARIAD hereunder in respect of such
Net Sales, in each case as determined by the JSC in good faith.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-73-

--------------------------------------------------------------------------------


 
8.2.2                      Defense of Claims.  In the event that any action,
suit or proceeding is brought against either Party or any Affiliate or
Sublicensee of either Party alleging the infringement of the Technology or
Patent Rights of a Third Party by reason of or the Development or
Commercialization, including, without limitation, the Manufacture, use or sale,
of any Product, such Party shall notify the other Party within five (5) days of
the earlier of (i) receipt of service of process in such action, suit or
proceeding, or (ii) the date such Party becomes aware that such action, suit or
proceeding has been instituted and the JSC shall meet as soon as possible to
discuss the overall strategy for defense of such matter.  Except as unanimously
agreed by the JSC, (a) the Responsible Party for Commercialization in the
portion of the Territory in which the infringement is alleged to have occurred
shall have the obligation to defend such action, suit or proceeding at its sole
expense; (b) the Participating Party or any of its Affiliates or Sublicensees
shall have the right to separate counsel at its own expense in any such action,
suit or proceeding; and (c) the Parties shall cooperate with each other in all
reasonable respects in any such action, suit or proceeding.  If no U.S.
Commercialization Transfer has occurred, all such expenses with respect to any
such action, suit or proceeding in the U.S. Territory shall be Commercialization
Expenses.  Each Party shall promptly furnish the other Party with a copy of each
communication relating to the alleged infringement that is received by such
Party including all documents filed in any litigation.  In no event shall either
Party settle or otherwise resolve any such action, suit or proceeding brought
against the other Party or any of its Affiliates or sublicensees without the
other Party’s prior written consent.
 
8.3           Trademark Prosecution and Registration.
 
8.3.1                      The Product Trademark under which each Co-Promoted
Product shall be marketed in the U.S. Territory and the ROW Territory shall be
determined by the JSC.  To the extent possible, the same Product Trademark(s)
will be used throughout the Territory.  ARIAD shall register the Co-Promotion
Trademarks in the U.S. Territory, shall be the exclusive owner of the
Co-Promotion Trademarks throughout the world and shall take all such actions as
are required to continue and maintain in full force and effect and defend in the
U.S Territory the Co-Promotion Trademarks and the registrations thereof, and
shall be solely responsible for all expenses incurred in connection therewith,
which shall be Commercialization Expenses.  The Parties shall market each
Co-Promoted Product in the U.S. Territory exclusively under such Product
Trademark (all such trademarks being hereinafter referred to as the
“Co-Promotion Trademarks”) and under ARIAD’s NDC number, and ARIAD shall grant
MERCK a license to use such Co-Promotion Trademarks solely for such Co-Promotion
in the U.S Territory and for the sales of Royalty-Bearing Products in the ROW
Territory.
 
8.3.2                      MERCK shall be responsible for the filing,
prosecution, defense and maintenance before all trademark offices in the ROW
Territory of the Product Trademarks applicable to the Product, which may include
the Co-Promotion Trademarks and shall be solely responsible for all expenses
incurred in connection therewith. MERCK shall consult with ARIAD with respect to
all matters relating to the Co-Promotion Trademarks.  If MERCK determines to use
any trademark in the ROW Territory other than the trademark used in the U.S.
Territory, MERCK will license such trademark to ARIAD for use on Product in the
U.S. Territory and will not use such trademark for any product other than
Product.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-74-

--------------------------------------------------------------------------------


 
8.3.3                      In all Product primary and secondary packages and
labels and all marketing and promotional literature, ARIAD shall be presented
and described as the Party who developed the Product, and the ARIAD name and
logo shall appear in the same in size and prominence as the MERCK name and logo
on all Product primary and secondary packages and labels and all marketing and
promotional literature used in the Territory, unless prohibited by Applicable
Laws.
 
9.     TERM AND TERMINATION
 
9.1           Term.  This Agreement shall commence on the Effective Date and
shall continue in full force and effect unless otherwise terminated pursuant to
Section 9.2.
 
(a)           In the U.S. Territory, unless a U.S. Commercialization Transfer
has occurred, for as long as a Product is being sold by either Party in the U.S.
Territory;
 
(b)           In the ROW Territory, until the expiration of all obligations of
MERCK to pay royalties or milestones with respect to the ROW Territory;
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-75-

--------------------------------------------------------------------------------


 
(c)           In the U.S. Territory if a U.S. Commercialization Transfer has
occurred, until the expiration of both (i) all obligations of MERCK to pay
royalties or milestone payments with respect to the U.S. Territory and (ii) all
rights of ARIAD to Co-Promote Products in the U.S. Territory (the “Term”).
 
Upon the expiration of this Agreement as set forth in this Section 9.1, the
license rights granted hereunder shall be converted to perpetual and fully
paid-up licenses.
 
9.2           Termination.  Subject to Section 12.1(d), this Agreement may be
terminated by either Party as follows:
 
9.2.1                      Unilateral Right to Terminate.
 
(a)           MERCK may terminate this Agreement, effective on any anniversary
of the Effective Date on or after the third anniversary of the Effective Date,
by providing written notice to ARIAD not less than twelve (12) months prior to
such anniversary of the Effective Date.
 
(b)           MERCK may terminate this Agreement (i) at its sole discretion,
after meeting with ARIAD as set forth below in Section 9.2.1(c), on written
notice to ARIAD in the event that the President of Merck Research Laboratories,
following such meeting, determines in good faith that it is not advisable for
MERCK to continue Development or Commercialization of the Product for use in a
Cancer Indication as a result of a serious safety issue regarding the use of the
Product in a Cancer Indication, or (ii) effective upon not less than six (6)
months prior written notice to ARIAD, given within ninety (90) days after ARIAD
notifies MERCK of the determination in the following clause (x) or the
termination in clause (y), in the event that (x) ARIAD has made a final
determination that the initial Phase 3 Clinical Trial for a Sarcoma Indication
has failed to meet its primary endpoint, or (y) ARIAD terminates such Clinical
Trial based on the recommendation of the data monitoring committee of such
trial, as specified in the statistical analysis plan for the trial, to terminate
the trial early for a reason other than on the basis of  significant evidence of
efficacy, unless the Product has received Commercialization Regulatory Approval
(other than pricing and government reimbursement approval) in the U.S. Territory
or the European Union or the Parties have agreed to file a Drug Approval
Application for Commercialization Regulatory Approval in a Sarcoma Indication on
the basis of results other than meeting the primary endpoint.  MERCK agrees
that, in determining whether to terminate this Agreement pursuant to Section
9.2.1(b)(ii), it will consider ARIAD’s achievement of any secondary endpoint
and/or other efficacy data toward meeting any endpoint.  For clarity, MERCK’s
right to terminate this Agreement under clause (ii)(x) or (ii)(y) shall not be
conditioned on ARIAD giving notice of the determination or termination described
in such clauses.
 
(c)           In the event that MERCK believes in good faith that it is not
advisable for MERCK to continue Development or Commercialization of the Product
as a result of a serious safety issue regarding the use of the Product in a
Cancer Indication, MERCK and ARIAD agree to meet promptly following notice of
such belief from MERCK to ARIAD in person or by videoconference. The President
of Merck Research Laboratories will attend the meeting, and at such meeting,
MERCK will (i) provide ARIAD with any preclinical and clinical data related to
the Product not previously provided in writing by MERCK to ARIAD that
demonstrates such serious safety issue; and (ii) explain in detail to ARIAD the
basis for MERCK’s good faith belief that it is not advisable for MERCK to
continue Development or Commercialization of the Product as a result of such
serious safety issue, including the factors supporting MERCK’s belief, and ARIAD
may provide to MERCK any preclinical and clinical data related to the Product
that ARIAD believes will demonstrate that it is not inadvisable to continue
Development or Commercialization of the Product for use in Cancer Indications.
 
(d)           Except to the extent the following is unenforceable under the law
of a particular jurisdiction where a patent application with the ARIAD Patent
Rights is pending or a patent within the ARIAD Patent Rights is issued, ARIAD
may terminate this Agreement immediately upon written notice to MERCK in the
event that MERCK or any of its Affiliates or Sublicensees Challenges any ARIAD
Patent Right or voluntarily assists a Third Party in initiating a Challenge of
any ARIAD Patent Right.
 
9.2.2                      Termination for Breach.  Except as set forth herein,
(i) either Party may terminate this Agreement, effective immediately upon
written notice to the other Party, for a material breach by the other Party of
any term of this Agreement that remains uncured sixty (60) days (thirty (30)
days in the event that the breach is a failure of a Party to make any payment
required hereunder) after the non-breaching Party first gives written notice to
the other Party of such breach and its intent to terminate this Agreement if
such breach is not cured.
 
9.2.3                      Termination for Insolvency.  In the event that either
Party makes an assignment for the benefit of creditors, appoints or suffers
appointment of a receiver or trustee over all or substantially all of its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within sixty (60) days of
the filing thereof, then the other Party may terminate this Agreement effective
immediately upon written notice to such Party.  In connection therewith, all
rights and licenses granted under this Agreement are, and shall be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(56) of the United
States Bankruptcy Code.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-76-

--------------------------------------------------------------------------------


 
9.3           Consequences of Termination of Agreement.  In the event of the
termination of this Agreement pursuant to Section 9.2, the following provisions
shall apply, as applicable.
 
9.3.1                      Termination by ARIAD under 9.2.1(d),  9.2.2 or 9.2.3
or by MERCK under Section 9.2.1.  If this Agreement is terminated by MERCK
pursuant to Section 9.2.1 or by ARIAD pursuant to Section 9.2.1(d), 9.2.2 or
9.2.3:
 
(a)           all licenses and rights granted to MERCK, including without
limitation, all licenses granted to MERCK under Article 6, shall immediately
terminate and ARIAD shall no longer be subject to any obligations under Section
6.4.1, 3.1.2(b)  or Section 7.3.1(ii);
 
(b)           the licenses and rights granted by MERCK to ARIAD, including,
without limitation, all licenses granted to ARIAD pursuant to Sections 6.1.2(a),
(b) and (c) shall survive and shall, except as limited by the rights of third
parties, become, fully-paid and royalty-free (but otherwise remain subject to
the same limitations set forth in those Sections and otherwise in this
Agreement), with the unrestricted right to grant sublicenses, and shall apply to
all Collaboration Compounds, and in the case of termination by ARIAD pursuant to
Section 9.2.2,  MERCK shall continue to be subject to the obligations set forth
in Section 6.4.2 for one (1) year following such termination.
 
(c)           each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided that each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder; and
 
(d)           upon request of ARIAD, MERCK shall promptly, and in any event
within sixty (60) days after ARIAD’s request (which request may specify any or
all of the actions in clauses (i) through (viii):  (i) grant to ARIAD an
exclusive, worldwide, royalty-free, paid-up license under all Product Trademarks
applicable to Products, if any, other than Product Trademarks incorporating the
MERCK name or logo; (ii) transfer to ARIAD all of its right, title and interest
in all Regulatory Filings, Drug Approval Applications and Regulatory Approvals
then in its name applicable to Products, if any, and all Confidential
Information Controlled by it as of the date of termination relied on by such
Regulatory Filings, Drug Approval Applications and Regulatory Approvals; (iii)
notify the applicable Regulatory Authorities and take any other action
reasonably necessary to effect such transfer; (iv) provide ARIAD with copies all
correspondence between MERCK and such Regulatory Authorities relating to such
Regulatory Filings, Drug Approval Applications and Regulatory Approvals; (v)
unless expressly prohibited by any Regulatory Authority, transfer sponsorship
and control to ARIAD of all Clinical Trials of Products being conducted as of
the effective date of termination and continue to conduct such trials after the
effective date of termination to enable such transfer to be completed without
interruption of any such trial, as follows: (A) in the case of termination by
MERCK under Section 9.2.1, MERCK will not be obligated to continue to conduct
such Clinical Trials beyond the effective date of termination, but until the
effective date of termination, the cost of such Clinical Trials shall be a
Development Cost, (B) in the case of termination by ARIAD under Section
9.2.1(d), 9.2.2 or 9.2.3, MERCK will be obligated to continue to conduct such
trials beyond the effective date of termination for up to twelve (12) months
from the effective date of termination, with the cost of such Clinical Trials
until the effective date of termination being a Development Cost and the cost of
such Clinical Trials after the effective date of termination being at ARIAD’s
expense, (C) in the case of termination by MERCK pursuant to Section
9.2.1(b)(i), if ARIAD requests the transfer of sponsorship and control of
Clinical Trials, MERCK will be obligated to continue to conduct such Clinical
Trials beyond the effective date of termination for up to three (3) months from
the effective date of termination unless MERCK concludes, on the advice of
counsel, that for legal or ethical reasons MERCK  should not continue to conduct
such trials, with the cost of such Clinical Trials being subject to Section
9.3.1(e), and (D) in the case of termination by MERCK and Section 9.2.1(b)(ii),
MERCK will be obligated to continue to conduct such trials beyond the effective
date of termination for up to six (6) months from the effective date of
termination, with the cost of such Clinical Trials being at ARIAD’s expense;
(vi) cooperate with ARIAD, cause its Affiliates to cooperate with ARIAD and use
Commercially Reasonable Efforts to require any Third Party with which MERCK has
an agreement with respect to the conduct of Clinical Trials for Products or the
Manufacture of Products (including, without limitation, agreements with contract
manufacturing organizations, contract research organizations, clinical sites and
investigators), to cooperate with ARIAD in order to accomplish the transfer to
ARIAD of similar rights as held by MERCK under its agreements with such Third
Parties; (vii) provide ARIAD at cost all supplies of Collaboration Compounds and
Products in the possession of MERCK or any Affiliate or contractor of MERCK; and
(viii) provide ARIAD with copies of all reports and data generated or obtained
by MERCK or its Affiliates pursuant to this Agreement that relate to any Product
that have not previously been provided to ARIAD.  The Parties will agree upon
and implement a plan for the orderly transition of Development and
Commercialization from MERCK to ARIAD in a manner consistent with Applicable Law
and standards of ethical conduct of human Clinical Trials and will seek to
replace all MERCK personnel engaged in any Development or Commercialization
activities, in each case, as promptly as practicable.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-77-

--------------------------------------------------------------------------------


 
(e)           In the event this Agreement is terminated by MERCK pursuant to
Section 9.2.1(b)(i), (i) if ARIAD agrees with MERCK that it is not advisable to
continue Development or Commercialization of the Product as a result of a
serious safety issue regarding the  use of the Product in a Cancer Indication,
then the Parties will promptly wind-down and terminate all Development and
Commercialization of the Product and all costs of such wind-down and termination
will be Development Costs or Commercialization Expenses, as the case may be, to
be borne in the case of any recall as set forth in Section 3.11 and in other
cases as otherwise set forth in this Agreement, depending on the activity
involved; and (ii) if ARIAD does not so agree, and requests the transfer of
sponsorship and control of Clinical Trials pursuant to clause (v) of Section
9.3.1(d), then the cost of such Clinical Trials for the shorter of (x) three (3)
months or (y) until transfer of sponsorship and control thereof to ARIAD,  shall
be a Development Cost, to be borne as otherwise set forth in this Agreement.  In
all cases where ARIAD request the transfer of sponsorship and control of ongoing
Clinical Trials, MERCK and ARIAD agree to work together to transfer sponsorship
and control of any ongoing Clinical Trials to ARIAD  as soon as possible.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-78-

--------------------------------------------------------------------------------


 
9.3.2                      Termination by MERCK.  If this Agreement is
terminated by MERCK pursuant to Section 9.2.2 or 9.2.3:
 
(a)           a U.S. Commercialization Transfer shall take place and all
licenses granted by ARIAD to MERCK pursuant to Section 6.1.1 (including any
additional licenses required to Manufacture API as provided in the Supply
Agreement), shall survive the termination in each case subject to MERCK’s
continued payment of all milestone, royalty and other payments under and in
accordance with this Agreement with respect thereto;
 
(b)           all licenses granted by MERCK to ARIAD pursuant to Section
6.1.2(a) and 6.1.2(b) shall terminate, and in the case of termination by MERCK
pursuant to Section 9.2.2, ARIAD shall continue to be subject to the obligations
set forth in Section 6.4.1 for one (1) year following such termination;
 
(c)           the licenses granted by MERCK to ARIAD pursuant to Section
6.1.2(c) shall survive;
 
(d)           MERCK shall have the right to Manufacture API and Product as set
forth in the Supply Agreement;
 
(e)           ARIAD’s rights to Co-Promote the Product under Section 3.13 shall
terminate; and
 
(f)           each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided that each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder.
 
9.4           Surviving Provisions.  Termination or expiration of this Agreement
for any reason shall be without prejudice to:
 
(a)           Survival of rights specifically stated in this Agreement to
survive, including without limitation as set forth in Section 9.3;
 
(b)           the rights and obligations of the Parties provided in Sections
3.12.2(b), 4.3.4, 4.6.2, 4.6.3, 4.6.4, 4.6.5, 5.1, 5.4, 6.1.4(c), 6.1.4(d), 6.2
(only as applied to licenses that survive), 6.3, 8.1.1, 8.1.2 and 8.1.3 and
Articles 1, 7, 9, 10, 11 and 12 (including all other Sections or Articles
referenced in any such Section or Article), all of which shall survive such
termination except as provided in this Article 9; and
 
(c)           any other rights or remedies provided at law or equity which
either Party may otherwise have.
 
10.     REPRESENTATIONS AND WARRANTIES
 
10.1           Mutual Representations and Warranties.  ARIAD and MERCK each
represents and warrants to the other, as of the Effective Date, as follows:
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-79-

--------------------------------------------------------------------------------


 
10.1.1                      Organization.  It is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority, corporate or otherwise,
to execute, deliver and perform this Agreement.
 
10.1.2                      Authorization.  The execution and delivery of this
Agreement and the performance by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate action and will not violate (a)
such Party’s certificate of incorporation or bylaws, (b) any agreement,
instrument or contractual obligation to which such Party is bound in any
material respect, (c) any requirement of any Applicable Law, or (d) any order,
writ, judgment, injunction, decree, determination or award of any court or
governmental agency presently in effect applicable to such Party.
 
10.1.3                      Binding Agreement.  This Agreement is a legal, valid
and binding obligation of such Party enforceable against it in accordance with
its terms and conditions.
 
10.1.4                      No Inconsistent Obligation.  It is not under any
obligation, contractual or otherwise, to any Person that conflicts with or is
inconsistent in any respect with the terms of this Agreement or that would
impede the diligent and complete fulfillment of its obligations hereunder.
 
10.2           Additional Representations of ARIAD.  ARIAD further represents
and warrants to MERCK, as of the Effective Date, as follows:
 
10.2.1                      Licensed Patent Rights and Licensed Technology.
 
(a)           All Licensed Patent Rights listed on Schedule 2 are existing and,
to ARIAD’s Knowledge, no issued patents which are part of Licensed Patent Rights
listed on Schedule 2 are invalid or unenforceable.  All ARIAD Patent Rights that
(a) contain one or more claims that cover any Collaboration Compound or Product
(including its Manufacture or its formulation or a method of its delivery or of
its use); and (b) are necessary for MERCK to exercise the licenses granted to it
pursuant to Sections 6.1.1(a), (b) and ( c) that are existing on the Effective
Date are listed on Schedule 2.
 
(b)           There are no claims, judgment or settlements against ARIAD
pending, or to ARIAD’s Knowledge, threatened, that invalidate or seek to
invalidate the Licensed Patent Rights.
 
(c)           ARIAD has not previously assigned, transferred, conveyed or
otherwise encumbered its right, title and interest in the Licensed Patent Rights
and Licensed Technology in manner inconsistent with the terms hereof..
 
(d)           To ARIAD's Knowledge, it is the sole and exclusive owner of the
Licensed Patent Rights and Licensed Technology all of which are free and clear
of any liens, charges and encumbrances, and no other person, corporate or other
private entity, or governmental entity or subdivision thereof, has or shall have
any claim of ownership whatsoever with respect to the Licensed Patent Rights and
Licensed Technology.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-80-

--------------------------------------------------------------------------------


 
(e)           ARIAD has disclosed to MERCK all reasonably relevant information
Known to ARIAD regarding the Licensed Patent Rights and Licensed Technology.
 
(f)           ARIAD has disclosed to MERCK the existence of any patent opinions
related to the Licensed Patent Rights and Licensed Technology.
 
(g)           There are no License Fees (as defined in Schedule 3) that will be
required to be paid to a Third Party as the result of inclusion of AP23573 in
the Product that arise under any agreement to which ARIAD is a party.
 
(h)            To ARIAD’s Knowledge, there are no License Fees that will be
required to be paid to a Third Party as the result of inclusion of AP23573 in
the Product.
 
10.2.2                       Intellectual Property.  (a) To ARIAD's Knowledge,
it has sufficient legal and/or beneficial title under its Licensed Patents and
Licensed Technology necessary to grant the rights contained in and to carry out
its obligations under this Agreement; and (b) to ARIAD's Knowledge, the
development, Manufacture, use or sale of AP23573, and Clinical Product in its
current form, does not infringe any valid and enforceable patents issued as of
the Effective Date owned by any Third Party.
 
11.     INDEMNIFICATION
 
11.1           Indemnification of MERCK by ARIAD.  ARIAD shall indemnify, defend
and hold harmless MERCK, its Affiliates, their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns
(collectively, the “MERCK Indemnitees”), against all liabilities, damages,
losses and expenses (including, without limitation, reasonable attorneys’ fees
and expenses of litigation) (collectively, “Losses”) incurred by or imposed upon
the MERCK Indemnitees, or any of them, as a direct result of claims, suits,
actions, demands or judgments of Third Parties, including, without limitation,
personal injury and product liability claims (collectively, “Claims”), arising
out of the Manufacture, use or sale by ARIAD or any of its Affiliates,
sublicensees, distributors or agents of any Product, except with respect to any
Claim or Losses that result from a breach of this Agreement or the Supply
Agreement by, or the gross negligence or willful misconduct of, MERCK; provided
that, with respect to any Claim for which ARIAD has an obligation to any MERCK
Indemnitee pursuant to this Section 11.1 and MERCK has an obligation to any
ARIAD Indemnitee pursuant to Section 11.2, each Party shall indemnify each of
the other Party’s Indemnitees for its Losses to the extent of its
responsibility, relative to the other Party, for the facts underlying the Claim.
 
11.2           Indemnification of ARIAD by MERCK. MERCK shall indemnify, defend
and hold harmless ARIAD, its Affiliates, their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns
(collectively, the “ARIAD Indemnitees”), against all Losses incurred by or
imposed upon the ARIAD Indemnitees, or any of them, as a direct result of Claims
arising out of the Manufacture, use or sale by MERCK or any of its Affiliates,
sublicensees, distributors or agents of any Product, except with respect to any
Claim or Losses that result from a breach of this Agreement or the Supply
Agreement by, or the gross negligence or willful misconduct of, ARIAD; provided
that with respect to any Claim for which ARIAD has an obligation to any MERCK
Indemnitee pursuant to Section 11.1 and MERCK has an obligation to any ARIAD
Indemnitee pursuant to this Section 11.2, each Party shall indemnify each of the
other Party’s Indemnitees for its Losses to the extent of its responsibility,
relative to the other Party, for the facts underlying the Claim.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-81-

--------------------------------------------------------------------------------


 
11.3           Conditions to Indemnification.  A Person seeking recovery under
this Article 11 (the “Indemnified Party”) in respect of a Claim shall give
prompt notice of such Claim to the Party from which indemnification is sought
(the “Indemnifying Party”) and, provided that the Indemnifying Party is not
contesting its obligation under this Article 11, shall permit the Indemnifying
Party to control any litigation relating to such Claim and the disposition of
such Claim; provided that the Indemnifying Party shall (a) act reasonably and in
good faith with respect to all matters relating to the settlement or disposition
of such Claim as the settlement or disposition relates to such Indemnified Party
and (b) not settle or otherwise resolve such claim without the prior written
consent of such Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed).  Each Indemnified Party shall cooperate with
the Indemnifying Party in its defense of any such Claim in all reasonable
respects and shall have the right to be present in person or through counsel at
all legal proceedings with respect to such Claim.
 
11.4           Indemnification Cap.  The total aggregate liability of the
Indemnifying Party to the Indemnified Party under this Article 11, or under the
Supply Agreement or any other basis of action (including without limitation
common law tort and indemnity law) arising out of this Agreement, shall not
exceed [***] dollars ($[***]); provided, however, failure of either Party to pay
amounts due hereunder other than for indemnification (including, without
limitation, payments due under Article 4 hereof, shall not be subject to the
limitation of liability contained in this Section 11.4.
 
11.5           Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.
 
11.5.1                      No Warranty of Success.  Nothing contained in this
Agreement shall be construed as a warranty, either express or implied, on the
part of either Party that (a) the Development Program will yield a Product or
otherwise be successful or meet its goals, time lines or budgets, or (b) the
outcome of the Development Program will be commercially exploitable in any
respect.
 
11.6           Limited Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR (I) ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST PROFITS OR LOST REVENUES, OR (II)
COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR SERVICES, WHETHER UNDER
ANY CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE
THEORY.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-82-

--------------------------------------------------------------------------------


 
12.     MISCELLANEOUS
 
12.1           Arbitration.  In the event of any dispute, difference or question
arising between the Parties in connection with this Agreement, the construction
thereof, or the rights, duties or liabilities of either Party hereunder (each,
an “Arbitration Matter”), the arbitration proceeding shall be conducted in
accordance with the Commercial Arbitration Rules and Supplementary Procedures
for Large Complex Disputes of the AAA and otherwise as follows:
 
(a)           The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical or biotechnology business who are independent
of both Parties.  Within thirty (30) days after initiation of arbitration, each
Party shall select one person to act as arbitrator and the two Party-selected
arbitrators shall select a third arbitrator within thirty (30) days of their
appointment.  If a Party fails to select an arbitrator or the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
such arbitrator shall be appointed by the AAA.  The place of arbitration shall
be Boston, Massachusetts, if the notice of arbitration is brought by MERCK, and
New York City, New York if the notice of arbitration is brought by ARIAD, and
all proceedings and communications shall be in English.
 
(b)           Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration decision is rendered or the Arbitration Matter is
otherwise resolved. Either Party also may, without waiving any right or remedy
under this Agreement, seek from any court having jurisdiction any injunctive or
provisional relief necessary to protect the rights or property of that Party
pending resolution of the Arbitration Matter pursuant to this Section 12.1.  The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages.  Each Party shall bear
its own costs and expenses and attorneys’ fees, and the Party that does not
prevail in the arbitration proceeding shall pay the arbitrators’ fees and any
administrative fees of arbitration.
 
(c)           Except to the extent necessary to confirm an award or decision or
as may be required by Applicable Laws, neither a Party nor an arbitrator may
disclose the existence, content, or results of an arbitration without the prior
written consent of both Parties.  In no event shall arbitration be initiated
after the date when commencement of a legal or equitable proceeding based on the
Arbitration Matter would be barred by the applicable New York statute of
limitations.
 
(d)           The Parties agree that, in the event of an Arbitration Matter
involving the alleged breach of this Agreement (including, without limitation,
whether a Party has satisfied its diligence obligations hereunder), neither
Party may terminate this Agreement until resolution of the Arbitration Matter
pursuant to this Section 12.1, and any time period for cure will only commence
after such resolution.
 
(e)           The Parties hereby agree that any disputed performance or
suspended performance pending the resolution of an Arbitration Matter that the
arbitrators determine to be required to be performed by a Party must be
completed within a reasonable time period following the final decision of the
arbitrators.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-83-

--------------------------------------------------------------------------------


 
(f)           The Parties hereby agree that any monetary payment to be made by a
Party pursuant to a decision of the arbitrators shall be made in United States
dollars, free of any tax or other deduction.
 
(g)           The Parties further agree that the decision of the arbitrators
shall be the sole, exclusive and binding remedy between them regarding
determination of Arbitration Matters presented.
 
12.2           Notices.  All notices and communications shall be in writing and
delivered personally or by internationally-recognized overnight express courier
providing evidence of delivery or mailed via certified mail, return receipt
requested, addressed as follows, or to such other address as may be designated
from time to time:
 
If to MERCK:
 

 
Merck & Co., Inc.
One Merck Drive
P.O. Box 100, WS3A-65
Whitehouse Station, NJ 08889-0100
Attention: Office of Secretary
Facsimile No.: (908)735-1246
   
And
Merck & Co., Inc.
One Merck Drive
Attention: Chief Licensing Officer
P.O. Box 100, WS2A-30
Whitehouse Station, NJ 08889-0100
Facsimile: (908)735-1214

 
If to ARIAD
ARIAD Pharmaceuticals, Inc.
 
26 Landsdowne Street
 
Cambridge, MA  02139
 
Tel:  (617) 494-0400
 
Fax:  (617) 494-8144
 
Attention:  Chief Executive Officer
 
      and Chief Legal Officer
     
ARIAD Gene Therapeutics, Inc.
 
26 Landsdowne Street
 
Cambridge, MA  02139
 
Tel:  (617) 494-0400
 
Fax:  (617) 494-8144
 
Attention:  Chief Executive Officer



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-84-

--------------------------------------------------------------------------------


 

 
With a copy to:
 
Mintz, Levin, Cohn, Ferris, Glovsky
 
and Popeo, P.C.
 
One Financial Center
 
Boston, Massachusetts  02111
 
Attention:  Jeffrey M. Wiesen, Esq.
 
Tel:  (617) 542-6000
 
Fax:  (617) 542-2241

 
In addition, all notices to the JSC, JDC, JMC or JCC shall be sent to each
Party’s designated members of such committees at such Party’s address stated
above or to such other address as such Party may designate by written notice
given in accordance with this Section 12.2.
 
Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) three (3) business days after deposit with an
internationally-recognized overnight express courier with charges prepaid, or
(b) five (5) business days after mailed by certified, registered or regular
mail, postage prepaid, in each case addressed to a Parties at its address stated
above or to such other address as such Party may designate by written notice
given in accordance with this Section 12.2.
 
12.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (U.S.A.), without regard to
the application of principles of conflicts of law.
 
12.4           Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives,
successors and permitted assigns.
 
12.5           Headings.  Section and subsection headings are inserted for
convenience of reference only and do not form a part of this Agreement.
 
12.6           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original and both of
which, together, shall constitute a single agreement.
 
12.7           Amendment; Waiver.  This Agreement may be amended, modified,
superseded or canceled, and any of the terms of this Agreement may be waived,
only by a written instrument executed by each Party or, in the case of waiver,
by the Party or Parties waiving compliance.  The delay or failure of either
Party at any time or times to require performance of any provisions shall in no
manner affect the rights at a later time to enforce the same.  No waiver by
either Party of any condition or of the breach of any term contained in this
Agreement, whether by conduct, or otherwise, in any one or more instances, shall
be deemed to be, or considered as, a further or continuing waiver of any such
condition or of the breach of such term or any other term of this Agreement.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-85-

--------------------------------------------------------------------------------


 
12.8           No Third Party Beneficiaries.  Except as set forth in Sections
11.1 and 11.2, no Third Party (including, without limitation, employees of
either Party) shall have or acquire any rights by reason of this Agreement.
 
12.9           Purposes and Scope.  The Parties hereto understand and agree that
this Collaboration is limited to the activities, rights and obligations as set
forth in this Agreement and the Supply Agreement.  Nothing in this Agreement
shall be construed (a) to create or imply a general partnership between the
Parties, (b) to make either Party the agent of the other for any purpose, (c) to
alter, amend, supersede or vitiate any other arrangements between the Parties
with respect to any subject matters not covered hereunder, (d) to give either
Party the right to bind the other, (e) to create any duties or obligations
between the Parties except as expressly set forth herein, or (f) to grant any
direct or implied licenses or any other right other than as expressly set forth
herein.
 
12.10                      Assignment and Successors: Effect of Acquisition of
ARIAD.  Neither this Agreement nor any obligation of a Party hereunder may be
assigned by either Party without the consent of the other which shall not be
unreasonably withheld, except that each Party may assign this Agreement and the
rights, obligations and interests of such Party, (i) in whole or in part, to any
of its Affiliates, or (ii) in whole, but not in part, to any purchaser of all of
its assets or all of its assets to which this Agreement relates or shares
representing a majority of its common stock voting rights or to any successor
corporation resulting from any merger, consolidation, share exchange or other
similar transaction.  In the event of any proposed acquisition of ARIAD
Pharmaceuticals, Inc., whether by purchase of assets or shares, share exchange,
merger or consolidation or similar transaction (an "Acquisition") ARIAD
Pharmaceuticals, Inc. may give notice thereof to MERCK in advance of the
consummation thereof.  In the event of an Acquisition of ARIAD Pharmaceuticals,
Inc., MERCK shall have the option, which shall be exercised by written notice to
ARIAD Pharmaceuticals, Inc. at least ten (10) days prior to the consummation of
the Acquisition if ARIAD Pharmaceuticals, Inc. has given notice thereof to MERCK
at least thirty (30) days prior to such consummation or within thirty (30) days
after the consummation of the Acquisition if ARIAD Pharmaceuticals, Inc. has not
given such notice, (a)  to elect to be the Responsible Party for Development the
Products throughout the Territory, (b) to require that the [***] (other than
[***]) and [***] of Products throughout the Territory, and (c) to require ARIAD
to take the actions set forth in clauses (B) through (G) of Section 3.4(b)(ii),
but this Agreement shall otherwise not be changed by an Acquisition.  For
clarity, if a U.S. Commercialization Transfer has not taken place prior to the
Acquisition, the Acquisition will not be grounds for MERCK to require a U.S.
Commercialization Transfer.
 
12.11                      Force Majeure.  Neither MERCK nor ARIAD shall be
liable for failure of or delay in performing obligations set forth in this
Agreement, and neither shall be deemed in breach of its obligations, if such
failure or delay is due to a Force Majeure.  In event of such Force Majeure, the
Party affected shall use reasonable efforts to cure or overcome the same and
resume performance of its obligations hereunder.
 
12.12                      Interpretation.  The Parties hereto acknowledge and
agree that: (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (b) the rule
of construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party and not in a favor of or against either Party, regardless of which
Party was generally responsible for the preparation of this Agreement.  In
addition, unless a context otherwise requires, wherever used, the singular shall
include the plural, the plural the singular, the use of any gender shall be
applicable to all genders, the word “or” is used in the inclusive sense (and/or)
and the word “including” is used without limitation and shall mean “including
without limitation”.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-86-

--------------------------------------------------------------------------------


 
12.13                      Integration; Severability.  This Agreement and the
Supply Agreement set forth  the entire agreement with respect to the subject
matter hereof and thereof and supersede all other agreements and understandings
between the Parties with respect to such subject matter.  If any provision of
this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.
 
12.14                      Further Assurances.  Each of ARIAD and MERCK agrees
to duly execute and deliver, or cause to be duly executed and delivered, such
further instruments and do and cause to be done such further acts and things,
including, without limitation, the filing of such additional assignments,
agreements, documents and instruments, as the other Party may at any time and
from time to time reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes of, or to better assure
and confirm unto such other Party its rights and remedies under, this Agreement.
 
12.15                      Authority of ARIAD Pharmaceuticals, Inc.  ARIAD Gene
Therapeutics, Inc. hereby appoints ARIAD Pharmaceuticals, Inc. as its exclusive
agent for all purposes of this Agreement and the Collaboration and hereby
instructs MERCK to deal solely with ARIAD Pharmaceuticals, Inc. hereunder.
 
12.16                      HSR Filing.  Each Party shall, within fifteen (15)
days after the Effective Date (or such later time as the Parties mutually agree
in writing) file with the Federal Trade Commission any filing required under the
HSR Act, in connection with the transactions contemplated hereby. The Parties
shall cooperate with each other to the extent necessary in the preparation of
any such filing.  Each party shall be responsible for such Party's costs,
expenses, and filing fees associated with any such filing.  Neither Party shall
be required in connection with any filing under the HSR Act to resort to or
respond to litigation or to agree to hold separate or divest any business or
assets.  If a filing under the HSR Act is required in connection with the
transactions contemplated by this Agreement, then this Agreement will not become
effective until the waiting period required under the HSR Act with respect to
such filing has expired or been terminated; it being understood that the
Effective Date shall remain as specified for all purposes hereunder once the
Agreement becomes effective.
 
[Remainder of page intentionally left blank.]
 


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-87-

--------------------------------------------------------------------------------


 


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
 

  ARIAD PHARMACEUTICALS, INC.          
 
By:
/s/ Harvey J. Berger      
Harvey J. Berger
     
Chairman and Chief Executive Officer 
 

 
 

  ARIAD GENE THERAPEUTICS, INC.          
 
By:
/s/ Harvey Berger       Harvey J. Berger       Chairman and Chief Executive
Officer          






  MERCK & CO., INC.          
 
By:
/s/ Richard Clark       Richard T. Clark       Chairman, President and CEO      
   

 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-88-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
Form of Promissory Note
 
Promissory Note
 


UP TO
 
$200,000,000
 Date:  [date of first Advance]

 
           For value received, ARIAD PHARMACEUTICALS, INC. and ARIAD GENE
THERAPEUTICS, INC., both Delaware corporations (collectively “ARIAD”), intending
to be legally bound, jointly and severally promise to pay to the order of Merck
& Co., Inc., a corporation organized under the laws of New Jersey (“MERCK”), at
the time and in the manner set forth herein, the aggregate unpaid principal
amount of all advances by MERCK to ARIAD from time to time as provided in
Section 1 below (the “Advances”), as such repayable amount may be reduced
pursuant to Subsection 3(a) and Section 4 hereof.  ARIAD further promises to pay
to the order of MERCK interest on the unpaid principal amount hereof from time
to time outstanding in accordance with the terms and at the rate per annum set
forth below.
 
           This promissory note (the “Promissory Note”) evidences the advances
contemplated by and referenced in Section 4.2 of that certain Collaboration
Agreement between MERCK and ARIAD dated as of July 11, 2007 (as the same may be
amended, supplemented or modified from time to time, the “Collaboration
Agreement”), and is entitled to the rights and benefits described
therein.  Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them in the Collaboration Agreement.
 
           1.           Development Advances.
 
           Subject to the conditions precedent set forth in Section 8 hereof and
so long as no Event of Default (defined in Section 9) or an event which, with
the giving of notice or the passage of time, or both, would constitute an Event
of Default (a "Potential Default") has occurred and is continuing, and no
material breach of the Collaboration Agreement by ARIAD has occurred and is
continuing, ARIAD may request, and upon such request MERCK will advance up to an
aggregate principal amount of Two Hundred Million Dollars ($200,000,000) in the
form of Development Cost Advances with respect to ARIAD’s fifty percent (50%)
share of Development Costs otherwise payable pursuant to Section 3.12.1 of the
Collaboration Agreement, including any reimbursement by ARIAD to MERCK of
one-half of certain ROW Development Costs pursuant to the penultimate sentence
of Section 3.12.1.  If ARIAD desires an Advance under this Section 1, it will
give notice to MERCK to such effect setting forth the amount of the Advance
(which shall not exceed [***] percent ([***]%) of the total Development Costs
incurred by ARIAD and MERCK in the [***]) within the ten (10) day period
following the distribution of the written report of the JDC of the calculation
of the net amount owed by one Party to the other under Section 3.12.2(a) of the
Collaboration Agreement for a given Calendar Quarter.  Upon receipt of such
notice, MERCK shall not be entitled to receive the amount, if any,  otherwise
payable by ARIAD to MERCK up to the requested Advance,  and to the extent the
requested Advance exceeds the amount payable by ARIAD to MERCK, MERCK shall pay
to ARIAD such excess within forty-five (45) days of receipt of ARIAD’s
request.  MERCK shall reflect such non-payment by ARIAD and/or payment by MERCK
to ARIAD as an Advance in the Advance Account (as described in Section 5 below),
the repayment obligation of which is evidenced by, and subject to the terms of,
this Promissory Note.  The effective date of each credit to the Advance Account
as provided in this Section 1 shall be an “Advance Date.”
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-89-

--------------------------------------------------------------------------------


 
           2.           Interest Rate.  Each Advance shall bear interest on the
outstanding principal amount thereof from the Advance Date until paid at a rate
per annum (based on a year of 360 days and actual days elapsed) equal to the
[***], adjusted quarterly on the first day of each calendar quarter, starting
with the rate applicable on the first day of the calendar quarter in which the
Advance is made.
 
           3.           Payment.
 
                      (a)           Principal and all accrued and unpaid
interest due and payable under this Promissory Note shall be paid by ARIAD
through (i) the offset by MERCK of [***] percent ([***]%) of the amount of
milestone payments otherwise payable to ARIAD pursuant to Section 4.4 of the
Collaboration Agreement and [***] percent ([***]%) of the amount of royalty
payments otherwise payable to ARIAD pursuant to Section 4.6 of the Collaboration
Agreement, in each case payable after the first Advance Date, and (ii) payment
by ARIAD of [***] percent ([***]%) of the ARIAD Revenue Sharing Percentage of
Operating Income retained by ARIAD after payment to MERCK of the MERCK Revenue
Sharing Percentage of Operating Income (the amounts in clauses (i) and (ii)
being referred to herein as the “Payment Sources”).  Payments under clause (ii)
shall be made with the payments to MERCK of the MERCK Revenue Sharing
Percentage.  Payments under this Promissory Note will be applied first to
accrued interest and then to principal.
 
(b)           In the event that any Advances or accrued interest thereon remain
outstanding on the [***] of the first Advance Date (the “Maturity Date”), all
such amounts shall automatically become immediately due and payable. MERCK’s
obligation to
make Advances to ARIAD shall cease on the Maturity Date.
 
           4.           Prepayment.  ARIAD may prepay any principal or interest
under this Promissory Note at any time without premium or penalty.
 
           5.           Advance Account.  MERCK shall record in an account (the
“Advance Account”) on its books and records the amount of each Advance, the
interest rate applicable, all payments or other credits of principal and
interest thereon and the principal balance thereof from time to time
outstanding.  MERCK shall furnish ARIAD with a statement of the Advance Account
(the “Statement”), showing all entries therein within thirty (30) days after the
end of each calendar quarter.  If ARIAD disagrees with MERCK’s Statement, it
will notify MERCK in writing and, if ARIAD and MERCK do not resolve the matter
within sixty (60) days of ARIAD’s notice, the Parties will resolve the matter in
accordance with Section 12.1 of the Collaboration Agreement.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of ARIAD hereunder to pay any amount owing with respect to the
Advances, which obligation shall be based on actual Advances, interest charges
and payments, and not on the Advance Account, or provide the basis for any claim
against MERCK.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-90-

--------------------------------------------------------------------------------


 
           6.           [***].  In the event the outstanding amount of the
Advances and accrued interest thereon exceeds [***] Dollars ($[***]) as of the
end of any calendar quarter, MERCK shall notify ARIAD in writing, and ARIAD may,
within thirty (30) days of such notice, make a payment to reduce the amount
below [***] dollars ($[***]).  If ARIAD does not make such payment, then ARIAD
will be deemed, without any further action, [***].
 
7.           Recovery of Costs and Expenses.  ARIAD agrees to pay, in addition
to all other sums payable hereunder, the reasonable costs and expenses incurred
by MERCK in connection with all actions taken to enforce collection of this
Promissory Note when due, whether by legal proceedings or otherwise, including
without limitation reasonable attorneys’ fees and court costs.
 
8.           Conditions Precedent To The Advances.  The obligation of MERCK to
make any Advance hereunder is subject to the satisfaction of each of the
following conditions precedent:
 

 
(a)
ARIAD shall have paid an aggregate of at least One Hundred Fifty Million Dollars
($150,000,000) in Development Costs.
       
(b)
A Product shall have obtained [***]
       
(c)
ARIAD shall not have [***]
       
(d)
No condition or event shall exist which constitutes an Event of Default or
Potential Default, and no material breach of the Collaboration Agreement by
ARIAD has occurred and is continuing.
     
9.
Events of Default.  The occurrence of any of the events described below shall
constitute an “Event of Default:” 
     
(a)
ARIAD fails to make any payment of principal or interest under this Promissory
Note when due; or
       
(b)
ARIAD makes an assignment for the benefit of creditors, appoints or suffers
appointment of a receiver or trustee over all or substantially all of its
property, or files a petition under any bankruptcy or insolvency act or
has any such petition filed against it which is not discharged within sixty (60)
days of the filing thereof.      
10.
Remedies.
 

                    
(a)           Upon the occurrence of an Event of Default described in Subsection
9(a) above which remains uncured for thirty (30) days after written notice from
MERCK to ARIAD describing such Event of Default, then this Promissory Note and
all sums due hereunder shall automatically become due and payable.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-91-

--------------------------------------------------------------------------------


 
(b)           Upon the occurrence of an Event of Default described in Subsection
9(b) above, all principal and interest under this Promissory Note shall
automatically become due and payable.
 
(c)           In addition to the rights and remedies specifically set forth
herein, but subject to the limitations on repayment set forth herein, MERCK
shall be entitled to such other rights and remedies as are available at law or
in equity.  The rights and remedies of MERCK hereunder are cumulative and not
exclusive of any rights or remedies that MERCK would otherwise have.  No single
or partial exercise of any such right or remedy by MERCK, and no discontinuance
of steps to enforce any such right or remedy, shall preclude any further
exercise thereof or of any other right or remedy of MERCK.
 
11.           Payment on Termination of Collaboration Agreement or Upon
Acquisition of ARIAD.
 
(a)           Upon the occurrence of an Acquisition of ARIAD Pharmaceuticals,
Inc., all principal and interest outstanding on the date of the Acquisition
shall become due and payable, and shall be paid within ten (10) days of the
consummation of the Acquisition.
 
(b)           Upon termination of the Collaboration Agreement, ARIAD shall pay
to MERCK, on the first day of each calendar quarter following such termination,
all accrued interest through such date plus one-twelfth (1/12) of the principal
outstanding on the date of termination, until all principal and interest are
paid in full.
 
           12.           Miscellaneous.
 
                      (a)           All notices and communications shall be in
writing and delivered personally or by internationally-recognized overnight
express courier providing evidence of delivery or mailed via certified mail,
return receipt requested, addressed as follows, or to such other address as may
be designated from time to time:
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-92-

--------------------------------------------------------------------------------


 
If to MERCK:
 

 
Merck & Co., Inc.
One Merck Drive
P.O. Box 100, WS3A-65
Whitehouse Station, NJ 08889-0100
Attention: Office of Secretary
Facsimile No.: (908)735-1246
   
And
Merck & Co., Inc.
One Merck Drive
Attention: Chief Licensing Officer
P.O. Box 100, WS2A-30
Whitehouse Station, NJ 08889-0100
Facsimile: (908)735-1214



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-93-

--------------------------------------------------------------------------------


 
If to ARIAD
 

 
ARIAD Pharmaceuticals, Inc.
 
26 Landsdowne Street
 
Cambridge, MA  02139
 
Tel:  (617) 494-0400
 
Fax:  (617) 494-8144
 
Attention:  Chief Executive Officer
 
      and Chief Legal Officer
     
ARIAD Gene Therapeutics, Inc.
 
26 Landsdowne Street
 
Cambridge, MA  02139
 
Tel:  (617) 494-0400
 
Fax:  (617) 494-8144
 
Attention:  Chief Executive Officer
     
With a copy to:
     
Mintz, Levin, Cohn, Ferris, Glovsky
 
and Popeo, P.C.
 
One Financial Center
 
Boston, Massachusetts  02111
 
Attention:  Jeffrey M. Wiesen, Esq.
 
Tel:  (617) 542-6000
 
Fax:  (617) 542-2241

 
(b)           To the extent permitted by applicable law, ARIAD waives diligence,
presentment for payment, protest and notice of nonpayment, dishonor, default and
acceleration.
 
                      (c)           This Promissory Note may be amended only by
a writing signed by ARIAD and MERCK.
 
                      (d)           The due performance or observance by ARIAD
of its obligations hereunder shall not be waived, and the rights and remedies of
MERCK hereunder shall not be affected, by any course of dealing or performance
or by any delay or failure of MERCK in exercising any such right or remedy.  The
due performance or observance by ARIAD of its obligations hereunder may be
waived only by a writing signed by MERCK, and any such waiver shall be effective
only to the extent specifically set forth in such writing.
 
                      (e)           The successors and permitted assigns of
ARIAD shall be bound by the terms of this Promissory Note; the rights and
privileges of MERCK under this Promissory Note shall inure to the benefit of its
successors and assigns.  ARIAD may not assign or delegate its rights or
obligations hereunder except to a party to whom ARIAD assigns the Collaboration
Agreement in accordance with Section 12.10 thereof.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-94-

--------------------------------------------------------------------------------


 
                      (f)           This Promissory Note shall be governed by
and construed and enforced in accordance with the laws of the State of New York,
without regard to the application of principles of conflicts of laws.
 
                      (g)            In the event of any dispute, difference or
question arising between MERCK and ARIAD in connection with this Promissory
Note, the construction thereof, or the rights, duties or liabilities of either
MERCK or ARIAD, then such dispute shall be resolved in accordance with the
procedures set forth in Section 12.1 of the Collaboration Agreement.
 
           13.           SUBORDINATION.  MERCK’S RIGHT TO RECEIVE CASH PAYMENTS
UNDER THE TERMS OF THIS INSTRUMENT, BOTH PRINCIPAL AND INTEREST, AND ALL OTHER
INDEBTEDNESS EVIDENCED HEREBY, IS SUBORDINATE, SUBJECT AND MADE JUNIOR IN RIGHT
OF PAYMENT TO THE PRIOR RIGHTS OF THE PAYEES OF ARIAD’S (I) SECURED DEBT
EXISTING ON THE DATE HEREOF.  AT THE REQUEST OF ANY SUCH PAYEE, MERCK WILL
EXECUTE SUCH REASONABLE INSTRUMENTS AS MAY BE REQUESTED TO FURTHER EVIDENCE SUCH
SUBORDINATION.  NOTHING IN THIS NOTE SHALL PROHIBIT OR OTHERWISE LIMIT MERCK’S
RIGHTS OF OFFSET AND RECOUPMENT AGAINST ROYALTY AND MILESTONE PAYMENTS DUE TO
ARIAD UNDER THE COLLABORATION AGREEMENT AS SET FORTH IN SECTION 3(a) HEREOF OR
OTHERWISE PERMITTED BY APPLICABLE LAW.
 
[signature page follows]

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-95-

--------------------------------------------------------------------------------


 
ARIAD PHARMACEUTICALS, INC.






By:  _______________________________
Name:
Title:




ARIAD GENE THERAPEUTICS, INC.


By:  _______________________________
Name:
Title:






Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

-96-

--------------------------------------------------------------------------------




SCHEDULE 1
 


 
DESCRIPTION OF AP23573
 
[***][***][***][***][***][***]
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
SCHEDULE 2
 
LICENSED PATENT RIGHTS
 
U.S. Patents
 
US Patent No. [***]
 
US Patent No. [***]
 


 
U.S. Patent Applications
 
US APPLN. Serial No. [***]
 
US Appln. Serial No.[***]”
 
US Appln. Serial No.[***]
 
US Appln. Serial No.[***]
 
US Appln. Serial No.[***]
 
US Appln. Serial No.[***]”
 
US Appln. Serial No.[***]
 
US Appln. Serial No.[***]
 


International Patent Applications
 
[***][***][***][***][***][***][***]




Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------




SCHEDULE 3
 
 
CALCULATION OF OPERATING INCOME (LOSS) FOR THE U.S. TERRITORY
 


 
“Advertising” means the advertising and promotion of the [***]through any means,
including, without limitation[***]including related costs for[***]visual aids
and other selling materials[***]committee presentations[***]provided, however,
that Advertising shall exclude [***]With regard to advertising and promotion
that include products other than [***]the JCC shall determine the
[***]“Commercialization Expense” means the [***]any reasonable internal and
[***]incurred in prosecuting, maintaining, enforcing and defending[***]or
expense expressly stated to be[***] in this Agreement or under the[***]Where an
item of [***]it will be allocated by the[***]“Cost of Goods” means
[***]attributable to the [***]including the cost of[***]and/or the cost of
purchase of a[***]“Detail” has the meaning provided in Section 1.44.
 
“General Public Relations” means any public relations activity [***]the business
of a company or deals in a [***] with the activities of such company[***]the
fact that such company or its Affiliates[***]related to this Agreement or that
concern primarily the [***]upon by both Parties in writing prior to release.
 
“License Fees” means [***]or other payments, payable to any[***]agreement
following the first[***]to the extent such payments are attributable to
sale[***]If the rights under [***]are also attributable to products [***]then
only an equitable portion of any amounts payable[***]“Net Sales” has the meaning
provided in Section 1.104.
 
“Operating Income (Loss)” means, with respect to[***]minus the sum of
[***]applicable to the [***]in each case, incurred in a given Calendar Quarter
for[***]“Product Trademark” has the meaning provided in Section 1.123.
 
“Representative” means [***]employed and trained by[***]employed by[***] and
trained by or on behalf of [***]“Sales and Marketing Expense” means[***]
including , without limitation[***]functions (as agreed upon by the JCC))
and[***]for those individuals dedicated or allocated to the[***]that are
directly attributable to the following functions for the sale, promotion and
marketing[***]including, without limitation, public relations targeted
specifically[***]trade shows, sales meetings[***]promotional materials and
printing of promotional materials[***]including, without limitation,
fully[***]or purchasing costs for [***]market development activities and other
similar pre-launch activities.  Sales and Marketing Expense shall[***]or any
other activities that promote the business of a Party[***]In calculating the
Operating Income the following principles shall apply:
 
1.                There shall[***]of any costs or expenses or of any revenues,
and to the extent a cost or expense [***]similarly, to the extent any revenue
has[***]2. [***]under this Agreement, each Party shall utilize the same policies
and principles as it utilizes[***]3.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
To the extent an item[***]and is necessary and specifically and directly
identifiable, attributable and allocable to the[***] and shall be
permitted[***]4. All costs and expenses shall be determined, and all
calculations shall be made, in accordance with GAAP, as applicable.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
SCHEDULE 4
 
FORM OF PRESS RELEASE
 
 

 [logo_ariad.jpg]
 [logo_merck.jpg]
News Release

--------------------------------------------------------------------------------



[FOR IMMEDIATE RELEASE]


Contacts


For ARIAD:
Edward Fitzgerald
For Merck:
Graeme Bell
 
Investor Relations
 
Investor Relations
 
617-621-2345
 
908-423-5185
         
Andrea Johnston
 
Amy Rose
 
Media Relations
 
Media Relations
 
910-616-5858
 
908-423-6537

 
 
ARIAD and Merck & Co., Inc. Announce Global Collaboration to Jointly Develop and
Commercialize AP23573 – ARIAD’s Novel mTOR Inhibitor – for Cancer


ARIAD to Host Investor Call Today at 9:00 am (ET)


Cambridge, MA and Whitehouse Station, NJ, July 12, 2007– ARIAD Pharmaceuticals,
Inc. (NASDAQ: ARIA) and Merck & Co., Inc. (NYSE: MRK) today announced that they
have entered into a global collaboration to jointly develop and commercialize
AP23573, ARIAD’s novel mTOR inhibitor, for use in cancer. It is expected that
AP23573 will enter into Phase III clinical development for the treatment of
metastatic sarcomas beginning this quarter.


The agreement provides for an initial payment of $75 million to ARIAD, up to
$452 million more in milestone payments to ARIAD based on the successful
development of AP23573 in multiple cancer indications (including $13.5 million
for the initiation of the Phase III clinical trial in metastatic sarcomas and
$114.5 million for the initiation of other Phase II and Phase III clinical
trials), up to $200 million more based on achievement of significant sales
thresholds, at least $200 million in estimated contributions by Merck to global
development, up to $200 million in interest-bearing repayable development-cost
advances from Merck to cover a portion of ARIAD’s share of global-development
costs (after ARIAD has paid $150 million in global development costs), and
potential commercial returns from profit sharing in the U.S. or royalties paid
by Merck outside the U.S.
 “We are very excited to be entering into this partnership with ARIAD for the
development and potential commercialization of AP23573, as it has the promise to
allow us to bring an important new medicine to cancer patients globally.  Merck
is fully committed to the field of oncology, and this partnership further
demonstrates that commitment as we strive to meet unmet medical needs in
cancer,” said Vlad Hogenhuis, M.D., General Manager, Oncology, Specialty &
Neuroscience Franchise of Merck.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
The companies anticipate conducting a broad-based global development program in
which clinical trials and biomarker studies will be conducted concurrently in
multiple cancer indications.  Each party will fund 50% of the cost of global
development of AP23573, except that Merck will fund 100% of the cost of ex-U.S.
development that is specific to the development or commercialization of AP23573
outside the U.S. In certain circumstances, either party may opt-out of
conducting and funding certain late-stage clinical development of AP23573, which
would result in changes in development and commercialization responsibilities
and compensation arrangements.


Both companies will share overall responsibility for global commercialization
and development of AP23573.  In the U.S., ARIAD will distribute and sell AP23573
for all cancer indications and book all sales, and ARIAD and Merck will
co-promote and will each receive 50% of the income from such sales.  Outside the
U.S., Merck will distribute, sell and promote AP23573 and book all sales; Merck
will pay ARIAD tiered double-digit royalties on such end-market sales of
AP23573.  On a global basis, ARIAD will be responsible for manufacturing the
active pharmaceutical ingredient used in the product, and Merck will be
responsible for the formulation and packaging of the finished product (tablets).


In the U.S., ARIAD will have primary responsibility for development of AP23573
in the metastatic sarcoma indication.  Merck and ARIAD will have joint
responsibility in the U.S. for development of all other cancer indications being
pursued.  Outside the U.S., Merck will have primary responsibility for
development in all cancer indications being pursued.


Stephen Friend, M.D., Ph.D., Executive Vice President and Oncology Franchise
Head of Merck said, “mTOR is a validated target for therapeutic intervention in
human cancer and resides at a crucial intersection point controlling cell growth
and survival of many tumor types.  We are delighted to partner with ARIAD to
develop and commercialize AP23573 for major unmet medical needs in oncology.”


“This partnership aligns our interests directly with those of Merck – one of the
leading global pharmaceutical companies dedicated to developing and
commercializing new oncology drugs and with a demonstrated expertise in
biomarker development,” said Harvey J. Berger, M.D., Chairman and Chief
Executive Officer of ARIAD.  “From the beginning, our top corporate priority has
been to establish a partnership that will maximize the commercial and clinical
potential of our lead oncology product and allow us to realize our vision of
becoming a fully integrated oncology company.  We implemented a rigorous
partnering process that generated substantial interest from multiple companies
and ultimately enabled us to select Merck as our partner of choice.”


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
Richard W. Pascoe, Chief Commercial Officer of ARIAD, added, “We look forward to
working closely with our clinical, manufacturing, marketing and sales colleagues
from Merck to bring AP23573 to cancer patients as quickly as possible.  The
structure of this partnership allows the partners to pursue the clinical
development of AP23573 in multiple indications concurrently throughout the
world.”


Today’s Conference Call


ARIAD will hold a live webcast and conference call today at 9:00 am (ET) to
discuss the partnering agreement with Merck.  The live webcast can be accessed
by visiting the investor relations section of the Company’s website at
http://www.ariad.com/investor.  The call can be accessed by dialing
1-xxx-xxx-xxxx (domestic) or xxx-xxx-xxxx (international) five minutes prior to
the start time and providing the passcode xxxxxx.  A replay of the call will be
available on the ARIAD website approximately two hours after completion of the
call and will be archived for two weeks.


About AP23573


ARIAD’s lead product candidate, AP23573, is a novel small-molecule inhibitor of
the protein mTOR, a “master switch” in cancer cells.  Blocking mTOR creates a
starvation-like effect in cancer cells by interfering with cell growth,
division, metabolism, and angiogenesis.  AP23573 is currently in Phase I and II
clinical trials in patients with solid tumors and hematologic cancers.  AP23573
has been designated both as a fast-track product and an orphan drug by the U.S.
Food and Drug Administration and as an orphan drug by the European Medicines
Agency for the treatment of soft-tissue and bone sarcomas.  ARIAD is
collaborating with Merck & Co., Inc. to develop and commercialize AP23573 in
oncology and with Medinol Ltd to develop stents and other medical devices that
deliver AP23573 to prevent reblockage at sites of vascular injury following
stent-assisted angioplasty.


About ARIAD


ARIAD is engaged in the discovery and development of breakthrough medicines to
treat cancer by regulating cell signaling with small molecules.  ARIAD is
developing a comprehensive approach to patients with cancer that addresses the
greatest medical need – aggressive and advanced-stage cancers for which current
treatments are inadequate.  ARIAD has a global partnership with Merck & Co.,
Inc. to develop and commercialize AP23573, ARIAD’s lead cancer product
candidate. Medinol Ltd. also is developing stents and other medical devices that
deliver AP23573 to prevent reblockage at sites of vascular injury following
stent-assisted angioplasty.  ARIAD has an exclusive license to pioneering
technology and patents related to certain NF-kB treatment methods, and the
discovery and development of drugs to regulate NF-kB cell-signaling activity,
which may be useful in treating certain diseases.  Additional information about
ARIAD can be found on the web at http://www.ariad.com.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
About Merck


Merck & Co., Inc. is a global research-driven pharmaceutical company dedicated
to putting patients first.  Established in 1891, Merck currently discovers,
develops, manufactures and markets vaccines and medicine to address unmet
medical needs.  The company devotes extensive efforts to increase access to
medicines through far-reaching programs that not only donate Merck medicines but
help deliver them to the people who need them.  Merck also publishes unbiased
health information as a not-for-profit service.  For more information, visit
http://www.merck.com.


ARIAD Forward-looking Statement


This press release contains “forward-looking statements,” including statements
related to the potential value of payments, which may be received pursuant to
our collaboration with Merck & Co., Inc., the anticipated development of AP23573
pursuant to the collaboration in several cancers, and the future
responsibilities of the parties under the collaboration
agreements.  Forward-looking statements are based on management's expectations
and are subject to certain factors, risks and uncertainties that may cause
actual results, outcome of events, timing and performance to differ materially
from those expressed or implied by such statements.  These risks and
uncertainties include, but are not limited to, the costs associated with our
research, development, manufacturing and other activities, the conduct and
results of pre-clinical and clinical studies of our product candidates,
difficulties or delays in obtaining regulatory approvals to market products
resulting from our development efforts, our reliance on partners, including
Medinol and Merck, and other key parties for the successful development,
manufacturing and commercialization of products, the adequacy of our capital
resources and the availability of additional funding, patent protection and
third-party intellectual property claims relating to our and any partner's
product candidates, the timing, scope, cost and outcome of legal and patent
office proceedings concerning our NF-kB patent portfolio, the potential
acquisition of or other strategic transaction regarding the minority
stockholders' interests in our 80%-owned subsidiary, ARIAD Gene Therapeutics,
Inc., future capital needs, key employees, markets, economic conditions, prices,
reimbursement rates, competition and other factors detailed in the Company's
public filings with the U.S. Securities and Exchange Commission.  The
information contained in this document is believed to be current as of the date
of original issue.  The Company does not intend to update any of the
forward-looking statements after the date of this document to conform these
statements to actual results or to changes in the Company's expectations, except
as required by law.


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
Merck Forward-looking Statement


This press release contains "forward-looking statements" as that term is defined
in the Private Securities Litigation Reform Act of 1995.  These statements are
based on management's current expectations and involve risks and uncertainties,
which may cause results to differ materially from those set forth in the
statements.  The forward-looking statements may include statements regarding
product development, product potential or financial performance.  No
forward-looking statement can be guaranteed and actual results may differ
materially from those projected.  Merck undertakes no obligation to publicly
update any forward-looking statement, whether as a result of new information,
future events, or otherwise.  Forward-looking statements in this press release
should be evaluated together with the many uncertainties that affect Merck's
business, particularly those mentioned in the risk factors and cautionary
statements in Item 1A of Merck's Form 10-K for the year ended December 31, 2006,
and in its periodic reports on Form 10-Q and Form 8-K, which the Company
incorporates by reference.


###


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
SCHEDULE 5
 


 
MATERIAL TERMS TO BE INCLUDED IN
 
FORM OF CO-PROMOTION AGREEMENT
 


 
The Co-Promotion Agreement to be negotiated by the Parties shall contain the
following material terms.  Capitalized terms used in this Schedule 5 and not
otherwise defined have the meanings given to them in the Agreement.
 
1.           Co-Promotion Rights.
 
(a)           ARIAD and MERCK hereby acknowledge and agree that the overall
objective of co-promotion in the U.S. Territory is to reach a broad customer
audience, ensure consistency of the marketing message for Co-Promoted Products
and maximize the particular strengths that the Parties bring to the Co-Promotion
of Co-Promoted Products.  All Detailing calls shall be made in such markets as
the JCC reasonably considers to be appropriate for the successful
Commercialization of such Co-Promoted Product based on objective, quantifiable
information and market research data with the objectives of allocating to each
of ARIAD and MERCK target audience and accounts from which each such Party will
have the opportunity to attain its Co-Promotion Detailing Target and of
maximizing Operating Income.  Notwithstanding the commercially reasonable and
diligent efforts of the Parties to effect an objective allocation of individual
accounts and target audience between the Parties, the Parties recognize that it
may be necessary from time to time to reassign individual accounts and/or target
audience between the Parties and the JCC shall be entitled to review the
allocation of accounts as it reasonably determines to be appropriate.
 
(b)           ARIAD will provide up to [***] percent ([***]%) (at ARIAD’s
discretion) of the Detailing effort, and MERCK shall provide [***] than [***]
percent ([***]%) of the Detailing effort for Sarcoma Indications. The allocation
of Detailing effort between the Parties for all other Indications shall be
determined by the JCC,  depending upon the Indications that have obtained
Commercialization Regulatory Approval, provided that under no circumstances
shall either Party have the responsibility to provide [***] percent ([***]%) of
the collective Detailing effort applicable to a Co-Promoted Product for any
Indication.   Neither Party shall engage a Third Party to perform activities
with respect to its Detailing effort unless the other Party has already declined
to assume such extra details and obtain reimbursement therefor.
 
(c)           ARIAD and MERCK shall use an integrated sales force to Detail each
Co-Promoted Product.  In connection therewith, neither Party will, without the
other Party’s prior written consent, use a Representative to Detail a
Co-Promoted Product if that Representative is also Detailing a product that is
approved for an indication that is directly competitive with the Co-Promoted
Product.  ARIAD and MERCK hereby agree that each such Party shall be responsible
for ensuring that its Representatives Detail each Co-Promoted Product in a
manner consistent with the Product Commercialization Plan and/or the decisions
of the JCC.  Notwithstanding the foregoing, in performing their respective
Detailing obligations hereunder, each of the Parties agrees to (i) use
Representatives with an experience profile appropriate for the target audience
and Detailing role as described in the Product Commercialization Plan and (ii)
provide its own sales management organization and infrastructure for its
Representatives.  All ARIAD Representatives will have been recruited by ARIAD at
ARIAD's sole expense, and all MERCK representatives will have been recruited by
MERCK at MERCK's sole expense.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
2.           Commercialization Efforts.  Each Party shall use Commercially
Reasonable Efforts to execute its obligations under each Product
Commercialization Plan, consistent with the applicable Commercialization Budget
and in accordance with all Applicable Laws, and to cooperate diligently with
each other in carrying out such Product Commercialization Plan.
 
3.           Product Commercialization Plan and Commercialization Budget.
 
(a)           Preparation of Annual Plan and Budget. [***], shall develop,
annually, a Product Commercialization Plan for, each Co-Promoted Product for the
[***] and the [***] prepare the Product Commercialization Plan for each
Co-Promoted Product for [***].  Each such Product Commercialization Plan shall
be reviewed and approved by the JCC; provided that each such Product
Commercialization Plan shall be consistent with [***].  Each Product
Commercialization Plan and Commercialization Budget shall be submitted to the
JCC for review and approval by a date to be established by the JCC, taking into
account MERCK’s and ARIAD’s annual budget planning calendars, but no later than
September 30 of each year.  It is contemplated that each Product
Commercialization Plan and Commercialization Budget will become more
comprehensive as the Co-Promotion of the applicable Co-Promoted Product evolves.
 
(b)           Changes to Plans/Budgets.  Any significant change in a Product
Commercialization Plan or Commercialization Budget during the course of the year
will be communicated promptly to the JCC.  In addition, ARIAD shall provide an
update on each Product Commercialization Plan and Commercialization Budget for
the Sarcoma indication to the JCC in a manner (with respect to timing and
content) determined by the JCC, and the Parties will jointly provide an update
on each Product Commercialization Plan and Commercialization Budget for all
Major Cancer Indications and Other Cancer Indications to the JCC no less
frequently than semi-annually.
 
(c)           Detail Audit Rights.  Each of MERCK and ARIAD shall maintain
written records of Details performed for a period of [***] years from the date
of performance.  Each such Party shall have the right to inspect such records of
the other Party to verify Detailing reports provided to the JCC under this
Agreement.  Each Audited Party shall make its records available for inspection
by appropriate representatives of the Auditing Party during regular business
hours at such place or places where such records are customarily kept, upon
reasonable notice from the Auditing Party, solely to verify the accuracy of such
statements.  Such inspection right shall not be exercised more than once in any
Calendar Year.  All information concerning such statements, and all information
learned in the course of any audit or inspection, shall be Confidential
Information of the Audited Party.  The Auditing Party shall pay the costs of
such inspections, except that in the event there is any downward adjustment in
the number of Details shown by such inspection of more than [***] percent
([***]%) of the number of Details reported in such statement, the Audited Party
shall pay the costs of such inspection.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
4.           Control Over Advertising and Detailing.
 
(a)           [***] shall be responsible for the creation, preparation,
production and reproduction of all promotional materials, as approved by the JCC
pursuant to procedures and timelines to be mutually agreed upon, consistent with
the Product Commercialization Plan for the [***],.  The JCC shall determine
which Party shall be responsible for such activities for [***] other than
[***].  [***] will file all Product promotional materials with the FDA.
 
(b)           Neither Party shall engage in any Advertising or use any label,
package, literature or other written material (other than General Public
Relations) in connection with a Co-Promoted Product in the Co-Promotion
Territory, unless the specific form and content thereof is approved by the JCC.
 
(c)           General Public Relations on the part of either Party need not be
approved by the JCC, but all representations and statements pertaining to
Co-Promoted Products that appear in General Public Relations of ARIAD or MERCK
and include subject matter not previously approved by the JCC shall be subject
to the approval of the JCC.
 
(d)           All Advertising and Detailing undertaken by either Party hereto
shall be undertaken in good faith with a view towards maximizing the sales of
the applicable Co-Promoted Product.
 
(e)           Except with the prior written consent of the other Party, neither
Party shall use the name of the other Party or any Affiliate of the other Party
in Advertising, Detailing or General Public Relations except in materials
approved by the JCC.
 
(f)           [***] for deciding on Pricing. [***] for conducting all billing
and collections for Co-Promoted Products.
 
(g)           [***] shall have sole responsibility for arranging for the
distribution and warehousing of Co-Promoted Products.
 
(h)           Each Party shall annually certify to the other Party that its
field sales force (including persons responsible for managing the field sales
force) is properly trained with respect to both Product information and
compliance with Applicable Laws.
 
5.           Sales Efforts in the U.S. Territory.  As part of each Product
Commercialization Plan for the U.S. Territory, the JCC shall determine the
targeted level of sales of the applicable Co-Promoted Product for the
Co-Promotion target audience for the Calendar Year covered by such Product
Commercialization Plan.  The Product Commercialization Plan shall include the
number of Details and the allocation between the Parties of such Details to the
defined target audience.  The Product Commercialization Plan shall also
establish a minimum and maximum number of total Details by position (i.e., first
or second position) to be conducted by the Parties each year for the Co-Promoted
Product.  All Details will be in the first or second position.  During the
launch period for a Product for an Indication, a majority of Details will be in
the first position.  The Co-Promoted Product shall be included in each Party’s
respective sales incentive bonus program for the corresponding sales
representatives, with specified links to sales performance.  Each Product
Commercialization Plan shall provide each Party the opportunity to perform a
percentage of the Detailing calls to the target audience each calendar year as
the JCC reasonably considers to be appropriate for the successful
Commercialization of such Co-Promoted Product.  The Parties shall allocate
physicians in the Co-Promotion target audience in an unbiased manner based on
objective, quantifiable information and market research data with the objectives
of allocating to each Party those physicians in the Co-Promotion target audience
with the appropriate Detailing frequency to optimize the penetration of such
Co-Promoted Product and achieve such Co-Promotion’s sales
target.  Notwithstanding the commercially reasonable efforts of the Parties to
effect an objective allocation between them, the Parties recognize that it may
be necessary from time to time to reassign individual medical professionals in
the target audience to optimize the targeted market opportunity, and, as a
result, the JCC shall be entitled to review the allocation of medical
professionals in the target audience as it reasonably determines to be
appropriate. Neither Party may utilize Third Party contracted sales
representatives without the express written consent of the other Party.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
6.           Performance Criteria/Detailing Shortfall.   The Parties shall agree
on criteria for measuring each Party's performance under the Co-Promotion
Agreement.  In the event that either Party fails to provide a number of
Representatives or Details to satisfy its Co-Promotion responsibilities as set
forth in the Co-Promotion Product Marketing and Sales Plan, the other Party can
choose to provide additional sales representatives to cover the Detailing
shortfall, in which case the defaulting Party shall reimburse the other Party
for the cost to that Party of all the Details delivered by that Party to cover
the Detailing shortfall.
 
7.           Training Program.  The Parties shall (a) develop a training program
for the promotion of all Products (including, without limitation, all
Co-Promoted Products in the U.S. Territory) and (b) train all Representatives of
both Parties to be used for the Co-Promotion of Co-Promoted Products in the U.S.
Territory prior to commencement of Detailing.  The Parties agree to utilize such
training programs on an ongoing basis to assure a consistent, focused
promotional strategy and all such training shall be carried out at a time that
is mutually acceptable to ARIAD and MERCK.  No Representative of either Party
may Detail a Co-Promotion Product unless such representative successfully
completes the training program described in this Section 7.  Except as provided
herein, it is agreed that for the Product specific training, the internal costs
and the out-of-pocket costs of such training programs (including, without
limitation, the out-of-pocket costs of the development, production, printing of
such training materials) shall be included as a Commercialization Expense under
this Agreement.
 
8.           Co-Promotion Mechanism.
 
(a)           Sales.  All sales of Co-Promoted Products in the U.S. Territory
shall be booked by ARIAD.  If, during the term of the Co-Promotion Agreement,
MERCK receives orders from customers for a Co-Promoted Product, it shall refer
such orders to ARIAD.
 
(b)           Processing of Orders for Co-Promoted Products.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


--------------------------------------------------------------------------------


 
(i)           All orders for Co-Promoted Products received and accepted by ARIAD
during the term of the Co-Promotion Agreement shall be executed by ARIAD in a
reasonably timely manner consistent with the general practices applied by it in
executing orders for other pharmaceutical products sold by it or its Affiliates.
 
(ii)           ARIAD shall have the discretion to reject any order received by
it for a Co-Promoted Product; provided, however, that ARIAD shall not reject
such orders on an arbitrary basis, but only with reasonable justification and
consistent with the general policies applied by it with respect to orders for
other pharmaceutical products sold by it or its Affiliates.
 
(iii)           ARIAD shall comply with all Applicable Laws in selling any
Co-Promoted.
 
9.           Cost of Detailing.  Prior to a U.S. Commercialization Transfer,
each Party shall be responsible for paying the cost of all Detailing incurred by
it for all Co-Promoted Products. Such costs shall not be Sales and Marketing
Expenses or be included in Commercialization Expenses. In the event of a U.S.
Commercialization Transfer, MERCK will compensate ARIAD for its Co-Promotion
activities, on a fee-for-Detail basis, commensurate with MERCK standards for
oncology specialty sales representatives.  The fee-for-Detail reimbursement
includes costs for Representative salary and benefits, auto leases, incentive
bonus and allocated business manager salary.
 
10.           Sales Information Integration.  The Parties will strive to
establish a transparent and compatible sales reporting system for Co-Promoted
Products to facilitate call planning and Representatives activities, and all
costs related to such integration shall be Commercialization Expenses.


11.           Miscellaneous.  Other customary terms, including confidentiality,
indemnification and termination.
 


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.